Exhibit 10.1(A)
Execution Copy
 
AMENDED AND RESTATED CREDIT SLEEVE
AND REIMBURSEMENT AGREEMENT
Originally dated as of
September 24, 2006
among
RELIANT ENERGY POWER SUPPLY, LLC,
The Other Reliant Retail Obligors referred to herein,
as Reimbursement Guarantors,
MERRILL LYNCH COMMODITIES, INC.,
as Sleeve Provider,
and
MERRILL LYNCH & CO., INC.,
as ML Guarantee Provider,
as amended and restated as of May 1, 2009
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience of reference only.

              Page
 
       
Section 1. Definitions and Accounting Matters
    1  
 
       
1.01. Certain Defined Terms
    1  
1.02. Terms Generally
    40  
1.03. Accounting Terms and Determinations
    40  
 
       
Section 2. Credit Sleeve for Reliant Retail Obligors
    40  
 
       
2.01. Credit Sleeve Generally; Exclusivity
    40  
2.02. Credit Sleeve of OTC Trading and Hedging Activities
    44  
2.03. Credit Sleeve of Exchange Traded Hedging Activities
    46  
2.04. Offsetting Trades
    46  
2.05. Credit Sleeve of Regulatory Obligations
    47  
2.06. Term
    47  
 
       
Section 3. Payments, Fees and Records
    48  
 
       
3.01. Notice of Payment on ML Guarantee or Collateral Foreclosure
    48  
3.02. Repayment of Draw Reimbursement Obligations
    48  
3.03. Interest
    49  
3.04. Sleeve Fees
    50  
3.05. Make-Whole Payment
    50  
3.06. Payments Generally
    51  
3.07. Records; Prima Facie Evidence
    51  
 
       
Section 4. Conditions
    51  
 
       
Section 5. Representations and Warranties
    52  
 
       
5.01. Existence, Qualification and Power; Compliance with Laws
    52  
5.02. Authorization; No Contravention
    52  
5.03. Governmental Authorization; Other Consents
    53  
5.04. Binding Effect
    53  
5.05. Financial Statements; No Material Adverse Effect
    53  
5.06. Litigation
    54  
5.07. No Default
    54  
5.08. Ownership of Property; Liens
    54  
5.09. Environmental Matters
    55  
5.10. Insurance
    56  
5.11. Taxes
    56  
5.12. ERISA Compliance
    56  
5.13. Subsidiaries; Equity Interests
    57  

-i-



--------------------------------------------------------------------------------



 



              Page
 
       
5.14. Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    57  
5.15. Disclosure
    57  
5.16. Compliance with Laws
    58  
5.17. Intellectual Property; Licenses, Etc.
    58  
5.18. Solvency
    58  
5.19. Perfection, Etc.
    58  
5.20. Employees, Etc
    59  
5.21. Information Technology Systems
    59  
5.22. Marks
    59  
 
       
Section 6. Affirmative Covenants
    59  
 
       
6.01. Financial Statements
    59  
6.02. Certificates; Other Information
    60  
6.03. Notices
    61  
6.04. Payment of Obligations
    62  
6.05. Preservation of Existence, Etc.
    62  
6.06. Maintenance of Properties
    62  
6.07. Maintenance of Insurance
    62  
6.08. Compliance with Laws
    62  
6.09. Books and Records
    63  
6.10. Inspection Rights
    63  
6.11. Addition and Removal of Transaction Parties; Collateral Matters; Waterfall
    63  
6.12. Further Assurances
    67  
6.13. Risk Management Policy
    67  
6.14. Employees
    69  
6.15. Information Technology Systems
    69  
6.16. Marks
    69  
6.17. NRG Parent Services Agreement
    69  
6.18. Obligation to Post Collateral to Sleeve Provider
    70  
6.19. Credit Sleeve Termination Date and Transition Period
    71  
6.20. IT Trust Transfer and Allocation Plan
    72  
 
       
Section 7. Negative Covenants
    73  
 
       
7.01. Liens
    73  
7.02. Investments and Acquisitions
    73  
7.03. Indebtedness
    73  
7.04. Consolidation and Mergers
    74  
7.05. Asset Sales
    75  
7.06. Limitation on Issuances and Sales of Equity Interests
    76  
7.07. Restricted Payments
    76  
7.08. Line of Business
    77  
7.09. Transactions with Affiliates
    77  
7.10. Restrictive Agreements
    78  
7.11. Modification and Enforcement of Purchase and Sale Agreement; Transaction
Documents
    79  

-ii-



--------------------------------------------------------------------------------



 



              Page
 
       
7.12. Fiscal Year
    79  
7.13. Specified Transaction
    79  
7.14. Services
    79  
7.15. Tax Agreements
    79  
7.16. Posting of Collateral
    80  
7.17. Accepted Products
    80  
7.18. Minimum Consolidated EBITDA
    80  
7.19. NRG Parent Credit Agreement; Senior Notes
    80  
 
       
Section 8. Events of Default
    80  
 
       
8.01. Reliant Events of Default
    81  
8.02. Sleeve Provider Events of Default
    84  
 
       
Section 9. Remedies and Termination
    86  
 
       
9.01. Remedies of Sleeve Provider
    86  
9.02. Remedies of REPS
    87  
9.03. [Intentionally Deleted]
    87  
9.04. Certain Limitations on Remedies
    87  
 
       
Section 10. Unwind
    88  
 
       
10.01. Permitted Activities during Unwind Period
    88  
 
       
Section 11. Reimbursement Guaranty by Other Reliant Retail Parties
    89  
 
       
11.01. Reimbursement Guaranty of the Obligations
    90  
11.02. Payment by Guarantors
    90  
11.03. Liability of Reimbursement Guarantors Absolute
    90  
11.04. Waivers by Reimbursement Guarantors
    92  
11.05. Reimbursement Guarantors’ Rights of Subrogation, Contribution, etc
    92  
11.06. Subordination of Other Obligations
    93  
11.07. Continuing Reimbursement Guaranty
    93  
11.08. Authority of Reimbursement Guarantors or REPS
    94  
11.09. Financial Condition of REPS
    94  
11.10. Bankruptcy, etc.
    94  
 
       
Section 12. Miscellaneous
    95  
 
       
12.01. Notices
    95  
12.02. Confidentiality; Limitation on Use of Information
    96  
12.03. Reliant Employees
    98  
12.04. Provisions relating to Collateral Trust Agreement and Reimbursement
Guarantee
    99  
12.05. Waiver
    100  
12.06. Amendments, Etc.
    100  
12.07. Expenses, Etc.
    100  
12.08. Successors and Assigns
    101  

-iii-



--------------------------------------------------------------------------------



 



              Page
 
       
12.09. Assignments
    102  
12.10. Survival
    102  
12.11. Counterparts
    102  
12.12. Governing Law; Jurisdiction; Etc.
    102  
12.13. Certain Dispute Resolution Procedures
    103  
12.14. Captions
    103  
12.15. Limitation on Interest
    103  
12.16. Integration
    104  
12.17. Conditions to Amendment and Restatement
    104  
12.18. Public Disclosures
    107  
12.19. Non-Recourse
    107  

-iv-



--------------------------------------------------------------------------------



 



Schedules and Exhibits

         
SCHEDULE 1.01(a)
  –   Risk Management Policy Violations
SCHEDULE 1.01(b)
  –   Calculations Relating to Exchange Traded Contracts
SCHEDULE 1.01(c)
  –   Data and Reporting Requirements
SCHEDULE 1.01(d)
  –   ESDS and Fee Schedules
SCHEDULE 1.01(e)
  –   Trademarks
SCHEDULE 1.01(f)
  –   [Intentionally Deleted]
SCHEDULE 1.01(g)
  –   Investments
SCHEDULE 1.01(h)
  –   Liens
SCHEDULE 1.01(i)
  –   C&I Contract Exceptions
SCHEDULE 2.02(a)
  –   Counterparty Document Modification Provisions
SCHEDULE 2.04
      C&I Contracts and Governmental Contracts receiving ML Guarantee
SCHEDULE 3.06(a)
  –   Merrill Account
SCHEDULE 5.06
  –   Litigation
SCHEDULE 5.13
  –   List of Subsidiaries
SCHEDULE 5.16
  –   Compliance With Laws
SCHEDULE 7.14
  –   List of Retail Services
SCHEDULE 12.13
  –   List of Calculation Agents
SCHEDULE 12.17
  –   List of Offsetting Trades
 
       
EXHIBIT A1
  –   Form of ML Guarantee for Accepted Counterparties
EXHIBIT A2
  –   Form of ML Guarantee for C&I Customers
EXHIBIT B
  –   List of Accepted Counterparties
EXHIBIT C1
  –   [Intentionally Deleted]
EXHIBIT C2
  –   [Intentionally Deleted]
EXHIBIT C3
  –   [Intentionally Deleted]
EXHIBIT C4
  –   [Intentionally Deleted]
EXHIBIT D1
  –   [Intentionally Deleted]
EXHIBIT D2
  –   [Intentionally Deleted]
EXHIBIT E1
  –   Reliant Energy – Retail Risk Policy
EXHIBIT E2
  –   [Intentionally Deleted]
EXHIBIT F
  –   [Intentionally Deleted]
EXHIBIT G
  –   Form of Joinder Agreement
EXHIBIT H
  –   Form of Compliance Certificate
EXHIBIT I1
  –   Sleeve Provider’s Employees with Access to Certain Reliant Retail Obligor
Information
EXHIBIT I2
  –   Reliant Retail Obligors’ Employees with Access to Certain Merrill Party
Information

-v-



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT (this
“Agreement”) dated as of September 24, 2006, as amended and restated as of
May 1, 2009 (the “Third A&R Date”), among RELIANT ENERGY POWER SUPPLY, LLC, a
Delaware limited liability company (“REPS”), RERH Holdings, LLC, a Delaware
limited liability company (“RERH Holdings”), Reliant Energy Retail Holdings,
LLC, a Delaware limited liability company (“RERH”), Reliant Energy Retail
Services, LLC, a Delaware limited liability company (“RERS”) and RE Retail
Receivables, LLC, a Delaware limited liability company (“RERR”, and together
with REPS, RERH Holdings, RERH, RERS and RERR, the “Reliant Retail Obligors”),
MERRILL LYNCH COMMODITIES, INC., a Delaware corporation, as sleeve provider (the
“Sleeve Provider”), and MERRILL LYNCH & CO., INC., a Delaware corporation, as
guarantee provider (the “ML Guarantee Provider”, together with the Sleeve
Provider, the “Merrill Parties”, and together with the Reliant Retail Obligors,
the “Parties”, and each a “Party”).
          The Reliant Retail Obligors, the Sleeve Provider and the ML Guarantee
Provider are parties to the existing Credit Sleeve and Reimbursement Agreement
dated as of September 24, 2006, as previously amended and restated as of
December 1, 2006, and as further amended and restated as of August 1, 2007 (as
so previously amended and restated the “Existing CSRA”), pursuant to which the
Reliant Retail Obligors have requested that the Sleeve Provider, and the Sleeve
Provider has agreed to, arrange for the provision of certain guarantees of the
ML Guarantee Provider and the posting of required collateral in connection
therewith, in each case, in connection with the trading and related activities
of the Reliant Retail Obligors in the Retail Energy Business (as defined below).
          NRG Retail LLC, a Delaware limited liability company (“NRG Retail”),
and Reliant Energy, Inc., a Delaware corporation (“REI”) are parties to the LLC
Membership Interest Purchase Agreement dated as of the Signing Date (the
“Purchase and Sale Agreement”), pursuant to which NRG Retail has agreed to
purchase, and REI has agreed to sell to NRG Retail, 100% of the equity interests
of (a) RERH Holdings, (b) Reliant Energy Services Texas, LLC, a Delaware limited
liability company (“REST”), and (c) Reliant Energy Texas Retail, LLC, a Delaware
limited liability company (“RETR”), in each case owned by REI (collectively, the
“Retail Acquisition”).
          In connection with the Retail Acquisition, the Parties desire to amend
and restate the Existing CSRA.
          Accordingly, subject to Section 12.17, the Parties agree that the
Existing CSRA shall be amended and restated in its entirety as follows:
          Section 1. Definitions and Accounting Matters.
          1.01. Certain Defined Terms. As used herein, the following terms shall
have the following respective meanings:
          “Accepted Counterparty” means each “Accepted Counterparty” listed in
Exhibit B, as such Exhibit may be updated from time to time in accordance with
Section 2.02.





--------------------------------------------------------------------------------



 



          “Accepted Exchange” means the NYMEX, ICE and, with the prior written
consent of the Sleeve Provider, such consent not to be unreasonably withheld or
delayed, any other public trading exchange commonly used by the natural gas or
electric power industries for commercial transactions in Accepted Products.
          “Accepted Product” means, (a) in general, (i) physical and financial
power, power basis, natural gas, natural gas basis, heat rate and natural gas
tolling, (ii) options on the foregoing, (iii) weather derivatives, ancillary
services, capacity, transmission congestion rights, transmission reassignment
and renewable energy credits, and (iv) other physical or financial structured
products related to the hedging of retail electricity, as such other structured
products may be approved by the Sleeve Provider, including in such approval such
related changes to the terms and conditions of this Agreement as the Merrill
Parties deem appropriate (including the addition of related Counterparty
Limitations in respect of such products), but with approval of such other
structured products not to be unreasonably withheld, conditioned or delayed
unless the impact thereof on all applicable Risk Limits is not measurable using
the methodology employed on Schedule 1.01(c) or, in the case of products traded
on an Accepted Exchange, such products are not capable of being assigned to the
Sleeve Provider in connection with the execution of a related over the counter
trade between the Sleeve Provider and REPS in a manner similar to that as
provided in Section 2.03, in the Sleeve Provider’s reasonable discretion, and
(b) in respect of each Accepted Counterparty, each of the foregoing with respect
to such Accepted Counterparty set forth on Exhibit B; provided that (x) all
Accepted Products shall be reasonably related to the Approved Market and (y) all
Accepted Products shall have, with respect to all transactions other than those
in the following proviso, a “tenor: of no more than 5 years and 6 months,
meaning the time between the date of the execution of the transaction until the
final delivery date of such product for physical transactions or the last day of
the final settlement period for financial transactions, provided that (i) all
transactions entered into on or after the Third A&R Date shall have a “tenor” of
no more than 30 months and (ii) any transaction entered into in connection with
the fixing of pricing under a corresponding C&I Contract may have a tenor ending
not later than the last day of the scheduled term of such C&I Contract.
          “Accepted Retail Product” has the meaning ascribed thereto in Schedule
1.01(c).
          “Accepted Trades” means each trade, including purchases and sales,
relating to an Accepted Product with an Accepted Counterparty under a Power and
Hedging Contract; provided that wholesale physical power sales shall be limited
to sales within Approved Markets.
          “Acquisition” means any transaction or any series of related
transactions by which a Person (1) acquires any going business or all or
substantially all of the assets of any other Person, or division thereof,
whether through purchase of assets, merger, or otherwise or (2) directly or
indirectly acquires 100% of the Equity Interests of any other Person.
          “Additional Coverage Amount” means, at any time following the exercise
by the Reliant Retail Obligors of the Clean-Up Option, the excess (if any) of
(a) the Current Mark-to- Market of all Accepted Trades for which the Merrill
Parties continue to provide credit support plus the Contingent Exposure Amount
over (b) the Cash Coverage Amount.

-2-



--------------------------------------------------------------------------------



 



          “Additional Sleeve Fee” means, with respect to any month, an amount
equal to 5.875% per annum of the excess, if any, of the Exposure for such month
over the Target Exposure for such month.
          “Additional Support Credit Rating” means a Credit Rating equal to or
less than A3 (or the equivalent) by Moody’s and A- (or the equivalent) by S&P.
          “Adjusted Volume” means, in respect of the volume under a Mirror OTC
Contract, the volume of the related Exchange Traded Contract(s), adjusted in
accordance with Schedule 1.01(b).
          “Adjusted Working Capital” means, for any day, (a) the current assets
(excluding availability under the Working Capital Facility) minus current
liabilities of the Reliant Retail Obligors as of such day, determined on a
consolidated basis in accordance with GAAP, less (b) the outstanding principal
balance of the Working Capital Facility.
          “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person; provided that a Person will be deemed to be
an Affiliate of RERH Holdings if RERH Holdings has knowledge that such Person
beneficially owns 10% or more of the Voting Stock of RERH Holdings or, so long
as NRG Parent has a direct or indirect beneficial interest in RERH Holdings, NRG
Parent; provided, further, that RERH Holdings shall only be deemed to have
knowledge of any Person beneficially owning 10% or more of NRG Parent’s Voting
Stock if such Person has filed a statement of beneficial ownership pursuant to
Sections 13(d) or 13(g) of the Exchange Act or has provided written notice
thereof to RERH Holdings.
          “Allocable State Taxes” means any state or local taxes other than
Applicable State Taxes.
          “Applicable State Taxes” means any state or local taxes (i) that are
determined by reference solely to the income, transactions or attributes of the
Reliant Retail Obligors, and (ii) the sole liability for which is imposed on the
Reliant Retail Obligors.
          “Approved ISO” means ERCOT.
          “Approved Market” means the ERCOT Market.
          “Approved Market Regulator” means the FERC and the regulatory agency
of each state in which an Approved Market operates that is responsible for
regulating energy markets in such state, including, with respect to Texas, the
PUCT.
          “Agreement” has the meaning ascribed thereto in the title paragraph
hereto. The Agreement is sometimes referred to as the “CSRA”.
          “Asset Sale” means the sale, lease, conveyance or other disposition of
any assets. Notwithstanding the foregoing, none of the following items will be
deemed to be an Asset Sale:

-3-



--------------------------------------------------------------------------------



 



     (1) any single transaction or series of related transactions, other than
transaction(s) involving the sale, lease, conveyance or other disposition of any
C&I Customers or Residential Mass Customers, that has gross cash proceeds of
less than $3,000,000, to the extent the aggregate of such transactions, together
with the aggregate of all transactions made in reliance on clause (2) below,
since the Third A&R Date does not exceed $10,000,000;
     (2) any single transaction or series of related transactions involving the
sale, lease, conveyance or other disposition of C&I Customers having a load
constituting less than 5.0% of the Reliant Retail Obligors’ total C&I Customer
load (based on volume) that has gross cash proceeds of less than $3,000,000, to
the extent the aggregate of such transactions, together with the aggregate of
all transactions made in reliance on clause (1) above, since the Third A&R Date
does not exceed $10,000,000 (provided that in the case of any sale, lease,
conveyance or other disposition of C&I Customer load in accordance with this
clause (2), REPS shall have closed out existing Power and Hedging Contracts
necessary to close out substantially all of the supply for the load sold and
caused the return of any ML Guarantee relating to such supply or such load being
sold);
     (3) any transfer of assets between or among the Reliant Retail Obligors;
     (4) any issuance of Equity Interests by any Subsidiary of RERH Holdings to
any Reliant Retail Obligor;
     (5) the sale or lease of products or services in the ordinary course of
business, the sale or other disposition of damaged, worn out or obsolete assets
or assets no longer used or useful in RERH Holdings’ or any of its Subsidiaries’
business and the sale or other disposition of accounts receivable which are more
than sixty (60) days past due for collection;
     (6) the sale or other disposition of cash or Cash Equivalents to the extent
not prohibited hereby;
     (7) any Permitted Investment;
     (8) any disposition resulting from any Condemnation;
     (9) any disposition of assets in connection with a foreclosure, transfer or
deed in lieu of foreclosure or other exercise of remedial action; and
     (10) any sale, transfer or other disposition of spare parts and spare parts
inventory to any other Subsidiary in the ordinary course of business so long as
such spare parts and spare parts inventory are required in the ordinary course
operation of the transferee’s business or operations at the time of such
disposition.
          “Attributable Debt” means, on any date, (a) in respect of a sale and
leaseback transaction, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended (such

-4-



--------------------------------------------------------------------------------



 



present value to be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation”) and (b) in respect
of any Synthetic Lease Obligation or financing lease, the amount of the
remaining lease payments under the relevant lease that would as of such date be
required to be capitalized on a balance sheet in accordance with GAAP if such
lease were accounted for as a Capital Lease Obligation.
          “Audited Financial Statements” means the audited consolidated balance
sheet of RERH Holdings and its consolidated Subsidiaries for the Fiscal Year
ended December 31, 2007, and the related consolidated statements of income or
operations, stockholders’ equity, comprehensive income (loss) and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures as
of the end of, and for, the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP.
          “Audit Committee” means the Audit Committee of the Board of Directors
or any equivalent committee of the Board of Directors having equivalent
responsibilities to the Audit Committee of the Board of Directors of NRG Parent
as of the Third A&R Date.
          “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, as codified at 11 U.S.C. Section 101 et seq.
          “Bankruptcy Event” means, with respect to any Person, a “Bankruptcy”
(as defined in the 2003 ISDA Credit Derivatives Definitions, published by the
International Swaps and Derivatives Association, Inc., determined as if such
Person were a “Reference Entity”) of such Person.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%
and (b) the Prime Rate in effect for such day. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.
          “BCFe” means, with respect to any Accepted Trade, the contracted
volume of the Reliant Retail Obligors power and gas positions for such
transaction expressed as a billion cubic feet equivalent, and in the case of
power, by converting fixed price power to Henry Hub gas using a market heat
rate, as calculated by the Sleeve Provider in a manner consistent with
Section VII of the Risk Management Policy.
          “Blocked Account Agreement” means collectively, (a) the Blocked
Account Agreement dated as of the Third A&R Date, among The Bank of New York
Mellon, the Collateral Trustee, and the Reliant Retail Obligors, (b) the Blocked
Account Agreement dated as of the Initial Effective Date, among Wells Fargo Bank
NA, the Collateral Trustee, and RERS, and (c) the Securities Account Control
Agreement dated as of the Initial Effective Date, among U.S. Bank National
Association, as collateral trustee, Mellon Financial Markets, LLC, as securities
intermediary, and RERH.

-5-



--------------------------------------------------------------------------------



 



          “Board of Directors” means the Board of Directors of NRG Parent or the
board of directors, board of members, board of managers or similar body having
equivalent responsibilities (or, in each case, a special committee of any such
board or body) to the Board of Directors of NRG Parent as of the Third A&R Date.
          “Business Day” means any day other than a Saturday, Sunday or other
day (a) on which commercial banks are authorized to close under the Laws of, or
are in fact closed in, Houston, Texas or New York City, (b) if the context
relates to the NYMEX or ICE, on which the NYMEX or ICE is authorized to close or
in fact is closed, or (c) if the context relates to ERCOT, on which ERCOT is
authorized by North American Electric Reliability Corporation (NERC), or its
successor, to close or in fact is closed.
          “Business Services Mass Customer” means any C&I Customer acquired
through mass marketing; provided that if the addition of any C&I Customer that
has a individual peak demand greater than 300 kW per hour as a Business Services
Mass Customer would result in an aggregate annualized expected load of all
Business Services Mass Customers with individual peak demands greater than 300
kW per hour added after the Third A&R Date of more than 250,000 MWh, then such
additional C&I Customer shall not qualify as a “Business Services Mass
Customer”.
          “C&I Contract” means a contract for the sale of any retail electric
products or services by any Reliant Retail Obligor to a C&I Customer that does
not qualify as a Business Services Mass Customer.
          “C&I Customer” means any commercial, industrial or governmental
customer of the Reliant Retail Obligors.
          “Calculation Agent” has the meaning ascribed thereto in Section 12.13.
          “Capital Lease Obligation” means, as applied to any Person, at the
time any determination is to be made, the amount of the liability in respect of
a capital lease that would at that time be required to be capitalized on a
balance sheet of such Person in accordance with GAAP in the reasonable judgment
of such Person, and the stated maturity thereof shall be the date of the last
payment of rent or any other amount due under such lease prior to the first date
upon which such lease may be prepaid by the lessee without payment of a penalty.
          “Capital Outlay Date” has the meaning ascribed thereto in
Section 3.01.
          “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

-6-



--------------------------------------------------------------------------------



 



          (d) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
          “Cash Collateral” means, with respect to any Collateral Account,
Collateral consisting of the balance of Dollars credited to such Collateral
Account.
          “Cash Coverage Amount” means, at any time following the exercise by
the Reliant Retail Obligors of the Clean-Up Option, an amount equal to the
lesser of (a) the greater of (i) 125% of the Current Mark-to-Market of all
Accepted Trades for which the Merrill Parties continue to provide credit support
and (ii) the Current Mark-to-Market of all Accepted Trades for which the Merrill
Parties continue to provide credit support plus $25,000,000 and (b) the Current
Mark-to-Market of all Accepted Trades for which the Merrill Parties continue to
provide credit support plus 100% the Contingent Exposure Amount.
          “Cash Equivalents” means:
     (a) Dollars;
     (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;
     (c) deposit accounts with any other bank that has a long-term debt rating
at the time of investment of A+ or better by S&P and A1 or better by Moody’s (an
“Approved Bank”);
     (d) repurchase obligations for underlying securities of the types described
in clause (b) entered into with an Approved Bank at the time acquired, issued or
entered into (as applicable and whichever is latest), in each case, having a
maturity of not more than one year from the date of acquisition and secured by
securities of the type described in clause (b), the market value of which
(including accrued interest) is not less than the amount of the applicable
repurchase agreement;
     (e) commercial paper with a rating at the time of investment of A-1 by S&P
and P-1 by Moody’s and, in each case, maturing within one year after the date of
acquisition;
     (f) money market funds which invest primarily in Cash Equivalents of the
kinds described in clauses (a) through (e) of this definition; and
     (g) certificates of deposit and Eurodollar time deposits with maturities o
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital surplus in excess of
$500,000,000 and a Thomson Bank

-7-



--------------------------------------------------------------------------------



 



Watch Rating of “B” or better or, if Thomson Bank Watch Rating does not rate the
relevant bank, an equivalent rating issued by an equivalent non-US rating
agency, if any.
          “Change of Control” means the occurrence of any of the following:
     (a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of NRG
Parent and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of NRG Parent or any of its Subsidiaries, and any Person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan);
     (b) the adoption of a plan relating to the liquidation or dissolution of
NRG Parent;
     (c) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above)
becomes the Beneficial Owner, directly or indirectly, of more than 40% of the
Voting Stock of NRG Parent, measured by voting power rather than number of
shares;
     (d) NRG Parent consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, NRG Parent, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
NRG Parent or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the Voting
Stock of NRG Parent outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person (immediately
after giving effect to such issuance); and
     (e) any Reliant Retail Obligor ceases to be a Wholly Owned Subsidiary of
NRG Parent (excluding for purposes of this clause (e), the Class B Membership
Units in RERH Holdings held by the Sleeve Provider).
          It shall not be deemed a “Change of Control” pursuant to clauses (a),
(c) or (d) above, if (i) NRG Parent or the surviving entity, as the case may be,
has the same or higher Credit Rating from each of S&P and Moody’s immediately
following such transfer, sale, disposition, merger, consolidation or other
transaction as NRG Parent did immediately prior to such transfer, sale,
disposition, merger, consolidation or other transaction, or (ii) the Reliant
Retail Obligors cause NRG Parent or the surviving entity, as the case may be, to
make an additional contribution in cash to the capital of RERH Holdings in an
amount equal to 50% of the Exposure, measured immediately after such change as
described in clauses (a), (c), or (d) above, within 3 Business Days of such
change, all of which amount is posted to the Sleeve Provider (provided that any
such contribution shall be in addition to, and shall not relieve NRG Parent of
any obligation to make, any Required Equity Contribution to the extent required
by the Parent Contribution Agreement).

-8-



--------------------------------------------------------------------------------



 



          “Chief Executive Officer” means the Chief Executive Officer of NRG
Parent or the individual with equivalent responsibilities to the Chief Executive
Officer as of the Third A&R Date.
          “Chief Financial Officer” means the Chief Financial Officer of NRG
Parent or the individual with equivalent responsibilities to the Chief Financial
Officer as of the Third A&R Date.
          “Chief Risk Officer” means the Chief Risk Officer of NRG Parent or the
individual with equivalent responsibilities to the Chief Risk Officer as of the
Third A&R Date.
          “Clean-Up Option” has the meaning ascribed thereto in Section 6.19.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” has the meaning ascribed thereto in the Collateral Trust
Agreement.
          “Collateral Accounts” means the deposit, securities, and investment
accounts subject to the Blocked Account Agreement.
          “Collateral Foreclosure” means any setoff, application or foreclosure
taken by an applicable secured party with respect to any Merrill Collateral.
          “Collateral Trust Agreement” means the Collateral Trust Agreement
dated as of the Initial Effective Date, among each Reliant Retail Obligor and
the Collateral Trustee under which the Merrill Parties are Secured
Counterparties as therein defined.
          “Collateral Trustee” means the Collateral Trustee under the Collateral
Trust Agreement, including any successors from time to time acting as such
thereunder.
          “Commitment” means (i) the commitment of the Working Capital Facility
Provider to make Loans to REPS under, and in accordance with, the Working
Capital Facility and (ii) the commitments of Replacement Working Capital
Providers to make Loans to any of the Reliant Retail Obligors under, and in
accordance with, any Replacement Working Capital Facility.
          “Compliance Certificate” means a compliance certificate in
substantially the form of Exhibit H.
          “Compliance Information” means, with respect to any Compliance Party,
the information customarily requested from similarly situated trading
counterparties by the Sleeve Provider or the ML Guarantee Provider in the
ordinary course of their respective businesses (i) to comply with applicable
Laws (including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))) and (ii) to comply with other internal compliance
requirements, in each case to the extent the same are of general application to,
and established by the Sleeve Provider or the ML Guarantee Provider in the
ordinary course of their respective businesses for, similarly situated trading
counterparties.

-9-



--------------------------------------------------------------------------------



 



          “Compliance Party” means any Accepted Counterparty, C&I Customer,
Governmental Customer, Governmental Authority or any other Person entitled to
benefit from (i) an ML Guarantee, or (ii) the posting of cash collateral by, or
any agreement to post or provide cash collateral by, the Sleeve Provider.
          “Compliance Requirements” means, with respect to any Compliance Party,
the receipt by the Sleeve Provider or the ML Guarantee Provider, as applicable,
from such Compliance Party of applicable Compliance Information that satisfies
the compliance requirements generally established by the Sleeve Provider or the
ML Guarantee Provider for similarly situated trading counterparties in the
ordinary course of their respective businesses.
          “Computation Period” means, as of the last day of any month, the last
twelve full calendar months ending on such last day.
          “Condemnation” shall mean any condemnation or other taking, or
temporary or permanent requisition of, any property, any interest therein or
right appurtenant thereto, or any change of grade affecting any property, in
each case as the result of the exercise of any right of condemnation or eminent
domain. A sale or other transfer to a Governmental Authority in lieu of, or in
anticipation of, condemnation shall be deemed to be a Condemnation.
          “Consolidated EBITDA” means, for any Person for any period determined
on a consolidated basis in accordance with GAAP, an amount equal to, without any
duplication, (a) net income (before giving effect to the cumulative effect of
changes in accounting principles and discontinued operations and before income
taxes and franchise taxes to the extent based on the income of such Person and
its Subsidiaries) for such period, plus (b) Consolidated Interest Charges for
such period, plus (c) depreciation, depletion, impairment, abandonment and
amortization expense for such period (including any increase in amortization or
depreciation or other non-cash charges resulting from the application of
purchase accounting in relation to the transactions contemplated by the
Transaction Documents), plus (d) net unrealized losses related to trading or
non-trading energy derivatives, plus (e) any expenses or charges related to any
investment, disposition, recapitalization or indebtedness not prohibited to be
incurred or undertaken under this Agreement including a refinancing thereof
(whether or not successful), including such fees, expenses or charges related to
this Agreement, the other Transaction Documents and each Transaction
contemplated hereby or thereby, plus (f) any professional and underwriting fees
related to any investment, recapitalization or indebtedness not prohibited to be
incurred or undertaken under this Agreement, the other Transaction Documents and
each transaction contemplated hereby or thereby, plus (g) without duplication,
any writeoffs, writedowns or other non-cash charges reducing net income for such
period, (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period), plus (h) all non-cash losses or charges
classified as extraordinary, unusual or nonrecurring (including severance,
relocation and other restructuring costs), and related tax effects according to
GAAP, plus (i) any impairment charge or asset write-off pursuant to Financial
Accounting Statement No. 142 and/or 144, or any successor pronouncement, minus
(j) net unrealized gains related to trading or non-trading energy derivatives,
and minus (k) any non-cash gains or other items increasing net income for such
period, other than such gains that represent an accrual of revenue in the
ordinary course of business; provided, however, for purposes of this definition,
(i) gains and losses on the disposition of assets not in the ordinary course of
business, and (ii) any cash

-10-



--------------------------------------------------------------------------------



 



extraordinary, unusual or other non-recurring gains or losses shall be excluded
to the extent incurred or realized during such period in accordance with GAAP
from the calculation of Consolidated EBITDA. If during any period for which
Consolidated EBITDA is being determined, RERH Holdings or any Subsidiary shall
have made or consummated any asset sale that is not fully included in
discontinued operations, then Consolidated EBITDA shall, to the extent such
asset sale is not excluded from Consolidated EBITDA pursuant to the foregoing
proviso, be determined on a pro forma basis for such period as if such asset
sale had been made or consummated as of the beginning of the first day of such
period.
          “Consolidated Interest Charges” means, without duplication, for any
period for RERH Holdings and its Subsidiaries on a consolidated basis, (a) the
total interest expense for such period (including the Monthly Sleeve Fee (and
any similar payment payable to a Replacement Sleeve Provider, however defined),
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, and net of the effect of all payments made or received pursuant to
hedging obligations in respect of interest rates), whether or not included as
interest expense in accordance with GAAP), plus (b) any capitalized interest
during such period, plus (c) any interest accruing on indebtedness of another
Person that is Guaranteed by such Person or one of its Subsidiaries or secured
by a Lien on assets of such Person or one of its Subsidiaries, whether or not
such Guarantee or Lien is called upon; minus (d) (i) the total interest income
of such Person and its Subsidiaries, including interest income from any escrow
or trust account, and (ii) in all cases whether expensed or amortized, any
interest expense attributable to (A) any makewhole or premium paid in connection
with the repayment of any Indebtedness not prohibited hereunder, or (B) any
upfront direct or indirect costs, expenses, or fees incurred in connection with,
including those arising out of the preparation for the maturity of, (1) this
Agreement or the Working Capital Facility or (2) the incurrence of any
Indebtedness not prohibited hereunder after the Third A&R Date.
          “Contingent Exposure Amount” means, with respect to any Accepted
Trades, the aggregate Dollar amount of all potential liability of the Merrill
Parties in respect of such Accepted Trades, as reasonably determined by the
Merrill Parties to a 99.0% (2.32-sigma) confidence level.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Controller” means the Controller of NRG Parent or the individual with
equivalent responsibilities to the Controller as of the Third A&R Date.
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise; and the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings.
          “Core Collateral Subsidiary” has the meaning ascribed thereto in the
Parent Contribution Agreement.

-11-



--------------------------------------------------------------------------------



 



          “Counterparty” means a Person that at any time sells, delivers,
purchases and/or receives, or is or can be required to sell, deliver, purchase
and/or receive, Accepted Products to or from any Reliant Retail Obligor.
          “Counterparty Document” means, with respect to each Accepted
Counterparty, the Power and Hedging Contract, Credit Support Agreement and ML
Guarantee and any related certificates, documents and agreements, as applicable,
relating to such Accepted Counterparty.
          “Counterparty Limitations” means, in respect of an Accepted
Counterparty and an Accepted Product, each of the limits set forth on Exhibit B.
          “CPT” means the prevailing time in Houston, Texas.
          “Credit Rating” means at any time:
     (a) with respect to any Accepted Counterparty, if Moody’s or S&P has issued
a credit rating for long-term senior unsecured, and non-credit enhanced,
Dollar-denominated debt of such Accepted Counterparty, such credit rating, or,
if such credit rating is not available, the issuer rating of such Accepted
Counterparty, issued by each of Moody’s and S&P, as applicable, as in effect at
such time in respect of the Accepted Counterparty (in the event of a split
rating the lower rating shall apply);
     (b) with respect to any Accepted Counterparty, if (i) clause (a) above does
not apply at such time, (ii) the obligations of such Accepted Counterparty are
guaranteed by any Person, (iii) the Sleeve Provider has approved in its
reasonable discretion the form of such guarantee and (iv) Moody’s or S&P has
issued a credit rating for long-term senior unsecured, and non-credit enhanced
debt of such guarantor, such credit rating issued by each of Moody’s and S&P, as
applicable, as in effect at such time in respect of the guarantor (in the event
of a split rating the lower rating shall apply);
     (c) with respect to any Accepted Counterparty, if neither clause (a) nor
clause (b) above shall apply at such time, the credit rating, if any, for such
Accepted Counterparty designated in writing by the Sleeve Provider and in effect
at such time for purposes of this Agreement (which the Sleeve Provider may
designate or withhold in its reasonable discretion after consultation with, and
review of any relevant credit information provided by, the Reliant Retail
Obligors); or
     (d) with respect to the ML Guarantee Provider, if Moody’s or S&P has issued
a credit rating for long-term senior unsecured, and non-credit enhanced,
Dollar-denominated debt of the ML Guarantee Provider, such credit rating, or, if
such credit rating in not available, the issuer rating of the ML Guarantee
Provider, issued by Moody’s or S&P, as applicable, as in effect at such time in
respect of the ML Guarantee Provider.
          “Credit Sleeve Obligations” mean the Obligations of the Reliant Retail
Obligors under this Agreement, including the Reimbursement Obligations and the
Obligations in respect of the payment of all Monthly Sleeve Fees, Additional
Sleeve Fees and Excess Exposure Fee required hereunder.

-12-



--------------------------------------------------------------------------------



 



          “Credit Sleeve Termination Date” means the earliest date on which the
Credit Sleeve Obligations have been terminated and satisfied in full and all
Merrill Collateral, including all ML Guarantees, posted by the Merrill Parties
has been returned to the Merrill Parties or reimbursement has been made
therefore and on which all other obligations owed to the Merrill Parties
hereunder and under the other Transaction Documents have been paid and satisfied
in full in accordance with Section 6.19 (in each case, other than indemnities
and any similar obligations of the Reliant Retail Obligors not then due and
payable that expressly survive termination of this Agreement and the other
Transaction Documents).
          “Credit Support Agreement” means a credit support agreement among an
Accepted Counterparty, REPS and the Sleeve Provider, in each case, in the form
in effect as of the Third A&R Date, or in such other form as REPS and the Sleeve
Provider may otherwise agree, in accordance with Section 2.02, providing for
credit support with respect to a Power and Hedging Contract.
          “Current Draw Reimbursement Obligations” means Draw Reimbursement
Obligations other than any portion thereof that becomes a Deferred Reimbursement
Obligation.
          “Current Mark-to-Market” has the meaning ascribed thereto in
Schedule 1.01(c).
          “Current Payables” means, for any day, the aggregate accounts payable
balance of the Reliant Retail Obligors under all Power and Hedging Contracts and
Power Purchase Agreements as of the first day of the calendar month in which
such day falls, as reflected in the books and records of the Reliant Retail
Obligors.
          “Data Failure Event of Default” has the meaning ascribed thereto in
Schedule 1.01(c).
          “Default” means an Event of Default or an event that with notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
          “Deferred Cure Reimbursement Obligations” has the meaning ascribed
thereto in Section 12.07(b).
          “Deferred Draw Reimbursement Obligations” has the meaning ascribed
thereto in Section 3.02.
          “Deferred Reimbursement Obligations” means the Deferred Draw
Reimbursement Obligations and Deferred Cure Reimbursement Obligations.
          “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the Credit Sleeve Termination Date. Notwithstanding the
preceding sentence, any Capital Stock of NRG Parent that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require NRG Parent to repurchase such Capital Stock upon

-13-



--------------------------------------------------------------------------------



 



the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock. The amount of Disqualified Stock of any Reliant Retail
Obligor deemed to be outstanding at any time for purposes of this Agreement
shall be equal to the maximum amount that RERH Holdings and its Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.
          “Dollars” and “$” means lawful money of the United States of America.
          “Downgrade Event” means, with respect to any Person, the Credit Rating
of such Person in effect on the Initial Effective Date or when such Person first
becomes an Accepted Counterparty, as applicable, is downgraded by either of
Moody’s or S&P by two notches or has been downgraded by one notch and put on
watch list for a possible additional downgrade by either of Moody’s or S&P.
          “Draw Reimbursement Obligations” has the meaning ascribed thereto in
Section 3.02.
          “EEI Master Agreement” means the Edison Electric Institute Master
Power Purchase and Sale Agreement, version 2.1 (modified 04/25/00) as in effect
from time to time.
          “EFS Transaction” means, in respect of any NYMEX Exchange Traded
Contract(s) held by REPS, an exchange of such futures for a swap transaction
between REPS and the Sleeve Provider executed on the NYMEX, in accordance with
any applicable rules and procedures, pursuant to which the Sleeve Provider and
REPS exchange (a) the number of NYMEX Exchange Traded Contract(s) held by REPS
at the volume weighted average price at which REPS entered into such Exchange
Traded Contract(s) for (b) related Mirror NYMEX OTC Contracts.
          “Energy” means “Energy” as defined in Schedule P to the EEI Master
Agreement.
          “Environmental Laws” means any and all Federal, state, local, regional
and foreign statutes, laws, rules of common law, constitutional provisions,
regulations, ordinances, rules judgments, orders, decrees, permits, concessions,
grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or Hazardous Materials,
including, those relating to the use analysis, generation, manufacture, storage,
discharge, emission, release, disposal, transportation treatment, investigation,
removal, or remediation of Hazardous Materials. Environmental Laws include those
acts commonly referred to as: the Comprehensive Environmental Response,
Compensation and Liability Act of 1980; the Superfund Amendments and
Reauthorization Act; the National Environmental Policy Act; the Hazardous
Materials Transportation Act; the Resource Conservation and Recovery Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substances Control Act, and the Occupational Safety and Health Act, and their
state counterparts.
          “EOO Transaction” means, in respect of any NYMEX Exchange Traded
Contract(s) held by REPS, an exchange of such NYMEX options for an
over-the-counter option transaction between REPS and the Sleeve Provider
executed on NYMEX, in accordance with any applicable rules and procedures,
pursuant to which the Sleeve Provider and REPS exchange

-14-



--------------------------------------------------------------------------------



 



(a) the number of NYMEX options held by REPS for (b) related Mirror NYMEX OTC
Contracts.
          “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
          “ERCOT” means the Electric Reliability Council of Texas, or any
successor thereto.
          “ERCOT Market” means the electric market to which ERCOT regulation
applies.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) which is a member of the controlled group of RERH Holdings or
under common control with RERH Holdings within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code) or Section 4001(a)(14) of ERISA.
          “ERISA Event” means (a) a reportable event (within the meaning of
Section 4043 of ERISA) with respect to a Pension Plan; (b) a withdrawal by RERH
Holdings or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal (within the meaning of Sections 4203 or 4205 of ERISA) by RERH
Holdings or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon RERH
Holdings or any ERISA Affiliate.
          “ESDS” means the Exposure Step-Down Schedule set forth on
Schedule 1.01(d).
          “ESDS Calculation Date” means, with respect to any calendar month, the
last Business Day of the immediately preceding month.
          “Event of Default” means a Sleeve Provider Event of Default or a
Reliant Event of Default.
          “Excess Exposure Fee” means, with respect to any calendar month, the
“Excess Exposure Fee” for such month set forth on the Fee Schedule.

-15-



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Traded Contract” means each trade of an Accepted Product
traded and cleared on an Accepted Exchange held or obtained by REPS relating to
the sale, purchase, delivery or receipt of any Accepted Product.
          “Excluded Subsidiary” has the meaning ascribed thereto in the Parent
Contribution Agreement.
          “Exclusivity and Fee Letter” means that certain letter dated
February 22, 2009 from NRG Parent and accepted and agreed to by the Merrill
Parties, relating to the transactions contemplated hereby.
          “Exempt Subsidiary” has the meaning ascribed thereto in the Parent
Contribution Agreement.
          “Existing CSRA” has the meaning ascribed thereto in the introductory
paragraphs to this Agreement.
          “Exposure” means, as of any ESDS Calculation Date, (a) the sum,
without duplication, of (i) the Current Mark-to-Market, (ii) all cash, letters
of credit, surety bonds and any cash equivalents posted by the Merrill Parties
under this Agreement, (iii) the aggregate amount of all outstanding ML
Guarantees (other than any ML Guarantee of an Accepted Trade) and (iv) Current
Payables, minus (b) all Posted Collateral, in each case, as determined by the
Merrill Parties as of such ESDS Calculation Date and set forth in the related
Exposure Report; provided that for purposes of the foregoing (a) Current
Mark-to-Market shall exclude the effect of any Accepted Trades under the
PMI/REPS RW ISDA so long as no “Event of Default” or “Termination Event” shall
have occurred and be continuing thereunder, (b) Current Mark-to-Market shall
exclude the effect of the True Forward Hedge Positions solely to the extent such
positions are in-the-money to the Reliant Retail Obligors and exceed Current
Payables and (c) the amount of any ML Guarantee shall be deemed equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such ML Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by ML Guarantee Provider in good faith. Without limiting any
challenge rights of the Reliant Retail Obligors provided in Part I of
Schedule 1.01(c), the determination of Exposure shall be conclusive and binding
on all of the Parties hereto absent manifest error. As used in this definition,
“True Forward Hedge Positions” means all Forward Hedge Positions (as defined in
Schedule 1.01(c)) other than Mirror OTC Contracts.
          “Exposure Report” has the meaning ascribed thereto in
Schedule 1.01(c).19.
          “Fair Market Value” means the value that would be paid by a willing
buyer to a willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of RERH
Holdings or Board of Directors of RERH Holdings or the selling entity (unless
otherwise provided in this Agreement).
          “Failure to Pay or Post” means, in respect of any Accepted
Counterparty, any event of default (after any applicable cure period) for
failure to make payment or post collateral

-16-



--------------------------------------------------------------------------------



 



(howsoever defined) by such Accepted Counterparty under its related Power and
Hedging Contract with REPS (including, as applicable, its related Credit Support
Agreement).
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by the Sleeve
Provider.
          “Fee Schedule” means the fee schedule set forth on Schedule 1.01(d).
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States of America.
          “Federal Tax Payable Amount” has the meaning set forth in the NRG
Parent Services Agreement.
          “FERC” means the Federal Energy Regulatory Commission, or any
successor thereto.
          “Financial Officer” means, with respect to any Reliant Retail Obligor,
any of the chief financial officer, principal accounting officer, treasurer or
controller thereof.
          “First Execution Date” means September 24, 2006.
          “Fiscal Quarter” means each three month period of a Fiscal Year ending
on March 31, June 30, September 30, and December 31.
          “Fiscal Year” means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the “2006 Fiscal Year”) refer to the Fiscal Year
ending on December 31 of such calendar year.
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time.
          “GLO” means the Texas General Land Office.
          “GLO Amount” means, at any time, the aggregate outstanding amount owed
to GLO in respect of the outstanding GLO Payments (as such term is defined in
the GLO Contract).

-17-



--------------------------------------------------------------------------------



 



          “GLO Assignment Agreement” means the partial assignment and assumption
agreement dated as of the Third A&R Date in respect of the GLO Contract, between
REPS, as assignor, and RETR, as assignee, together with the consent and release
of GLO in respect thereof
          “GLO Contract” means that certain Energy Supply and Services Agreement
dated as of December 12, 2006, between GLO and REPS.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
county, or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, independent system operator, transmission organization or
other entity to the extent exercising executive, legislative, judicial, taxing,
monetary, regulatory, supervisory or administrative powers or functions of or
pertaining to government or the regulation of the Retail Energy Business,
including Approved ISOs and Approved Market Regulators in such capacities as
regulators of their applicable markets.
          “Governmental Contract” means a contract for the purchase or sale of
any retail electric products or services between any Reliant Retail Obligor and
a Governmental Customer.
          “Governmental Customer” means (a) any agency, authority,
instrumentality, central bank, independent system operator, transmission
organization or other entity owned or controlled by any Governmental Authority
or (b) any Person that is or could be a Governmental Authority; in either case,
to the extent acting in a commercial capacity under a Governmental Contract,
including Approved ISOs and GLO in such capacities.
          “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise; provided, that standard contractual indemnities that do not relate to
Indebtedness shall not be considered a Guarantee). The term “Guarantee” as a
defined verb has a corresponding meaning.
          “Guaranteed Obligations” has the meaning ascribed thereto in
Section 11.01.
          “Hazardous Materials” means all explosive, flammable, corrosive or
radioactive substances or wastes and all hazardous, carcinogenic, mutagenic or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, toxic mold and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under (a) interest rate swap agreements
(whether from fixed to floating or from floating to fixed), interest rate cap
agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk, (c) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates and (d) agreements (including each confirmation
entered

-18-



--------------------------------------------------------------------------------



 



into pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, in each case under clause (a), (b), (c) and (d), entered into by
such Person.
          “ICE” means the IntercontinentalExchange, Inc. or its successor.
          “ICE Block Transaction” means, in respect of any ICE Exchange Traded
Contract(s) held by REPS, transactions between REPS and the Sleeve Provider,
pursuant to which the Sleeve Provider and REPS (a) execute a block trade entered
into ICE in accordance with any applicable rules and procedures, whereby Sleeve
Provider takes the same net long or short position as that initially held by
REPS for the number of ICE Exchange Traded Contract(s) held by REPS at the
volume weighted average price at which REPS entered into such ICE Exchange
Traded Contract(s) and (b) enter into related Mirror ICE OTC Contracts.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses or trade payables),
whether or not contingent (without duplication):
     (a) in respect of borrowed money;
     (b) evidenced by bonds, notes, debentures or similar instruments or letters
of credit or reimbursement agreements in respect thereof;
     (c) in respect of banker’s acceptances;
     (d) representing Capital Lease Obligations or Attributable Debt in respect
of sale and leaseback transactions, Synthetic Lease Obligations or financing
leases;
     (e) representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed;
     (f) representing any Interest Hedging Obligations; or
     (g) consisting of Disqualified Stock;
whether or not any of the preceding items appear as a liability upon a balance
sheet of the specified Person prepared in accordance with GAAP. In addition, the
term “Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. The amount of
any Indebtedness outstanding as of any date will be:

-19-



--------------------------------------------------------------------------------



 



     (i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (ii) the principal amount of and premium (if any) on the Indebtedness, in
the case of any other Indebtedness;
     (iii) in respect of Indebtedness of other Persons secured by a Lien on the
assets of the specified Person, the lesser of:
     (A) the Fair Market Value of such asset at such date of determination, and
     (B) the amount of such Indebtedness of such other Persons; and
          (iv) in respect of any Guarantee, an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
          “Information Technology Systems” means all information technology
systems used in the operation of the Retail Energy Business including hardware,
software, middleware, tools, databases, technical and business information,
know-how or other data or information, related documents, registrations and
franchises, licenses or leases for any of the foregoing and all license rights
and all additions, improvements, enhancements and accessions thereto, and books
and records describing or used in connection with any of the foregoing.
          “Initial Effective Date” means December 1, 2006.
          “Initial Contribution” has the meaning ascribed thereto in the Parent
Contribution Agreement.
          “Intercompany Cash Management Agreement” means the Intercompany Cash
Management Agreement dated as of the Initial Effective Date among RERH Holdings
and its Subsidiaries.
          “Interest Hedging Obligations” means, with respect to any specified
Person, the net obligations of such Person under:
     (a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
     (b) other agreements or arrangements designed to manage interest rate risk;
and
     (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates.

-20-



--------------------------------------------------------------------------------



 



          “Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or similar obligations), advances or capital
contributions (excluding payroll, commission, travel and similar advances to
directors, officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
“Investment” shall exclude extensions of trade credit or posting of cash
collateral by the Reliant Retail Obligors and each of their Subsidiaries in the
ordinary course of business. The acquisition by the Reliant Retail Obligors or
their Subsidiaries of a Person that holds an Investment in a third Person will
be deemed to be an Investment by such Reliant Retail Obligor or such Subsidiary
in such third Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person. Except as
otherwise provided in this Agreement, the amount of an Investment shall be its
Fair Market Value at the time the Investment is made and without giving effect
to subsequent changes in value.
          “Investment Grade Rating” means a Credit Rating equal to or higher
than Baa3 (or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
          “IP License Agreement” means the IP Cross License Agreement dated as
of the Third A&R Date between REI, RERH and the IT Trust, or any replacement or
successor agreement approved by the Merrill Parties.
          “IP Trust” means the Reliant Energy Trademark Trust, a Delaware
statutory trust, or any replacement or successor trust formed for a similar
purpose and approved by the Merrill Parties.
          “IT Service Agreement” means the IT Service Agreement dated as of the
Initial Effective Date between IT Trust and one or more of the Reliant Retail
Obligors, or any replacement or successor agreement, or any similar agreement
between one or more of the Reliant Retail Obligors and the NRG IT Trust, in each
case, approved by the Merrill Parties.
          “IT Trust” means the RRI Energy IT Trust, a Delaware statutory trust.
          “IT Trust Management Agreement” means the IT Trust Management
Agreement dated as of the Initial Effective Date between REI and IT Trust, or
any replacement or successor agreement, or any similar agreement between NRG
Parent (or an Affiliate of NRG Parent) and the NRG IT Trust, in each case,
approved by the Merrill Parties.
          “IT Trust Transfer and Allocation Plan” means a detailed written plan
in form, scope and substance satisfactory to the Sleeve Provider outlining in
detail, among other things, the proposed allocation of assets held in the IT
Trust on the Third A&R Date between REI and its Subsidiaries, on the one hand
and the Reliant Retail Obligors, on the other hand, including, (a) the manner of
transfer, (b) the timing of transfer, (c) the third-party consents required to
be obtained in connection with the transfer and (d) such other information as
MLCI may reasonably request, as such plan may be modified and supplemented from
time to time with the consent of the Sleeve Provider.

-21-



--------------------------------------------------------------------------------



 



          “Joinder Agreement” means a Joinder Agreement in the form of Exhibit G
or in such other form as REPS and the Merrill Parties may agree executed
pursuant to Section 6.11(a)(i) in connection with a Subsidiary of RERH Holdings
becoming an “Other Reliant Retail Obligor” hereunder.
          “Law” means, as to any Person, any law, rule, regulation, ordinance or
treaty, or any determination, ruling or other directive by or from a court,
arbitrator or other Governmental Authority, including ERCOT, in each case
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property or assets is subject.
          “Level I Violation”, “Level II Violation” or “Level III Violation”
means a violation relating to the Risk Management Policy, described as such in
Schedule 1.01(a), with respect to Approved Markets.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement and any lease
that constitutes a security interest.
          “Loans” means (i) the loans made by the Working Capital Facility
Provider to REPS under, and in accordance with, the Working Capital Facility and
(ii) the loans made by Replacement Working Capital Providers to REPS under, and
in accordance with, any Replacement Working Capital Facilities.
          “Make-whole Payment” has the meaning ascribed thereto in Section 3.05.
          “Margin Stock” means “margin stock” within the meaning of
Regulations T, U and X of the Federal Reserve Board.
          “Marks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations used by the Reliant Retail Obligors in
the Retail Energy Business, including those set forth on Schedule 1.01(e), and
all related applications for trademark and service mark registrations, including
all renewals of trademark and service mark registrations, all rights to recover
for all past, present and future infringements thereof and all rights to sue
therefor, and all rights corresponding thereto throughout the world, as are
necessary to operate the Retail Energy Business using the “Reliant” name
consistent with the arrangements in place for the Retail Energy Business as of
the Third A&R Date.
          “Market Information” means market information such as price curves,
volatilities, interest rates and similar information for which quotes are
customarily available from reference market makers.
          “Master Separation Agreement” has the meaning ascribed thereto in the
Purchase and Sale Agreement.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business, operations, property or financial condition of RERH Holdings and its
Subsidiaries taken as a whole; or (b) the validity or enforceability against any
of RERH Holdings or any of its

-22-



--------------------------------------------------------------------------------



 



Subsidiaries of any Transaction Document to which it is a party or the material
rights and remedies of the Sleeve Provider thereunder.
          “Maximum Permitted Exposure” means, for any month, the “Maximum
Permitted Exposure” set forth on the ESDS for such month.
          “Merrill Collateral” or “ML Collateral” has the meaning ascribed
thereto in Section 3.01.
          “Merrill Parties” means the Sleeve Provider and the ML Guarantee
Provider.
          “Mirror ICE OTC Contract” means, in respect of any ICE Exchange Traded
Contract(s), the over-the-counter swap leg of the related ICE Block Transaction
or the swap that corresponds to the ICE cleared swap contract transferred
pursuant to Section 2.03(a) in each case between REPS and the Sleeve Provider
(executed under the MLCI/REPS ISDA), (i) in which REPS takes the same net long
or short position it took in the related ICE Exchange Traded Contract(s);
(ii) that settles on the industry standard settlement date applicable to such
Accepted Product; (iii) that has a price per unit equal to the price of the ICE
Exchange Traded Contract(s) leg of the ICE Block Transaction or the price of the
ICE cleared swap contract transferred pursuant to Section 2.03(a); and (iv) that
has a volume equal to the related Adjusted Volume.
          “Mirror NYMEX OTC Contract” means, in respect of any NYMEX Exchange
Traded Contracts, the over-the-counter swap leg of the related EFS Transaction
or EOO Transaction or the swap that corresponds to the ex-pit transfers made
pursuant to Section 2.03(a) in each case between REPS and the Sleeve Provider
(executed under the MLCI/REPS ISDA), (i) in which REPS takes the same net long
or short position it held in the related Exchange Traded Contracts; (ii) that
settles on the industry standard settlement date applicable to such Accepted
Product; (iii) that has a price or strike per unit equal to the price or strike
of the futures or option leg of the EFS Transaction or EOO Transaction or the
price or strike of the future or option transferred pursuant to Section 2.03(a);
and (iv) that has a volume equal to the related Adjusted Volume.
          “Mirror OTC Contract” means any Mirror ICE OTC Contract or Mirror
NYMEX OTC Contract.
          “ML&Co.” means Merrill Lynch & Co., Inc., a Delaware corporation.
          “MLCI” means Merrill Lynch Commodities, Inc., a Delaware corporation.
          “ML Equivalent Credit Rating” means “A” and “A2” by S&P and Moody’s,
respectively, provided that if the Credit Rating for the ML Guarantee Provider
by S&P or Moody’s, respectively, is lower, then the actual S&P or Moody’s Credit
Rating of the ML Guarantee Provider, respectively, shall apply.
          “ML Guarantee” means a guarantee by the ML Guarantee Provider (i) in
substantially the form of Exhibit A1 with respect to Accepted Counterparties or
Exhibit A2 with respect to C&I Customers, (ii) in substantially the form of
Exhibit A2 with respect to Governmental Customers and Governmental Authorities
that do not have requirements with

-23-



--------------------------------------------------------------------------------



 



respect to the forms of guarantees received or in such other form of guarantee
as is required by the applicable Governmental Customer or Governmental Authority
and is reasonably acceptable to the Merrill Parties, and (iii) in such other
form as REPS and the Merrill Parties may agree.
          “ML Guarantee Provider” means ML&Co.
          “MLCI/REPS ISDA” means the ISDA 2002 Master Agreement dated the
Initial Effective Date between the Sleeve Provider and REPS.
          “ML/REI Letter Agreement” means that certain letter dated as of the
Signing Date from REI and accepted and agreed to by the Merrill Parties,
relating to the transactions contemplated hereby.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or if such
company shall cease to issue ratings, another nationally recognized rating
company selected in good faith by mutual agreement of the Sleeve Provider and
REPS.
          “Monthly Payment Date” means, in respect of any month, the date two
Business Days after the first day of such month.
          “Monthly Sleeve Fee” means, in respect of any month, the “Monthly
Sleeve Fee” for such month set forth on the Fee Schedule; provided that
following the declaration of an Unwind Start Date by REPS in accordance with
Section 9.02(a), the Monthly Sleeve Fee for any month shall equal (i) the
“Monthly Sleeve Fee” for such month set forth on the Fee Schedule multiplied by
(ii) the Sleeve Adjustment Factor.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made, or have been
required to be made, by RERH Holdings or any ERISA Affiliate and that is covered
by Title IV of ERISA.
          “MWh” means a megawatt hour of energy.
          “MW” means one million watts.
          “Notice Date” has the meaning ascribed thereto in Section 3.02.
          “NRG Collateral Trust Agreement” shall mean the Collateral Trust
Agreement dated as of February 2, 2006, between NRG Parent, certain Subsidiaries
thereof, Deutsche Bank Trust Company Americas, as Collateral Trustee and the
other parties thereto.
          “NRG IT Trust” means the NRG Retail IT Trust, a Delaware statutory
trust.
          “NRG IT Trust Agreement” means the IT Trust Agreement dated as of the
Third A&R Date among RERH, NRG Parent and Wilmington Trust Company.
          “NRG/ML Letter Agreement” means the letter agreement dated as of the
Signing Date from NRG Parent and accepted and agreed to by the Merrill Parties,
relating to the transactions contemplated hereby.

-24-



--------------------------------------------------------------------------------



 



          “NRG Parent” means NRG Energy, Inc., a Delaware corporation.
          “NRG Parent Credit Agreement” means the Second Amended and Restated
Credit Agreement dated as of June 8, 2007 between NRG Parent, Citicorp North
America Inc., as Administrative Agent, and the lenders and other Persons party
thereto, as amended, restated and otherwise modified from time to time.
          “NRG Parent Consent and Agreement” means the Consent and Agreement
dated as of the Third A&R Date made by NRG Parent for the benefit of the
Collateral Trustee and the Secured Counterparties pertaining to the NRG Parent
Services Agreement.
          “NRG Parent Services Agreement” means the Master Services Agreement
dated as of the Third A&R Date among NRG Parent on one hand, and RERH Holdings
and its Subsidiaries, on the other hand.
          “NRG Power Purchase Agreements” means, collectively, the PMI/REPS RW
ISDA and the PMI/REPS STANDARD ISDA.
          “NYMEX” means the New York Mercantile Exchange or its successor.
          “Obligations” means any amounts, principal, interest, premium, fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the applicable documentation.
          “Obligee Guarantor” has the meaning ascribed thereto in Section 11.06.
          “Offsetting Trades” means the over-the-counter positions listed on
Part A of Schedule 12.17.
          “Organizational Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Reliant Retail Obligors” means each of RERH Holdings, RERH,
RERS, RERR and any other Subsidiaries of RERH Holdings and, in each case, their
respective successors and assigns.
          “Parent Contribution Agreement” means the Contingent Contribution
Agreement dated as of the Third A&R Date between NRG Parent, the Sleeve Provider
and RERH Holdings.
          “Party” has the meaning ascribed thereto in the preamble to this
Agreement.

-25-



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by RERH Holdings or
any ERISA Affiliate or to which RERH Holdings or any ERISA Affiliate contributes
or has an obligation to contribute or with respect to which RERH Holdings or any
ERISA Affiliate has any direct or contingent liability, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
          “Permitted Investments” means:
     (a) (1) any Investment by a Reliant Retail Obligor in any other Reliant
Retail Obligor;
     (b) any Investment in Cash Equivalents, the Collateral Accounts and under
the Intercompany Cash Management Agreement;
     (c) any Investment (other than an Investment in Capital Stock) made as a
result of the receipt of non-cash consideration from an Asset Sale that was made
pursuant to and in compliance with the provisions of Section 7.05;
     (d) any Investments received in compromise or resolution of (A) Obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Reliant Retail Obligors, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (B) litigation, arbitration or other disputes
with Persons who are not Affiliates;
     (e) loans or advances to directors, officers and/or employees made in the
ordinary course of business up to an aggregate principal amount not to exceed
$2,000,000 at any one time;
     (f) any Investment acquired by any Reliant Retail Obligor on account of any
claim against, or interest in, any other Person (A) acquired in good faith in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of such other Person or (B) as a result of a bona fide
foreclosure by any Reliant Retail Obligor with respect to any claim against any
other Person;
     (g) receivables owing to any Reliant Retail Obligor, if created or acquired
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms; provided that such trade terms may include such
concessionary trade terms as such Reliant Retail Obligor deems reasonable under
the circumstances;
     (h) other Investments otherwise not prohibited in accordance with this
Agreement; provided that the aggregate outstanding amount of Investments under
this clause (h) shall not exceed $2,000,000 at any time outstanding;

-26-



--------------------------------------------------------------------------------



 



     (i) Investments in Hedging Obligations, including but not limited to Power
and Hedging Contracts and Interest Hedging Obligations, to the extent not
otherwise prohibited hereunder; and
     (j) Investments of RERH Holdings and its Subsidiaries on the Signing Date
listed on Schedule 1.01(g).
          With respect to all of the foregoing Permitted Investments in
Subsidiaries of RERH Holdings that are not Reliant Retail Obligors, such
Investments are subject to compliance with Section 6.11(a).
          “Permitted Liens” means:
     (a) Liens under the Collateral Trust Agreement or otherwise securing the
Credit Sleeve Obligations and Working Capital Obligations;
     (b) Liens in favor of the Reliant Retail Obligors;
     (c) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefore;
     (d) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ and other similar Liens or to secure other statutory obligations, in
each case, incurred in the ordinary course of business;
     (e) Liens in the form of survey exceptions, encumbrances, easements or
reservations, including those for licenses, rights-of-way, sewers, electric
lines, telegraph and telephone lines, other utilities, mineral reservations and
rights and leases, zoning restrictions and other restrictions as to the use of
real property or other exceptions to title that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;
     (f) Liens securing Indebtedness incurred pursuant to clause (f) of Section
7.03, covering only the assets acquired with or financed by such Indebtedness;
     (g) Liens in the form of financing statements (including precautionary
statements) filed in connection with a Capital Lease Obligation, financing lease
or an operating lease, in each case, not prohibited hereunder; provided, that no
such financing statement extends to, covers or refers to as collateral, any
property or assets of RERH or its Subsidiaries, other than the property or
assets which are subject to such Capital Lease Obligation, financing lease or
operating lease;
     (h) Liens arising out of or in connection with any judgment that does not
constitute a Reliant Event of Default or in connection with any litigation or
other legal proceeding as to which an appeal to contest or review is timely
commenced in good faith

-27-



--------------------------------------------------------------------------------



 



by appropriate proceedings and as to which adequate reserves have been
established in accordance with GAAP; provided, that any right to levy, seizure,
attachment, sequestration, foreclosure or garnishment of any property and assets
of a Reliant Retail Obligor arising out of or in connection with any such Lien
has been and continues to be enjoined or effectively stayed;
     (i) Liens in the form of inchoate statutory Liens arising under ERISA;
     (j) Liens in the form of licenses to IP Rights under the IP License
Agreement;
     (k) Liens granted during an Unwind Period in favor of a commercial trading
counterparty pursuant to a netting agreement, which Liens encumber rights under
agreements that are subject to such netting agreement and which Liens are
granted by a Subsidiary of RERH Holdings to secure such Subsidiary’s obligations
to such counterparty under such netting agreement; provided that any such
agreements and netting agreements are entered into in the ordinary course of
business; and provided, further, that the Liens are incurred in the ordinary
course of business and when granted do not secure obligations which are past
due;
     (l) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights, contractual
rights of setoff or netting arrangements entered into in the ordinary course of
business and similar rights with respect to deposit accounts, commodity accounts
and/or securities accounts;
     (m) Liens arising under Section 9.343 of the Texas Uniform Commercial Code
or similar statutes of states other than Texas;
     (n) pledges and deposits to secure the payment of worker’s compensation,
unemployment insurance, social security benefits or obligations under similar
laws, or to secure the payment or performance of statutory or public obligations
(including environmental, municipal and public utility commission obligations
and requirements), reimbursement or indemnity obligations arising out of surety,
performance, or other similar bonds, and other obligations of a like nature, in
each case incurred in the ordinary course of business;
     (o) Liens (other than under the Collateral Trust Agreement) incurred in the
ordinary course of business of RERH Holdings or any Subsidiary of RERH Holdings
securing obligations that do not exceed $2,000,000 in the aggregate at any one
time outstanding;
     (p) Liens in favor of any Replacement Sleeve Provider or Replacement
Working Capital Provider incurred during an Unwind Period and subject to the
Collateral Trust Agreement;
     (q) Liens on assets of Reliant Energy Retail Services, LLC created in
connection with Delivery Order No. DABT39-97-C-4046 dated September 1997 and
issued by the Directorate of Contracting, Contract Support Division, Ft. Sill,
Oklahoma (as more completely described in Schedule 7.14);

-28-



--------------------------------------------------------------------------------



 



     (r) Liens on assets or securities granted or deemed to arise in connection
with and solely as a result of the execution, delivery or performance of
contracts to purchase or sell such assets or securities if such purchase or sale
is otherwise permitted hereunder; and
     (s) Liens on assets of RERH Holdings or any of its Subsidiaries existing on
the Signing Date listed on Schedule 1.01(h).
          “Person” means any individual, corporation, firm, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by RERH Holdings or its Subsidiaries or with
respect to which RERH Holdings or its Subsidiaries could have any direct or
contingent liability or, with respect to any such plan that is subject to
Section 412 of the Code, or Title IV of ERISA, any such plan established by an
ERISA Affiliate.
          “PMI” means NRG Power Marketing LLC.
          “PMI/REPS EEI” means the EEI Master Agreement dated as of December 1,
2006 between PMI and REPS.
          “PMI/REPS RW ISDA” means ISDA 2002 Master Agreement (Right-Way) dated
as of the Third A&R Date between PMI and REPS.
          “PMI/REPS STANDARD ISDA” means ISDA 2002 Master Agreement (Standard)
dated as of the Third A&R Date between PMI and REPS.
          “Posted Collateral” means, for any day, all cash collateral posted by
the Reliant Retail Obligors to the Merrill Parties under this Agreement,
including in accordance with Section 6.11(c)(xi) and Section 6.18, which as of
such day has not been theretofore been applied or used by the Merrill Parties to
satisfy any Secured Obligation or otherwise returned to REPS.
          “Post-Default Rate” means a per annum rate equal to the Base Rate (as
in effect from time to time) plus 11.00%.
          “Post-Unwind Start Date Transaction” means an Accepted Trade entered
prior to the Unwind Start Date in accordance with this Agreement under which the
final delivery date, payment date, or settlement date is scheduled to occur
after the Unwind Start Date.
          “Power and Hedging Contract” means each over-the-counter master
agreement between REPS and an Accepted Counterparty providing for transactions
regarding Accepted Products, and including as part thereof the associated Credit
Support Agreement, in each case, existing on the Third A&R Date, the PMI/REPS RW
ISDA, the PMI/REPS STANDARD ISDA and any other over-the-counter master agreement
between any Reliant Retail Obligor and an Accepted Counterparty entered into
after the Third A&R Date with the consent of the Sleeve Provider.

-29-



--------------------------------------------------------------------------------



 



          “Power Purchase Agreements” means, collectively, the Reliant Power
Purchase Agreements and the NRG Power Purchase Agreements.
          “Preferred Equity” means, collectively, each of (i) the Certificate of
Designations of NRG Parent, adopted December 14, 2004, with respect to 4.0%
Convertible Perpetual Preferred Stock, (ii) the Certificate of Designations of
NRG Parent, adopted August 5, 2005, with respect to 3.625% Convertible Perpetual
Preferred Stock and (iii) the Certificate of Designations of NRG Parent, adopted
January 25, 2006, with respect to 5.750% Mandatory Convertible Preferred Stock.
          “Preliminary Exposure Report” has the meaning ascribed thereto in
Schedule 1.01(c).19.
          “Prime Rate” means a fluctuating rate of interest equal to the rate of
interest most recently announced by the Wall Street Journal as the prime rate
for Dollar-denominated loans.
          “Prohibited New C&I Contracts” means any C&I Contract that is entered
into on or after Third A&R Date, including any extension or rollover of any C&I
Contract in existence as of the Third A&R Date, except as provided in
Schedule 1.01(i).
          “Properly Allocable” means with respect to any Allocable State Taxes
the percentage of the total tax (not in excess of 100 percent) which the tax of
the Reliant Retail Obligors if computed on a separate return would bear to the
total amount of the taxes for all members of the group so computed.
          “Projected Financial Statements” means the financial forecast (for the
fiscal quarter ending March 31, 2009 and each fiscal quarter of the two
following calendar years) for the Retail Energy Business of RERH Holdings and
its Subsidiaries most recently delivered to the Sleeve Provider prior to the
date hereof.
          “PUCT” means the Public Utility Commission of Texas, or any successor
thereto.
          “Purchase and Sale Agreement” has the meaning ascribed thereto in the
introductory paragraphs to this Agreement.
          “Qualified Institution” means a major U.S. commercial bank or a
foreign bank with a U.S. branch office with a Credit Rating of at least the ML
Equivalent Credit Rating.
          “QSE” or “Qualified Scheduling Entity” means a market participant
qualified by ERCOT in accordance with the ERCOT protocols to submit schedules
and settle payments with ERCOT.
          “Reaffirmation Agreement” means the Reaffirmation Agreement dated as
of the Third A&R Date, among the Reliant Retail Obligors, and the Collateral
Trustee.
          “RECs” means renewable energy credits.

-30-



--------------------------------------------------------------------------------



 



          “RECS” means Reliant Energy Corporate Services, LLC, a Delaware
limited liability company.
          “REES” means Reliant Energy Electric Solutions, LLC, a Delaware
limited liability company.
          “REES/REPS Power Purchase Agreement” means the ISDA 2002 Master
Agreement dated July 1, 2006, between REES and REPS, relating to (i) the
confirmation thereunder outstanding on the Initial Effective Date regarding
certain third party agreements related to ERCOT other than “Upton Wind,” and
(ii) the confirmation thereunder outstanding on the Initial Effective Date
regarding the “Upton Wind” agreement.
          “REI” has the meaning ascribed thereto in the introductory paragraphs
to this Agreement.
          “Reimbursement Guarantors” means each of the Other Reliant Retail
Obligors and their respective successors and assigns.
          “Reimbursement Guaranty” means the guarantee of the Reimbursement
Guarantors to repay the Guaranteed Obligations in accordance with Section 11.
          “Reimbursement Obligations” means the Draw Reimbursement Obligations
and the Deferred Reimbursement Obligations.
          “Reliant Default” means any Default with respect to a Reliant Event of
Default.
          “Reliant Event of Default” has the meaning ascribed thereto in
Section 8.01.
          “Reliant Power Purchase Agreements” means the REES/REPS Power Purchase
Agreement, the RES/REPS Power Purchase Agreement and the REPS/RERS Power
Purchase Agreement.
          “Reliant Retail Obligors” has the meaning ascribed thereto in the
preamble to this Agreement.
          “Remediation Plan” means a written report outlining the sequence of
actions that the Reliant Retail Obligors will take to address a Level III
Violation and seek to prevent similar Level III Violations from occurring in the
future.
          “Replacement Sleeve Provider” means a counterparty or counterparties
with a Credit Rating, or a guarantor with a Credit Rating, that is equal to or
better than the ML Equivalent Credit Rating, and providing Accepted Products or
credit support for the acquisition thereof to RERH Holdings or any of its
Subsidiaries during an Unwind Period.
          “Replacement Working Capital Facility” means a working capital
facility or similar facility provided by a Replacement Working Capital Provider
(a) entered into during the Unwind Period after the commitments under the
Working Capital Facility shall have been permanently terminated and the Working
Capital Obligations have been paid in full (other than

-31-



--------------------------------------------------------------------------------



 



indemnities and any similar obligations of the Reliant Retail Obligors not then
due and payable that expressly survive termination of the Working Capital
Facility), (b) having available commitments that, together with all other
Replacement Working Capital Facilities then in effect, do not exceed $50,000,000
on an aggregate basis, and (c) having terms, taken as a whole, no less
restrictive than the Working Capital Facility on the date of its termination.
          “Replacement Working Capital Provider” means a counterparty or
counterparties with a Credit Rating that is at least equal to the ML Equivalent
Credit Rating and providing working capital to RERH Holdings or any of its
Subsidiaries under a Replacement Working Capital Facility.
          “REPS” has the meaning ascribed thereto in the preamble of this
Agreement.
          “REPS/RERS Power Purchase Agreement” means the ISDA 2002 Master
Agreement dated July 1, 2006, between REPS and RERS.
          “Required Equity Contribution” means any equity contribution required
to be made by NRG Parent to RERH Holdings in accordance with the Parent
Contribution Agreement.
          “RERH” has the meaning ascribed thereto in the preamble to this
Agreement.
          “RERH Holdings” has the meaning ascribed thereto in the preamble to
this Agreement.
          “RERR” has the meaning ascribed thereto in the preamble to this
Agreement.
          “RERS” has the meaning ascribed thereto in the preamble to this
Agreement.
          “RES” means Reliant Energy Services, Inc., a Delaware corporation.
          “Residential Mass Customer” means any residential customer of the
Reliant Retail Obligors.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Party and, in
addition with respect to RERH Holdings, any officer thereof that is also a vice
president or more senior officer of NRG Parent (excluding vice presidents in
marketing). Any document delivered hereunder that is signed by a Responsible
Officer of a Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Party
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Party.
          “Restricted Payment” means any of the following:
     (a) any declaration or payment of any dividend or the making of any other
payment or distribution on account of RERH Holdings’, or any of its
Subsidiaries’ Equity Interests (including any payment in connection with any
merger or consolidation involving RERH Holdings or any of its Subsidiaries) or
to the direct or indirect holders of RERH Holdings’ or any of its Subsidiaries’
Equity Interests, in each case in their capacity

-32-



--------------------------------------------------------------------------------



 



as such, (other than dividends or distributions payable in Equity Interests of
RERH Holdings or to RERH Holdings or any Other Reliant Retail Obligor);
     (b) any purchase, redemption or other acquisition or retirement for value
(including in connection with any merger or consolidation involving RERH
Holdings) of any Equity Interests of RERH Holdings; or
     (c) any payment on or with respect to, or purchase, redemption, defeasance
or other acquisition or retirement for value of any Indebtedness of RERH
Holdings and its Subsidiaries that is contractually subordinated to the Credit
Sleeve Obligations (excluding any intercompany Indebtedness, intercompany
receivables or intercompany advances between or among any of the Reliant Retail
Obligors).
For the avoidance of any doubt, payments or distributions under the NRG Parent
Services Agreement are not Restricted Payments.
          “Retail Acquisition” has the meaning ascribed thereto in the
introductory paragraphs to this Agreement.
          “Retail Company Service Fee” has the meaning ascribed thereto in the
NRG Parent Services Agreement.
          “Retail Energy Business” means the business of providing Accepted
Retail Products in retail electricity markets in the United States and any
businesses incidental or related thereto and performing under the Transaction
Documents and any activities incidental or related thereto.
          “Retail Letter Agreement” means that certain letter agreement dated as
of the Third A&R Date by and among NRG Retail and the Working Capital Facility
Provider.
          “Retail Organizational Documents” means the Organizational Documents
of each of the Reliant Retail Obligors.
          “Retail Provided Services” has the meaning ascribed thereto in the NRG
Parent Services Agreement.
          “Risk Limit” means any of the limits specified in GEP Conversion and
Limits, Hourly Scheduled Energy, Natural Gas Basis, Power Average Daily Peak
Contractual Load, or Power Basis, in each case as such terms are defined in
Section VII (ERCOT) of the Risk Management Policy.
          “Risk Limit Report” has the meaning ascribed thereto in
Schedule 1.01(c).19.
          “Risk Management Event of Default” has the meaning ascribed thereto in
Section 6.13.

-33-



--------------------------------------------------------------------------------



 



          “Risk Management Policy” means the “Reliant Energy – Retail Risk
Policy” set forth in Exhibit E1, as the same may be updated from time to time in
accordance with Section 6.13.
          “S&P” means Standard & Poor’s Ratings Group (presently a division of
The McGraw-Hill Companies, Inc.), together with its successors, or, if such
company shall cease to issue ratings, another nationally recognized rating
company selected in good faith by mutual agreement of the Sleeve Provider and
REPS.
          “Scheduled Term” means the period from the First Execution Date
through November 1, 2010.
          “Scheduling Entity” means a market participant qualified by an
Approved ISO or Approved Market Regulator to submit schedules, settle payments
and handle like matters within an Approved Market, including, with respect to
ERCOT, a QSE.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.
          “Secured Obligations” has the meaning ascribed thereto in the
Collateral Trust Agreement.
          “Secured Counterparties” has the meaning ascribed thereto in the
Collateral Trust Agreement.
          “Security Agreement” means the Security Agreement dated as of the
Initial Effective Date among the Reliant Retail Obligors, and the Collateral
Trustee.
          “Security Documents” shall mean (i) the Collateral Trust Agreement,
the Security Agreement, the NRG Parent Consent and Agreement, the Blocked
Account Agreement, the Reaffirmation Agreement (ii) each other security
agreement, pledge agreement, mortgage, deed of trust, assignment agreement,
consent and agreement and other instrument being executed concurrently therewith
or herewith or from time to time hereafter pursuant to which a Lien has been
granted by the Reliant Retail Obligors in favor of the Collateral Trustee (for
the benefit of the Secured Counterparties) on any of their respective assets to
secure any of the Secured Obligations, and (iii) any intercreditor or like
agreements related to any of the foregoing to which any Reliant Retail Obligor,
NRG Retail LLC or any of their respective Subsidiaries or NRG Parent, is a
party. For the avoidance of doubt, “Security Documents” will not include the NRG
Collateral Trust Agreement.
          “Senior Note Documents” means any or all of the following:
     (a) The Base Indenture, dated as of February 2, 2006 (as amended, restated,
modified or otherwise in effect from time to time) (the “Base Indenture”), by
and between the NRG Energy, Inc. and Law Debenture Trust Company of New York, as
trustee (the “Trustee”);

-34-



--------------------------------------------------------------------------------



 



     (b) First Supplemental Indenture, dated as of February 2, 2006, by and
among the NRG Energy, Inc., the subsidiaries of the Company set forth on
Schedule I attached thereto and the Trustee, providing for the issuance of
7.250% Senior Notes due 2014;
     (c) Second Supplemental Indenture, dated as of February 2, 2006, by and
among the NRG Energy, Inc., the subsidiaries of the Company set forth on
Schedule I attached thereto and the Trustee, providing for the issuance of
7.375% Senior Notes due 2016;
     (d) Third Supplemental Indenture, dated as of March 14, 2006, by and among
the NRG Energy, Inc., the guarantors listed on the signature page thereto and
the Trustee;
     (e) Fourth Supplemental Indenture, dated as of March 14, 2006, by and among
the NRG Energy, Inc., the guarantors listed on the signature page thereto and
the Trustee;
     (f) Fifth Supplemental Indenture, dated as of April 28, 2006, by and among
the NRG Energy, Inc., the guarantors listed on the signature page thereto and
the Trustee;
     (g) Sixth Supplemental Indenture, dated as of April 28, 2006, among the NRG
Energy, Inc., the guarantors listed on the signature page thereto and the
Trustee;
     (h) Seventh Supplemental Indenture, dated November 13, 2006 among the NRG
Energy, Inc., the guarantors listed on the signature page thereto and the
Trustee;
     (i) Eighth Supplemental Indenture, dated November 13, 2006 among the NRG
Energy, Inc., the guarantors listed on the signature page thereto and the
Trustee;
     (j) Ninth Supplemental Indenture, dated as of November 21, 2006, by and
among the NRG Energy, Inc., the subsidiaries of the NRG Energy, Inc. set forth
on Schedule I attached thereto and the Trustee, providing for the issuance of
7.375% Senior Notes due 2017;
     (k) Tenth Supplemental Indenture, dated July 19, 2007 among the NRG Energy,
Inc., the guarantors listed on the signature page thereto and the Trustee;
     (l) Eleventh Supplemental Indenture, dated July 19, 2007 by and among the
NRG Energy, Inc., the guarantors listed on the signature page thereto and the
Trustee;
     (m) Twelfth Supplemental Indenture, dated as of July 19, 2007 among the NRG
Energy, Inc., the subsidiaries of the Company set forth on Schedule I attached
thereto and the Trustee;
     (n) Thirteenth Supplemental Indenture, dated as of August 28, 2007 among
the NRG Energy, Inc., the guarantors listed on the signature page thereto and
the Trustee;

-35-



--------------------------------------------------------------------------------



 



     (o) Fourteenth Supplemental Indenture, dated as of August 28, 2007, by and
among the NRG Energy, Inc., the guarantors listed on the signature page thereto
and the Trustee;
     (p) Fifteenth Supplemental Indenture, dated as of August 28, 2007 , by and
among the NRG Energy, Inc., the subsidiaries of the Company set forth on
Schedule I attached thereto and the Trustee; and
     (q) Any other supplemental indenture issued pursuant to the Base Indenture.
          “Senior Notes” shall mean each note issued pursuant to the Senior Note
Documents.
          “Significant Subsidiary” has the meaning ascribed thereto in the
Parent Contribution Agreement.
          “Signing Date” means February 28, 2009.
          “Sleeve Adjustment Factor” means, as of any ESDS Calculation Date, the
ratio of (i) the total contracted volume of the Reliant Retail Obligors’ power
and gas positions for all Accepted Trades supported by the Merrill Parties over
(ii) the sum of (a) the total contracted volumes of the Reliant Retail Obligors’
power and gas positions supported by the Merrill Parties plus (b) the total
contracted volumes of the Reliant Retail Obligors’ power and gas positions
supported by a Replacement Sleeve Provider, in each case, as of such ESDS
Calculation Date.
          “Sleeve Provider” has the meaning ascribed thereto in the title
paragraph hereto.
          “Sleeve Provider Event of Default” has the meaning ascribed thereto in
Section 8.02.
          “Sleeve Provider Default” means any Default with respect to Sleeve
Provider Event of Default.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided that if the context in which “Solvent” or “Solvency”
is used refers to a Person together with its Subsidiaries, Person as used above
shall be deemed to be a reference to such Person together with its Subsidiaries.

-36-



--------------------------------------------------------------------------------



 



          “Specified Transaction” means, with respect to any Person (i) any
prepaid forward sale of energy, oil, gas or minerals by such Person that is
intended primarily as a borrowing of funds, excluding volumetric production
payments, and (ii) any interest rate, currency, commodity or other swap, collar,
cap, option or other derivative that is intended primarily as a borrowing of
funds, or any combination of any of the foregoing, with the amount of the
obligations of such Person thereunder being the net obligations of such Person
thereunder.
          “State Tax Distribution Amount” means with respect to any Allocable
State Taxes, on any date of determination, the excess of (a) the cumulative
amounts, for periods beginning on or after the Third A&R Date, of Allocable
State Taxes Properly Allocable to the Reliant Retail Obligors as shown on tax
returns relating thereto (and reflecting any adjustments thereto agreed upon
with applicable Governmental Authorities or as determined by courts of competent
jurisdiction), over (b) amounts previously distributed pursuant to
Section 6.11(c)(ii) of this Agreement.
          “Stated Maturity” means, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Third A&R Date, and shall not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
          “Sublease “ means the Sublease Agreement dated as of the Initial
Effective Date between Reliant Energy Corporate Services, LLC, a Delaware
limited liability company, as Sublessor, and RERR, as Sublessee.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
          “Target Exposure” means, for any day, the “Target Exposure” set forth
on the ESDS for the date on or most recently preceding such day.
          “Tax Code” means Title 26 of the United States Code (Internal
Revenue), 26 U.S.C. Section 1 et seq.
          “Tax Subordination Agreement” means the Tax Subordination Agreement
dated as of the Third A&R Date made by NRG Parent and the Reliant Retail
Obligors for the benefit of the Merrill Parties and the Working Capital Facility
Provider.
          “TDSP” means a transmission or distribution service provider.
          “Term” has the meaning ascribed thereto in Section 2.06.

-37-



--------------------------------------------------------------------------------



 



          “Third A&R Date” has the meaning ascribed thereto in the preamble to
this Agreement.
          “Transaction Documents” means (i) this Agreement, (ii) the Working
Capital Facility, (iii) the Security Documents, (iv) the Parent Contribution
Agreement, (v) the Retail Organizational Documents, (vi) the NRG Parent Services
Agreement, (vii) the NRG Power Purchase Agreements, (viii) [intentionally
deleted], (ix) the Transition Services Agreement, (x) NRG/ML Letter Agreement,
(xi) [intentionally deleted], (xii) Mirror OTC Contracts, (xiii) the IP License
Agreement, (xiv) the IT Trust Transfer and Allocation Plan, (xv) [intentionally
deleted], (xvi) the IT Service Agreement, (xvii) the IT Trust, (xviii) the IT
Trust Management Agreement, (xix) NRG IT Trust, (xx) the Exclusivity and Fee
Letter, (xxi) the Tax Subordination Agreement, (xxii) the Sublease, and (xxiii)
any other contract or agreement (including ISDA Master Agreements, but excluding
any Credit Support Agreements) between any Merrill Party or its Affiliates, on
one hand, and any Reliant Retail Obligor or its Affiliates, on the other hand,
relating to the transactions contemplated hereby.
          “Transition Services Agreement” means the Transition Services
Agreement dated as of the Third A&R Date among NRG Parent, REI, and the Reliant
Retail Obligors, with respect to certain interim employment matters,
intellectual property and information technology matters and other interim
matters related to the Reliant Retail Obligors.
          “Transition End Date” has the meaning ascribed thereto in
Section 6.19.
          “Transition Period” means the period from the Transition Start Date
through the Transition End Date.
          “Transition Start Date” means the date 90 days prior to the last day
of the Scheduled Term.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York and (solely with respect to the perfection or priority
of any Lien in personal property or fixtures or control over Collateral that
constitutes personal property or fixtures) the Uniform Commercial Code as in
effect from time to time in the jurisdiction that governs such perfection,
priority or control (as applicable), provided that, for purposes of each
Security Document in which the term “UCC” is separately defined, “UCC” has the
meaning assigned to such term in such Security Document.
          “Unaudited Financial Statements” means the unaudited consolidated
balance sheet of RERH Holdings and its consolidated Subsidiaries as at the end
of the Fiscal Quarter ended March 31, 2009, and the related unaudited
consolidated statements of income or operations for such Fiscal Quarter and cash
flows for the Fiscal Quarter then ended, including normal year-end adjustments
and without comparisons to prior periods.
          “Unfunded Pension Liability” means the failure of a Pension Plan to
satisfy the minimum funding standard applicable to such Pension Plan for any
plan year, as determined in accordance with Section 412 of the Code.

-38-



--------------------------------------------------------------------------------



 



          “Unrestricted Subsidiary” has the meaning ascribed thereto in the
Parent Contribution Agreement.
          “Unwind Conclusion Date” means, with respect to any Unwind Start Date,
the Credit Sleeve Termination Date.
          “Unwind Period” means the period from the Unwind Start Date through
the Unwind Conclusion Date.
          “Unwind Start Date” means the earliest of (a) the date for the
beginning of an Unwind Period declared by the Sleeve Provider in connection with
a Reliant Event of Default in accordance with Section 9.01(a), (b) the date for
the beginning of an Unwind Period declared by REPS in accordance with
Section 2.06(b), and (c) the date for the beginning of an Unwind Period declared
by REPS in connection with a Sleeve Provider Event of Default in accordance with
Section 9.02(a).
          “Upton Wind Side Letter” means the letter agreement regarding the
“Upton Wind” agreement dated as of the Third A&R Date, by and among REPS, REI
and the Sleeve Provider.
          “Voting Stock” of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
          “Wholly Owned Subsidiary” of any specified Person means a Subsidiary
of such Person all of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares) is owned by such Person or by
one or more other Wholly Owned Subsidiaries of such Person.
          “Working Capital Adjustment Amount” means, on any date of
determination, the excess of (a) the cumulative amount, for periods beginning on
or after the Third A&R Date, of all payments due and payable to REI in
accordance with Section 7.13 of the Purchase and Sale Agreement, over (b) the
aggregate amount previously distributed pursuant to Section 6.11(c)(x) of this
Agreement.
          “Working Capital Facility” means the Working Capital Facility dated as
of September 01, 2006, as amended and restated as of the Third A&R Date, among
Working Capital Facility Provider, as Lender, REPS, as Borrower, and the Other
Reliant Retail Obligors, as Guarantors.
          “Working Capital Facility Provider” means Merrill Lynch Capital
Corporation, a Delaware corporation.
          “Working Capital Obligations” mean the Obligations of the Reliant
Retail Obligors under the Working Capital Facility.
          “Work Plan” means a written report outlining a series of actions that
the Reliant Retail Obligors will take to develop a Remediation Plan.

-39-



--------------------------------------------------------------------------------



 



          1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, renewed or replaced (subject to
any restrictions on such amendments, restatements, supplements or modifications,
renewals or replacements set forth therein or herein), (b) references to any
law, constitution, statute, treaty, regulation, rule or ordinance, including any
section or other part thereof (each, for purposes of this Section 1.02, a “law”)
shall refer to that law as amended from time to time and shall include any
successor law, (c) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof and (e) all references herein to Sections, Exhibits and Schedules shall
be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement.
          1.03. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Sleeve Provider hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent with that used in the
financial statements referred to in Section 5.05.
          Section 2. Credit Sleeve for Reliant Retail Obligors
          2.01. Credit Sleeve Generally; Exclusivity (a) Commitment of Merrill
Parties. From and after the Third A&R Date and during the remainder of the Term,
and otherwise subject to and in accordance with the terms and conditions of this
Agreement (including Sections 2.04 and 2.05), at the request of REPS from time
to time, subject to the proviso below, the Merrill Parties shall:
     (i) cause the ML Guarantee Provider to perform under ML Guarantees in
respect of REPS’ obligations under the Power and Hedging Contracts, including
Credit Support Agreements, and prevent any events of default or termination
events relating solely to the ML Guarantee Provider as a credit support provider
under such Power and Hedging Contracts, including the related Credit Support
Agreements;
     (ii) cause the Sleeve Provider to perform under Credit Support Agreements
providing credit support for the obligations under the Power and Hedging
Contracts, and prevent any events of default or termination events relating
solely to the Sleeve Provider as a credit support provider under the Credit
Support Agreements related to the Power and Hedging Contracts;
     (iii) cause the Sleeve Provider to execute and deliver and perform under
EFS

-40-



--------------------------------------------------------------------------------



 



Transactions, EOO Transactions and ICE Block Transactions in connection with
Exchange Traded Contracts entered into by REPS, or held by REPS on the Third A&R
Date, or subsequently obtained by REPS, in each case, in accordance with the
provisions of Section 2.03;
     (iv) cause the ML Guarantee Provider to perform under ML Guarantees in
connection with the C&I Contracts and Governmental Contracts listed on
Schedule 2.04 (but, in each case, excluding any Prohibited New C&I Contracts);
     (v) subject to Section 2.05, cause the ML Guarantee Provider to execute and
deliver ML Guarantees to, and cause the Sleeve Provider to provide or post cash
collateral to, Governmental Authorities for Persons making customer deposits and
advance payments and Persons constituting transmission and distribution service
providers (for this paragraph, collectively the “regulatory beneficiaries”),
for, in all cases, the obligations of the Reliant Retail Obligors to such
regulatory beneficiaries regarding (A) regulatory requirements with respect to
the conduct of the Retail Energy Business in Approved Markets under or with
Governmental Authorities, (B) the obligations of the Reliant Retail Obligors
with respect to customer deposits and advance payments relating to Approved
Markets as required by Governmental Authorities (including, with respect to the
ERCOT Market area, under PUCT Subst. Reg. 25.107, or any successor thereto),
provided that the same are for the benefit of Persons making customer deposits
and advance payments and are payable or made at the direction of the Reliant
Retail Obligors, and (C) the obligations of the Reliant Retail Obligors with
respect to transmission and distribution service in Approved Markets required by
Governmental Authorities (including, with respect to the ERCOT Market area,
posting requirements under PUCT Subst. Reg. 25.108, or any successor thereto);
and
     (vi) execute and deliver such further certificates, documents and
agreements, and take such further actions, as REPS may reasonably request to
fully implement the intent of the foregoing;
     Provided, however, that the foregoing commitments of the Merrill Parties
are subject to the following:
     (1) the commitments of the Merrill Parties to enter into any ML Guarantees
or Credit Support Agreements, any EFS Transactions, EOO Transactions, Mirror OTC
Contracts or ICE Block Transactions or any agreement to post or provide cash
collateral to Governmental Authorities, are subject to the satisfaction of the
conditions precedent set forth in Section 4;
     (2) on and after the Third A&R Date the Reliant Retail Obligors shall not
enter into any Prohibited New C&I Contracts; provided that the Merrill Parties
agree to consider in good faith any request of the Reliant Retail Obligors to
enter into a Prohibited New C&I Contract hereunder so long as such request and
such Prohibited New C&I Contract are consistent with the exceptions set forth on
Schedule 1.01(i) in respect of C&I Business entered into after the Third A&R
Date.

-41-



--------------------------------------------------------------------------------



 



          (3) on and after the Third A&R Date the ML Guarantee Provider shall
not be obligated to execute and deliver, or perform under, any new ML Guarantee;
and
          (4) following an Unwind Start Date, (A) commitments with respect to
any ML Guarantees and Credit Support Agreements, and EFS Transactions, EOO
Transactions, Mirror OTC Contracts and ICE Block Transactions, other than those
described in clause (B) below shall be limited to transactions outstanding on
the Unwind Start Date and the maintenance and modification of hedges in Accepted
Products where those hedges are in place to support contracts with Residential
Mass Customers, Business Services Mass Customers and C&I Customers existing on
the Unwind Start Date, (B) on the first to occur of the last day of the
Scheduled Term and ninety (90) days after the Unwind Start Date, the commitments
of the Merrill Parties with respect to providing ML Guaranties or the posting or
provision of collateral to Governmental Authorities or with respect to customer
deposits shall be terminated, and (C) to the extent of any commitments that have
terminated, the Merrill Parties shall have the right to deliver to the
applicable Persons notices that such commitments have terminated and the right
to the return of any collateral theretofore posted under such commitments.
          The Merrill Parties shall take all actions reasonably requested under
this Section 2.01(a) by REPS reasonably promptly upon receipt of such request
unless another time period is expressly provided for such actions under this
Agreement.
          (b) Exclusivity.
          (i) Subject to Section 2.01(b)(ii), the Reliant Retail Obligors shall
conduct all power, gas and other commodity purchases or sales and all hedging
transactions entered into or performed after the Third A&R Date either:
     (A) Using Accepted Products under the Power and Hedging Contracts and the
Power Purchase Agreements, as applicable, with Accepted Counterparties and
within each applicable Counterparty Limitation;
     (B) On an Accepted Exchange in accordance with Section 2.03;
     (C) With Governmental Customers, and, in each case, such transactions shall
be solely for the Retail Energy Business;
     (D) [Intentionally Deleted];
     (E) Under transactions outstanding on the Third A&R Date and disclosed in a
certificate, dated the Third A&R Date, of a Responsible Officer of REPS;
     (F) Acting as a Scheduling Entity for C&I Customers making purchases from
third-parties, provided such transactions do not result in any increase in the
aggregate credit risk of the Reliant Retail Obligors to such C&I Customers;

-42-



--------------------------------------------------------------------------------



 



     (G) Under transactions constituting purchases and sales among the Reliant
Retail Obligors;
     (H) Under transactions constituting sales of electricity in the ordinary
course of the Retail Energy Business to Residential Mass Customers, Business
Services Mass Customers and C&I Customers using Accepted Retail Products,
provided that from and after the Third A&R Date the Reliant Retail Obligors will
not enter into any Prohibited New C&I Contracts;
     (I) [Intentionally Deleted]; or
     (J) Under transactions with third parties (who are not required to be
Accepted Counterparties) where such transactions are made such that (1) payment
for purchases of applicable RECs are made by the Reliant Retail Obligors after
delivery of the RECs to the applicable Reliant Retail Obligor account,
(2) delivery of applicable RECs shall take place within 12 months of the
execution of the applicable transaction, (3) no ML Guarantee is requested to be
provided to the applicable counterparty, and (4) with respect to the applicable
counterparty under such transaction, the sum of (x) the quantity of RECs that
have been contracted for purchase from such counterparty and its affiliates
under previous transactions that have not yet been delivered by such
counterparty and affiliates to the applicable Reliant Retail Obligor account and
(y) the quantity of RECs contracted for purchase from such counterparty and its
affiliates under the subject transaction, does not exceed the limit set forth in
the table below:

          Type of REC   Quantity
ERCOT
    100,000  

          (ii) During an Unwind Period, the Reliant Retail Obligors shall have
the right to conduct power, gas and other commodity purchases or sales and
hedging transactions that would otherwise be restricted by Section 2.01(b)(i) so
long as such transactions (A) are either (1) with Accepted Counterparties and,
taken together with the transactions under this Agreement, are within applicable
Counterparty Limitations, or (2) on an Accepted Exchange, (B) do not impose
setoff rights against transactions under Credit Support Agreements, and (C) use
Accepted Products, provided that in no event shall the Reliant Retail Obligors
enter into any Prohibited New C&I Contracts.
          (iii) Until the commitments under the Working Capital Facility have
been terminated and the Working Capital Obligations have been repaid in full
(other than indemnities and any similar obligations of the Reliant Retail
Obligors not then due and payable that expressly survive termination of the
Working Capital Facility), and unless an Unwind Start Date has occurred, the
Reliant Retail Obligors shall not enter into any agreement with any Person for
the provision of working capital facilities and, thereafter, shall not enter
into any agreement for the provision of working capital facilities other than
Replacement Working Capital Facilities.

-43-



--------------------------------------------------------------------------------



 



          2.02. Credit Sleeve of OTC Trading and Hedging Activities.
          (a) Modifications and Collateral Posting Under Power and Hedging
Contracts. In connection with the obligations of the Merrill Parties under
Section 2.01(a):
     (i) General. Modifications to any Power and Hedging Contract, Credit
Support Agreement or ML Guarantee shall require the consent of the Merrill
Parties, not to be unreasonably withheld or delayed; provided that consent shall
be deemed given with respect to the items provided on Schedule 2.02(a) if not
objected to by the Sleeve Provider within one Business Day of the receipt of the
related proposed modification. No consent of the Merrill Parties shall be
required with respect to confirmations reflecting Accepted Trades under the
Power and Hedging Contracts; provided that consent of the Merrill Parties shall
be required to execute any confirmation for an Accepted Trade that (i) modifies
the underlying terms of any Power and Hedging Contract or (ii) modifies or
supplements in any manner (including any supplement providing for posting of
additional collateral or any independent amount) the terms of any Credit Support
Agreement, but in each case such consent shall not be unreasonably withheld or
delayed.
     (ii) [Intentionally Deleted].
     (iii) [Intentionally Deleted].
     (iv) [Intentionally Deleted].
     (v) Notice and Demands for Collateral Posting. Following receipt of notice
from any Person, including any Accepted Counterparty or Governmental Customer,
that REPS (or the Sleeve Provider on its behalf) is required to post or return
collateral in connection with any collateral posting obligation that the Sleeve
Provider has undertaken in accordance with this Agreement, REPS shall promptly
(and in no event later than, for collateral to be posted on the same day,
11:00 a.m. CPT on such day of receipt, and for collateral to be posted on the
next day, 2:00 p.m. CPT on such day of receipt) provide such notice to the
Sleeve Provider. On each day in which REPS is permitted to value exposure or
make any other determination in respect of collateral to be posted by or to the
Sleeve Provider in connection with any posting obligation that the Sleeve
Provide has agreed to undertake in connection with this Agreement, REPS shall
make such valuation or determination in good faith and in a commercially
reasonable manner. To the extent applicable, following any valuation or
determination made pursuant to the prior sentence, REPS shall make demand to the
applicable Person for the posting of collateral by or the return of collateral
to the Sleeve Provider and to the extent the Sleeve Provider receives such a
demand from REPS, the Sleeve Provider shall, subject to the terms and conditions
of this Agreement and the related Credit Support Agreement, make such posting of
Collateral as demanded, whether or not the Sleeve Provider disputes the
valuation, determination or demand (but subject to the Sleeve Provider’s rights
to cause the adjustment thereof below). Each valuation, determination and demand
of REPS specified in this clause (v) shall be made by REPS without consultation
with the Sleeve Provider unless such consultation is sought by REPS, except
that:

-44-



--------------------------------------------------------------------------------



 



     (1) if the Sleeve Provider disputes any such valuation, determination or
demand, prior to any action taken under paragraphs (2) or (3) below, and prior
to the commencement of any further remedial action, REPS shall negotiate with
the Sleeve Provider in good faith for one Business Day to resolve any such
dispute and upon resolution of such dispute, the applicable valuation,
determination or demand shall be adjusted accordingly, with corresponding
adjustments to the subsequent requests to the Persons to whom such valuations,
determinations or demands apply;
     (2) if the Sleeve Provider disputes any such valuation based on Market
Information, prior to any action taken under paragraph (3) below, the Market
Information and resulting calculation shall be determined in accordance with
Section 12.13 and upon such determination, the applicable valuation shall be
adjusted accordingly, with corresponding adjustments to the subsequent requests
to the Persons to whom such valuations apply; provided that, until such
determination in accordance with Section 12.13, the valuation determined by REPS
shall apply;
     (3) to the extent applicable, if after the application of clauses (1) and
(2) above, the Sleeve Provider in its reasonable discretion determines that
(x) more than $30,000,000 in outstanding value of Merrill Collateral remains at
any time posted or is requested to be posted in excess of the amount that is
required to be posted as determined by REPS (determined, in each case, on
aggregate basis across all Persons to whom the Sleeve Provider has such excess
posted or has requested posting of Merrill Collateral in an outstanding value of
$2,000,000 or more in connection with this Agreement), or (y) more than
$10,000,000 in outstanding value of Merrill Collateral remains at any time
posted or is requested to be posted to any single Person in excess of the amount
that is required to be posted as determined by REPS, then, in either case, if
REPS disputes such determination, such determination shall be referred by the
parties to the Calculation Agent within three Business Days for resolution, and
upon resolution of such dispute the applicable valuation shall apply and REPS
shall use its reasonable best efforts to negotiate with, and to the extent
applicable, dispute valuations of, or provide updated valuations to each such
Person holding excess Merrill Collateral that the Sleeve Provider may direct in
accordance with the resolution; provided that in lieu thereof REPS may instead
authorize the Sleeve Provider to do so; and provided further that, until
resolution of this dispute by the Calculation Agent, the valuation determined by
REPS shall apply; and
     (4) to the extent applicable, if after application of clause (1) and
(2) above the Sleeve Provider in its reasonable discretion determines that the
outstanding value of any single Counterparty’s cash collateral posted or
requested to be posted to any Reliant Retail Obligor as determined by REPS is
more than $10,000,000 in deficiency of the amount that is required to be posted
as determined by Sleeve Provider, then, if REPS disputes such determination,
such determination shall be referred by the parties to the Calculation Agent for
within three Business Days, and upon resolution of such dispute the applicable
valuation shall apply and REPS

-45-



--------------------------------------------------------------------------------



 



shall use its reasonable best efforts to negotiate with, and to the extent
applicable, dispute valuations of, or provide updated valuations to each such
Counterparty that the Sleeve Provider may direct in accordance with the
resolution; provided that in lieu thereof REPS may instead authorize the Sleeve
Provider to do so; and provided further that, until resolution of this dispute
by the Calculation Agent, the valuation determined by REPS shall apply .
          (b) Accepted Counterparties and Counterparty Limitations. Each
counterparty listed on Exhibit B shall constitute an Accepted Counterparty and
the limitations set forth therein (including those with respect to RECs in Annex
A to Exhibit B) shall constitute such Accepted Counterparty’s “Counterparty
Limitations” (in respect of each Accepted Product set forth therein). Following
a Failure to Pay or Post or other material event of default (howsoever defined,
but after all applicable grace periods), a Bankruptcy Event or a Downgrade Event
in respect of an Accepted Counterparty, the Sleeve Provider shall have the right
by written notice to REPS to adjust the Counterparty Limitations applicable to
such Accepted Counterparty, as determined by the Sleeve Provider in its
commercially reasonable discretion.
          (c) Compliance Requirements. Each Compliance Party shall be subject to
the Compliance Requirements.
          2.03. Credit Sleeve of Exchange Traded Hedging Activities.
          On each Business Day, on and after the Third A&R Date, REPS and the
Sleeve Provider shall execute (i) one EFS Transaction or EOO Transaction per
Accepted Product, for all of the NYMEX Exchanged Traded Contracts held by REPS
as of the mutually agreed upon time on such Business Day, by the close of the
Business Day such NYMEX Exchanged Traded Contracts were entered into, and (ii)
one ICE Block Transaction per Accepted Product, for all of the ICE cleared swap
contracts held by REPS as of the mutually agreed upon time on such Business Day,
by the close of the Business Day such ICE cleared swap contracts were entered
into. With respect to all EFS Transactions, EOO Transactions and ICE Block
Transactions, each Party shall pay its own broker’s fees and FCM fees.
          2.04. Offsetting Trades.
          (a) On the Third A&R Date, the Reliant Retail Obligors shall cause NRG
Parent to novate to REPS the Offsetting Trades, which novations shall be made
pursuant to a novation agreement and on terms and conditions reasonably
satisfactory to the Merrill Parties. Concurrently therewith, the Reliant Retail
Obligors shall cause PMI to enter into a back-to-back transaction with REPS
under the PMI/REPS RW ISDA in respect of each Offsetting Trade in which PMI
takes the same position as it took in the original Offsetting Trade.
          (b) In addition, the Reliant Retail Obligors shall have the right from
time to time after the Third A&R Date to initiate additional novation
transactions in a manner consistent with, and having a similar benefit to the
Reliant Retail Obligors and the Sleeve Provider, as the above novations of the
Offsetting Trades.
          (c) All novations and trades made pursuant to this Section 2.04 shall
be

-46-



--------------------------------------------------------------------------------



 



completed in a manner reasonably satisfactory to the Merrill Parties. In
connection with such novations and trades, the Merrill Parties agree to consider
in good faith any request of the Reliant Retail Obligors to modify the limits in
Section 7.17 and on Exhibit B hereto so long as such request would comply with
the then current credit policies of the Sleeve Provider.
          (d) The Reliant Retail Obligors agree that at no time following the
Third A&R Date will any Reliant Retail Obligor execute (or request that the
Sleeve Provider execute) any Accepted Trade or Exchange Traded Contract,
including any EFS Transactions, EOO Transactions or ICE Block Transactions, for
the purpose of offsetting or reversing the economic effect to the Reliant Retail
Obligors and the Sleeve Provider of the Offsetting Trades in clause (a) above.
          2.05. Credit Sleeve of Regulatory Obligations. In connection with the
obligation of the Merrill Parties under Section 2.01(a)(v), REPS shall endeavor
with the Merrill Parties to cause the applicable beneficiaries to accept ML
Guarantees instead of the posting or provision of cash collateral. In providing
any such ML Guarantee, cash collateral, or other collateral which the Merrill
Parties may agree in their sole discretion, neither the Merrill Parties nor any
of their Affiliates shall be responsible for or otherwise guarantee or assure,
any other regulatory requirements or compliance provisions applicable to the
Reliant Retail Obligors, other than those pertaining to required financial
criteria and the required posting of guarantees, cash collateral or such other
collateral with respect to the applicable regulatory beneficiaries identified
in, and as defined in, Section 2.01(a)(v). In no event shall the Merrill Parties
be required to post any surety bond or letters of credit.
          2.06. Term.
          (a) The term of this Agreement (the “Term”) shall be the period from
the First Execution Date through the Credit Sleeve Termination Date.
          (b) REPS shall have the right to declare an Unwind Start Date at any
time that the ML Guarantee Provider shall have an Additional Support Credit
Rating, upon written notice by REPS to the Sleeve Provider and the ML Guarantee
Provider to be effective as of the Business Day next following receipt of such
notice.

-47-



--------------------------------------------------------------------------------



 



          Section 3. Payments, Fees and Records.
          3.01. Notice of Payment on ML Guarantee or Collateral Foreclosure. The
Sleeve Provider shall notify REPS, promptly upon receipt from any beneficiary or
recipient of an ML Guarantee or any secured party to which the Sleeve Provider
has provided collateral pursuant to Article 2 (whether a ML Guarantee, posted
cash collateral, surety bond, letter of credit or other collateral or credit
support, “Merrill Collateral” or “ML Collateral”) of any demand for payment
under such ML Collateral or any Collateral Foreclosure thereon or of any notice
of default. The Sleeve Provider shall notify REPS of the Dollar amount paid by
the Merrill Parties as a result of such demand or the Dollar amount of Merrill
Collateral relating to such Collateral Foreclosure, as applicable, and the date
on which payment was made by a Merrill Party in respect of such demand or the
date on which such Collateral Foreclosure occurred, as applicable (any such
date, a “Capital Outlay Date”).
          3.02. Repayment of Draw Reimbursement Obligations. REPS hereby
unconditionally and irrevocably promises to pay to the Sleeve Provider, on
behalf of the applicable Merrill Party, the entire outstanding Dollar amount of
each payment on behalf of the Reliant Retail Obligors by the ML Guarantee
Provider or the Sleeve Provider arising from each demand for payment under
Merrill Collateral or payment on behalf of the Reliant Retail Obligors by the
Sleeve Provider arising from each Collateral Foreclosure of ML Collateral and
the entire outstanding Dollar amount of any ML Collateral that is not returned
by any person to the Merrill Parties for any reason (including, any bankruptcy
or insolvency of the applicable counterparty) within one Business Day of the
time required by the terms of the applicable Counterparty Document or other
applicable arrangement pursuant to which such Merrill Collateral was posted to
such person (each, a “Draw Reimbursement Obligation”), notwithstanding the
identity of the beneficiary or recipient of any Merrill Collateral, and without
presentment, demand, protest or other formalities of any kind. Each such Draw
Reimbursement Obligation shall mature on the Business Day following the date the
Sleeve Provider delivers notice to REPS of the related Capital Outlay Date as
provided in Section 3.01 (the “Notice Date”); provided that, in the event that,
on or prior to the Business Day following the Notice Date, REPS delivers to the
Sleeve Provider in good faith a written notice referred to in Section 8.02(b) or
(c) predicated upon (i) failure to pay under any ML Guarantee after demand by
the beneficiary complying with the terms and conditions of the ML Guarantee or
(ii) the breach of a Merrill Party of its obligations under Section 2.01 or any
Credit Support Agreement, such Draw Reimbursement Obligation shall mature and be
payable on the earliest of (A) the date that the notice to the Sleeve Provider
is withdrawn, (B) the date the underlying failure related to the Draw
Reimbursement Obligation is cured, (C) the date that the remedies under
Section 9.02 with respect to such failure have been resolved, mutually
concluded, or finally determined by a court of competent jurisdiction, (D) the
date that the Working Capital Facility matures (whether on the Maturity Date
under, and as defined in, the Working Capital Facility, by acceleration or
otherwise), or (E) November 1, 2010 (any Reimbursement Obligation subject to the
foregoing proviso, a “Deferred Draw Reimbursement Obligation”).
Notwithstanding any payment of a Draw Reimbursement Obligation REPS makes as
required in this Section 3.02, REPS does not by making such payment waive any
rights under Sections 8.02 and 9.02 against a Merrill Party related to the
applicable Draw Reimbursement Obligation, subject to the limitations in
Section 9.04.

-48-



--------------------------------------------------------------------------------



 



          3.03. Interest.
          (a) (i) REPS hereby unconditionally promises to pay to the Sleeve
Provider, when due and payable in accordance with Section 3.03(d):
     (A) interest accruing at a rate per annum equal to the Base Rate (as in
effect from time to time) plus 5.875% on the unreimbursed Dollar amount of each
Current Draw Reimbursement Obligation for the period from and including the
Business Day following the related Notice Date to but excluding the date the
Dollar amount of such Current Draw Reimbursement Obligation shall be paid in
full; and
     (B) interest accruing at a rate per annum equal to the LIBO Rate (as
defined in the Working Capital Facility and incorporated by reference in
accordance with Section 3.03(a)(ii)) plus 5.875% on the unpaid Dollar amount of
each Deferred Reimbursement Obligation for the period from and including the
Business Day following the related Notice Date to but excluding the date the
Dollar amount of such Deferred Reimbursement Obligation shall be paid in full.
     (ii) REPS agrees, for the benefit of the Sleeve Provider, to perform,
comply with and be bound by each of its covenants, agreements and obligations
contained in Sections 2.10, 2.13, and 2.14 of the Working Capital Facility with
respect to Deferred Reimbursement Obligations, as modified and supplemented and
in effect from time to time, or as last in effect in the event the Working
Capital Facility shall be terminated. Without limiting the generality of the
foregoing, the above-mentioned provisions of Working Capital Facility, together
with related definitions (including the definition of “LIBO Rate” and “Interest
Payment Date”) and ancillary provisions, are hereby incorporated herein by
reference, as if set forth herein in full, mutatis mutandis.
          (b) Notwithstanding Section 3.03(a), REPS hereby unconditionally
promises to pay to the Sleeve Provider, when due and payable in accordance with
Section 3.03(d), interest accruing at a rate per annum equal to the Post-Default
Rate (as in effect from time to time) on (i) the Dollar amount of each
Reimbursement Obligation that is not paid in full within one Business Day after
becoming due and (ii) any other overdue amount payable by REPS or any other
Reliant Retail Obligor under any Transaction Documents with any Merrill Party,
in each case for the period from and including the due date thereof to but
excluding the date the same is paid in full.
          (c) Interest on any amount, including interest on Reimbursement
Obligations, shall be computed on the basis of actual days elapsed (including
the first day but excluding the last day) occurring during the period such
interest accrues and a year of 365 or 366 days, as applicable (if computed by
reference to the Prime Rate) or 360 days (if computed by reference to the
Federal Funds Rate or the LIBO Rate).
          (d) (i) Subject to clause (iii) below, accrued interest on each
Current Draw Reimbursement Obligation shall be payable monthly on the last
Business Day of each month and on the date that such Current Draw Reimbursement
Obligation shall be paid in full; (ii) subject to

-49-



--------------------------------------------------------------------------------



 



clause (iii) below, accrued interest on each Deferred Reimbursement Obligation
shall be payable on each Interest Payment Date (as defined in the Working
Capital Facility and incorporated by reference in accordance with
Section 3.03(a)(ii)) for such Deferred Reimbursement Obligation and on the date
that such Deferred Reimbursement Obligation shall be paid in full; provided that
interest payable on each Interest Payment Date prior to the date that such
Deferred Reimbursement Obligation is payable shall be reserved in accordance
with Section 6.11(c)(vi) in lieu of being paid on such Interest Payment Date;
and (iii) accrued interest on any amount (including Current Draw Reimbursement
Obligations and Deferred Reimbursement Obligations) payable in accordance with
Section 3.03(b) shall be payable on demand from time to time, on the last
Business Day of each month and on the date that such amount is paid in full.
          3.04. Sleeve Fees.
          REPS hereby unconditionally promises to pay to the Sleeve Provider:
          (a) with respect to each month, the Monthly Sleeve Fee for such month,
payable in advance on the Monthly Payment Date for such month;
          (b) with respect to each month in which Exposure exceeds the Target
Exposure, the Additional Sleeve Fee for such month (which shall be in addition
to the Monthly Sleeve Fee for such month), which shall be payable promptly, and
in event within three Business Days of notice from the Sleeve Provider to REPS
that such Additional Sleeve Fee is due and payable;
          (c) with respect to each month in which Exposure exceeds the Maximum
Permitted Exposure, the Excess Exposure Fee for such month (which shall be in
addition to the Monthly Sleeve Fee and the Additional Sleeve Fee for such
month), which shall be payable promptly, and in event within three Business Days
of notice from the Sleeve Provider to REPS that such Excess Exposure Fee is due
and payable; and
          (d) with respect to the month of April 2009, the “Monthly Sleeve Fee”
(as defined in the Existing CSRA) in respect of such month (the “April 2009
Sleeve Fee”), which amount shall be due and payable and calculated in accordance
with the relevant provisions of the Existing CSRA (as if the Existing CSRA
remained in effect); provided that the Parties acknowledge and agree that no
“True-Up Sleeve Fee Amount” or other adjustment to the April 2009 Sleeve Fee or
any other sleeve fees previously paid under the Existing CSRA shall be due and
payable.
All Monthly Sleeve Fee, Additional Sleeve Fee and Excess Exposure Fee or any
portion of any thereof shall not be refundable under any circumstances. In
addition, REPS hereby unconditionally promises to pay to the Sleeve Provider
from time to time on demand interest accruing at a rate per annum equal to the
Post-Default Rate (as in effect from time to time) on the aggregate amount of
any Monthly Sleeve Fee, Additional Sleeve Fee or Excess Exposure Fee that is not
paid in full when due.
          3.05. Make-Whole Payment. In the event that the Credit Sleeve
Termination Date occurs on or prior to January 1, 2010, REPS shall pay to the
Sleeve Provider

-50-



--------------------------------------------------------------------------------



 



on the Credit Sleeve Termination Date a make-whole payment in an amount equal to
$10,000,000 (the “Make-whole Payment”); provided that, no Make-whole Payment
will be due if, following the occurrence on or prior to January 1, 2010 of any
Sleeve Provider Event of Default under Section 8.02(b), (f), (g) or (h), the
Reliant Retail Obligors shall have declared the Unwind Start Date and be
actively pursuing the engagement of a Replacement Sleeve Provider. The
Make-whole Payment or any portion thereof shall not be refundable under any
circumstances.
          3.06. Payments Generally.
          (a) Payments by Reliant Retail Obligors. Except to the extent
otherwise provided herein, all payments in respect of Reimbursement Obligations,
interest, Monthly Sleeve Fees, Additional Sleeve Fees, any Excess Exposure Fee,
Make-whole Payment and other amounts to be made by the Reliant Retail Obligors
under this Agreement, and, except to the extent otherwise provided therein, all
payments to be made by the Reliant Retail Obligors under any other Transaction
Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim to the Sleeve Provider at the account
designated on Schedule 3.06(a) or any other account designated in writing by the
Sleeve Provider to REPS not less than five Business Days before any payment is
made, not later than 3:00 p.m., New York City time, on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day).
          (b) Extensions to Next Business Day. If the due date of any payment
under this Agreement would otherwise fall on a day that is not a Business Day,
such date shall be extended to the immediately succeeding Business Day and
interest shall be payable for any amount so extended for the period of such
extension (except in the case of the Monthly Sleeve Fee).
          3.07. Records; Prima Facie Evidence.
          (a) Maintenance of Records by the Sleeve Provider. The Sleeve Provider
shall maintain records in which it shall record (i) each ML Guarantee issued
hereunder or other Merrill Collateral provided hereunder, (ii) the amount of
each Reimbursement Obligation, (iii) interest due and payable or to become due
and payable from REPS to the Sleeve Provider hereunder and (iv) the amount of
any sum received by the Sleeve Provider hereunder.
          (b) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (a) above shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
the Sleeve Provider to maintain such records or any error therein shall not in
any manner affect the obligation of REPS to repay the Reimbursement Obligations
in accordance with the terms of this Agreement.
          Section 4. Conditions.
The obligation of the Merrill Parties to provide Merrill Collateral, or enter
into any EFS Transactions, EOO Transactions, Mirror OTC Contracts or ICE Block
Transactions, any agreement to post or provide cash collateral to Governmental
Authorities or other Persons or any

-51-



--------------------------------------------------------------------------------



 



transaction contemplated by Section 2.02 is subject to the following conditions
precedent that, both immediately prior to and after giving effect thereto and to
the intended use thereof:
     (a) (i) Each of the representations and warranties of the Reliant Retail
Obligors made in Section 5 and in the other Transaction Documents which is
qualified by materiality shall be true and correct and (ii) each of the other
representations and warranties of the Reliant Retail Obligors made in Section 5
and in the other Transaction Documents shall be true and correct in all material
respects, in each case of clause (i) and (ii) on and as of the date of request
provision of other Merrill Collateral, with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
     (b) no Reliant Default or Reliant Event of Default shall have occurred and
be continuing.
Each request by REPS for provision of Merrill Collateral shall constitute a
certification to the effect that the above conditions have been satisfied.
          Section 5. Representations and Warranties. Each of the Reliant Retail
Obligors hereby represents and warrants as follows:
          5.01. Existence, Qualification and Power; Compliance with Laws. Such
Person (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the
Transaction Documents to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          5.02. Authorization; No Contravention. The execution, delivery and
performance by such Person of each Transaction Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except in each case as
could not reasonably be expected to have a Material Adverse Effect, or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject that could reasonably be
expected to have a Material Adverse Effect; (c) violate any Law that could
reasonably be expected to have a Material Adverse Effect; or (d) result in the
creation of any Lien other than a Permitted Lien. The Reliant Retail Obligors
are in compliance with all Contractual Obligations referred to in

-52-



--------------------------------------------------------------------------------



 



clause (b)(i), except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
          5.03. Governmental Authorization; Other Consents. Except as to those
which have been duly obtained, taken, given or made and are in full force and
effect and except as noted below, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by any Reliant Retail
Obligors of this Agreement or any other Transaction Document, (ii) the grant by
any Reliant Retail Obligors of the Liens granted by it pursuant to the
Transaction Documents, or (iii) the perfection or maintenance of the Liens
created under the Transaction Documents (including the first priority (subject
to Permitted Liens and to the extent set forth in Section 5.19) nature thereof),
other than the filing of UCC-1 Financing Statements and applicable filings with
respect to patents, trademarks and material copyrights and such other actions
described in Section 5.19. The Parties recognize that in connection with
transaction contemplated hereby, one or more of the Reliant Retail Obligors may
be required to seek approval and/or provide notice to a Governmental Authority
prior to or in order to undertake one or more of the transactions not prohibited
by Article 7.
          5.04. Binding Effect. This Agreement has been, and each other
Transaction Document, when executed and delivered hereunder, will have been,
duly executed and delivered by each Reliant Retail Obligor that is party
thereto. This Agreement constitutes, and each other Transaction Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Reliant Retail Obligor, enforceable against each Reliant Retail Obligor
that is party thereto in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.
          5.05. Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial condition of RERH Holdings and its
consolidated Subsidiaries as of the date thereof and their results of operations
and cash flows for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
          (b) The Unaudited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the consolidated financial condition of RERH Holdings and its
consolidated Subsidiaries as of the date thereof and their results of operations
and cash flows for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

-53-



--------------------------------------------------------------------------------



 



          (c) The Projected Financial Statements fairly present in all material
respects on a pro forma basis the estimated assets and liabilities of the Retail
Energy Business contemplated by this Agreement as of the Third A&R Date
(immediately after giving effect to the Retail Acquisition), it being understood
that estimates (including pro forma financials such as the Projected Financial
Statements) are by their nature inherently uncertain and no assurances are being
given that such results will be achieved.
          (d) From the date of the Audited Financial Statements through the
Third A&R Date, except as disclosed in public filings or in writing to the
Sleeve Provider on or before five Business Days before the Third A&R Date, there
has been no event or circumstance, either individually or in the aggregate that
has had or could reasonably be expected to have a Material Adverse Effect.
          5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of each Reliant Retail Obligor, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Reliant Retail Obligors or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Transaction Document, or any of the transactions contemplated
hereby or (b) except as disclosed to the Sleeve Provider on Schedule 5.06, exist
on or prior to the Third A&R Date and either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
          5.07. No Default. Immediately prior to the Third A&R Date, and before
giving effect to the amendment and restatement of this Agreement described in
Section 12.17, no Reliant Default had occurred and was continuing. On the Third
A&R Date, and after giving effect to the amendment and restatement of this
Agreement described in Section 12.17, no Reliant Default has occurred and is
continuing or would result from the consummation of the amendment and
restatement described in Section 12.17 or the resulting transactions
contemplated by this Agreement or any other Transaction Document.
          5.08. Ownership of Property; Liens.
          (a) Each of the Reliant Retail Obligors has good and marketable title
in fee simple to, or valid leasehold interests in, or a valid license or other
valid, written right to use all real property necessary or used in the ordinary
conduct of its business, except for Permitted Liens and such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (b) The property of the Reliant Retail Obligors is subject to no
Liens, other than Permitted Liens.
          (c) As of the Third A&R Date, the Reliant Retail Obligors have no fee
interests in real property.

-54-



--------------------------------------------------------------------------------



 



          5.09. Environmental Matters.
          (a) The Reliant Retail Obligors have been and are in compliance with
all Environmental Laws, including obtaining and complying with all required
environmental permits, other than non-compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
          (b) None of the Reliant Retail Obligors nor any property currently
owned, operated or leased by or for Reliant Retail Obligors is subject to any
pending or, to the knowledge of the Reliant Retail Obligors, threatened, claim,
order, agreement, notice of violation, notice of potential liability or is the
subject of any pending or threatened proceeding or governmental investigation
under or pursuant to Environmental Laws other than those that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
          (c) As of the Third A&R Date, none of the Reliant Retail Obligors owns
or operates a hazardous waste treatment, storage or disposal facility requiring
a permit under the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., the regulations thereunder or any state analogous statute
or regulation.
          (d) There are no facts, circumstances or conditions known to the
Reliant Retail Obligors arising out of or relating to the operations or
ownership of the Reliant Retail Obligors or of the property owned, operated or
leased by the Reliant Retail Obligors that are not specifically included in the
financial information furnished to the Sleeve Provider that could be reasonably
expected to result in any Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect, except for such liabilities that are
(i) covered by environmental liability insurance, (ii) subject to an indemnity
from any Governmental Authority, or (iii) subject to an indemnity satisfactory
to REPS from a Person that is not an Affiliate of REPS that REPS has determined
in good faith is appropriately credit worthy in relation to the potential amount
of such liabilities.
          (e) As of the Third A&R Date, to the knowledge of the Reliant Retail
Obligors, no environmental Lien has attached to any property owned by the
Reliant Retail Obligors and, to the knowledge of the Reliant Retail Obligors, no
facts, circumstance or conditions exist that could, individually or in the
aggregate, reasonably be expected to result in an environmental Lien that would
have a Material Adverse Effect.
          (f) None of the Reliant Retail Obligors is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial action relating to any
actual or threatened release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by the Reliant Retail Obligors
have been disposed of in a manner that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

-55-



--------------------------------------------------------------------------------



 



          5.10. Insurance. The properties of the Reliant Retail Obligors are
insured with financially sound and reputable insurance companies not Affiliates
of REPS (provided, however, that there shall be no breach of this Section 5.10
if any such insurer becomes financially unsound and the applicable Reliant
Retail Obligor obtains reasonably promptly insurance coverage from a different
financially sound insurer), in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies of the same or
similar size engaged in similar businesses and owning similar properties in
localities where each Reliant Retail Obligor operates, which insurance may be
under policies obtained by NRG Parent.
          5.11. Taxes. The Reliant Retail Obligors have filed all Federal, state
and other material tax returns and reports required to be filed after giving
effect to applicable extensions, except for tax returns or reports the failure
of which to timely file could not reasonably be expected to have a Material
Adverse Effect, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Reliant Retail Obligor
that would, if made, have a Material Adverse Effect. Except for the provisions
of the NRG Parent Services Agreement or any replacement thereof with respect to
tax matters entered into in accordance with Section 7.15, neither RERH Holdings
nor any Subsidiary thereof is party to any tax sharing agreement that would
create any liability for taxes (for any period either before or after the Third
A&R Date), after taking into account the provisions of the NRG Parent Services
Agreement or any such replacement.
          5.12. ERISA Compliance.
          (a) Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) each Plan has been established, operated and administered in
compliance in all material respects with its terms and the applicable provisions
of ERISA, the Code and other Federal or state Laws, (ii) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Reliant Retail Obligors, nothing has occurred which would
prevent, or cause the loss of, such qualification, and (iii) RERH Holdings and
each ERISA Affiliate have made all required contributions (both quarterly and
annually) to each Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Reliant
Retail Obligors, threatened claims, actions or lawsuits or investigations, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

-56-



--------------------------------------------------------------------------------



 



          (c) (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect; (ii) no
Pension Plan has any Unfunded Pension Liability, whether or not waived, that
could reasonably be expected to have a Material Adverse Effect, and no
application for a waiver of the minimum funding standard has been filed or is
expected to be filed with respect to any Pension Plan; (iii) none of the Reliant
Retail Obligors and any of their ERISA Affiliates has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect; and (iv) none of
the Reliant Retail Obligors and any of their ERISA Affiliates has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
          5.13. Subsidiaries; Equity Interests. On the Third A&R Date, (a) RERH
Holdings has no Subsidiaries other than RERH, REPS, RERS and RERR and each such
Subsidiary is a Wholly Owned Subsidiary of RERH Holdings, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are free and clear of all Liens except those
created under the Transaction Documents and the Permitted Liens, (b) RERH
Holdings and its Subsidiaries have no equity investments in any other Persons,
and (c) set forth in Schedule 5.13 is a complete and accurate list of the
jurisdiction of incorporation, the address of principal place of business and
U.S. taxpayer identification number for RERH Holdings and its Subsidiaries.
          5.14. Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
          (a) None of the Reliant Retail Obligors is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock.
          (b) None of the Reliant Retail Obligors or any Person Controlling the
Reliant Retail Obligors (i) is in violation of any regulation under the Public
Utility Holding Company Act of 2005, the Federal Power Act or any foreign,
federal or local statute or any other Law of the United States of America or any
other jurisdiction, in each case limiting its ability to incur indebtedness for
money borrowed as contemplated by any Transaction Document, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
          5.15. Disclosure. The Reliant Retail Obligors have disclosed to the
Sleeve Provider all agreements, instruments and corporate or other restrictions
to which the Reliant Retail Obligors are subject, and all other matters known to
it (other than general industry, political, and economic conditions), that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Reliant Retail Obligor to the Sleeve Provider in connection with the
transactions contemplated or delivered to the Sleeve Provider hereunder or under
any other Transaction Document (in each case, as modified or supplemented by
other information so furnished), at the time furnished or delivered, contains
any material misstatement of fact or omits to state any material fact necessary
to make

-57-



--------------------------------------------------------------------------------



 



the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information (including the Projected Financial Statements),
the Reliant Retail Obligors represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made; it
being understood that estimates (including pro forma financials such as the
Projected Financial Statements) are by their nature inherently uncertain and no
assurances are being given that such results will be achieved; and provided
further, that the Reliant Retail Obligors make no representation or warranty,
express or implied, with respect to the Compliance Information delivered to
Sleeve Provider in accordance with Section 2.02(c).
          5.16. Compliance with Laws. Except as set forth on Schedule 5.16, each
of the Reliant Retail Obligors is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
          5.17. Intellectual Property; Licenses, Etc. The Reliant Retail
Obligors own, or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, unless the failure to so own or possess the right to use
could not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Reliant Retail Obligors, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Reliant Retail Obligors infringes upon any
rights held by any other Person in a manner that could reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Reliant Retail Obligors,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          5.18. Solvency. RERH Holdings is, together with its Subsidiaries on a
consolidated basis, Solvent.
          5.19. Perfection, Etc. The Security Documents, together with (i) the
filing of appropriate UCC-1 and, if applicable, UCC-3, financing statements with
the filing offices required under the Security Agreement, and (ii) the
possession of certificated Pledged Securities (together with blank executed
stock powers with respect thereto and money not credited to a Deposit Account),
if any, (iii) the execution of agreements providing for “control” (as described
under Section 9-104 and 9-106 of the UCC) in respect of deposit accounts,
securities accounts, commodities accounts and letter-of-credit rights that are
not supporting obligations, and (iv) compliance with Section 9-311 and 9-313 of
the UCC in respect of assets subject to a certificate of title statute, create
and grant to the Collateral Trustee for the benefit of the holders of Secured
Obligations, including the Merrill Parties, a valid, first priority (subject to
Permitted Liens), perfected security interest in the Collateral (to the extent
such security interest

-58-



--------------------------------------------------------------------------------



 



can be accomplished under applicable Laws), subject to the terms and provisions
of the Security Agreement.
          5.20. Employees, Etc. On the Third A&R Date, RERH Holdings and its
Subsidiaries have sufficient officers and employees that, taken together with
the services provided under arm’s length service contracts (including the NRG
Parent Service Agreement and the Transition Services Agreement), they can run
the Retail Energy Business in a manner consistent with the business operations
of the Retail Energy Business as of the Third A&R Date and provide the Retail
Provided Services required to be provided by the Reliant Retail Obligors in
accordance with the NRG Parent Services Agreement.
          5.21. Information Technology Systems. On the Third A&R Date, RERH
Holdings and its Subsidiaries own or have access to (through arm’s length
contracts including the IT Service Agreement, the Transition Services Agreement,
the NRG Parent Services Agreement and the IP License Agreement, in each case, if
then in effect) the Information Technology Systems necessary to run the Retail
Energy Business, including Information Technology Systems providing capabilities
consistent with the arrangements in place for the Retail Energy Business as of
the Third A&R Date. RERH Holdings and its Subsidiaries (a) own all modifications
made by RERH Holdings and its Subsidiaries to the software licensed by SAP
America, Inc., (the “SAP Software”) with specific application to the Retail
Energy Business of RERH Holdings and its Subsidiaries, and (b) have access to
the benefits of all other modifications to the SAP Software made by RERH
Holdings and its Subsidiaries related to the Retail Energy Business of RERH
Holdings and its Subsidiaries (including through the services provided under the
IT Service Agreement or the Transition Services Agreement or licenses provided
under the IP License Agreement).
          5.22. Marks. On the Third A&R Date, RERH Holdings and its Subsidiaries
own or have access to (through arm’s length licenses and other arrangements) the
Marks.
          Section 6. Affirmative Covenants. From the Third A&R Date until the
Credit Sleeve Termination Date, the Reliant Retail Obligors shall, and shall
cause each of their Subsidiaries, to:
          6.01. Financial Statements. Deliver to the Sleeve Provider, in form
and detail reasonably satisfactory to the Sleeve Provider:
          (a) as soon as available, but in any event within 90 days after the
end of each Fiscal Year of RERH Holdings, an audited consolidated balance sheet
of RERH Holdings and its consolidated Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations,
stockholders’ equity, comprehensive income (loss) and cash flows for such Fiscal
Year, setting forth in each case, the figures as of the end of, and for, the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with the standards of the Public Company

-59-



--------------------------------------------------------------------------------



 



Accounting Oversight Board or its successor and shall not be subject to any
“going concern” or like qualification or exception;
          (b) as soon as available, but in any event within 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of RERH
Holdings, an unaudited consolidated balance sheet of RERH Holdings and its
consolidated Subsidiaries as at the end of such Fiscal Quarter, and the related
unaudited consolidated statements of income or operations for such Fiscal
Quarter and for the portion of RERH Holdings’ Fiscal Year to date then ended and
cash flows for the portion of RERH Holdings’ Fiscal Year to date then ended,
setting forth in each case (beginning with Fiscal Quarter ending June 2009) in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by a Responsible Officer of RERH Holdings as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of RERH Holdings and its consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
          (c) as soon as available, but in any event within 30 days after the
end of each calendar month (beginning with the first full calendar month
following the Third A&R Date), a copy of RERH Holdings’ internal monthly
consolidated corporate reporting package (i.e., flash reports) in form
reasonably acceptable to Sleeve Provider; and
          (d) as soon as available, but in any event within 55 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, and 95 days
after the end of the fourth Fiscal Quarter of each Fiscal Year, a financial
forecast (for each quarter remaining in the then current calendar year and each
of the two following calendar years) for the Retail Energy Business of RERH
Holdings and its Subsidiaries in form reasonably acceptable to the Sleeve
Provider.
          6.02. Certificates; Other Information. Deliver to the Sleeve Provider,
in form and detail reasonably satisfactory to the Sleeve Provider:
          (a) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of RERH Holdings;
          (b) promptly after any request by the Sleeve Provider, copies of any
detailed audit reports, management letters or written recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
RERH Holdings by independent accountants in connection with the accounts or
books of RERH Holdings or any Subsidiary or any audit of any of them;
          (c) promptly after the furnishing or receiving thereof, copies of any
written notice of default furnished to, or received from, any holder of debt
securities of RERH Holdings or any Subsidiary thereof pursuant to the terms of
any indenture, guarantee or credit or similar agreement reflecting indebtedness
for borrowed money and not otherwise required to be furnished to the Sleeve
Provider pursuant to Section 6.01 or any other clause of this Section;

-60-



--------------------------------------------------------------------------------



 



          (d) as soon as available, but in any event within 15 days after the
end of each month, a report regarding compliance and non-compliance with the
Risk Management Policy having substantially the same form, scope and level of
detail as the monthly risk management report or reports presented to any vice
president of risk control or otherwise to senior management of NRG Parent with
respect to such month; and
          (e) at least three Business Days prior to the occurrence thereof,
notice of the anticipated closing of any Asset Sale or any sale, lease,
conveyance or other disposition of any assets made in reliance on clause (2) of
the definition of Asset Sale;
          (f) at the applicable times required by Schedule 1.01(c), the data,
reports and other information set forth therein;
          (g) promptly, such additional information regarding the business,
financial or corporate affairs of RERH Holdings or any Subsidiary, or compliance
with the terms of the Transaction Documents, as the Sleeve Provider may from
time to time reasonably request.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
(to the extent any such documents are included in materials otherwise filed with
the SEC) shall be delivered electronically and when so delivered, shall be
deemed to have been delivered on the date on which RERH Holdings provides such
documents electronically, including by email or electronic posting; provided
that: (i) RERH Holdings shall at the request of the Sleeve Provider deliver
paper copies of such documents to the Sleeve Provider and (ii) if documents are
electronically posted, RERH Holdings shall notify the Sleeve Provider (by
telecopier or electronic mail) of the posting. Notwithstanding anything
contained herein, in every instance RERH Holdings shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Sleeve Provider. Except for such Compliance Certificates, the Sleeve Provider
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by RERH Holdings with any such request for delivery.
          6.03. Notices. Promptly notify the Sleeve Provider:
     (a) after any Responsible Officer’s obtaining knowledge of (i) the
occurrence of any Default with respect to a Reliant Event of Default and the
intended actions of the Reliant Retail Obligors with respect thereto and
(ii) any Level 3 Violation under, and as defined in, the Risk Management Policy
with respect to Approved Markets (as opposed to a Level III Violation as defined
herein);
     (b)   of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect; and
     (c)   after any Responsible Officer’s obtaining knowledge of the occurrence
of any ERISA Event or of any actual or reasonably likely contribution failure
under Code Section 412, or ERISA Section 302 with respect to any Pension Plan or
the filing of an application seeking waiver of any potential contribution
failure that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

-61-



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Reliant Retail Obligor setting forth
details of the occurrence referred to therein and stating what action the
applicable Reliant Retail Obligor has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Transaction
Document that have been breached.
          6.04. Payment of Obligations. Pay and discharge as the same shall
become due and payable (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
each Reliant Retail Obligor; and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property that is not a Permitted Lien.
          6.05. Preservation of Existence, Etc.. Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04, 7.05 or 7.06, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its patents, trademarks, trade names and service
marks registered in the United States of America, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.
          6.06. Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof;
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities, in each of cases (a), (b) and (c), except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (provided, however, that there shall be no breach
of this Section 6.07 if any such insurer becomes financially unsound and the
applicable Reliant Retail Obligor obtains reasonably promptly insurance coverage
from a different financially sound insurer), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons of same or similar size engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ (or such other period as required by law) prior notice to the
Sleeve Provider and Collateral Trustee of termination, lapse or cancellation of
such insurance; provided that such insurance may be under policies obtained by
NRG Parent.
          6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently

-62-



--------------------------------------------------------------------------------



 



conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
          6.09. Books and Records. (a) Maintain proper books of record and
account, in which entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Reliant Retail Obligors and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Reliant Retail Obligors.
          6.10. Inspection Rights. Permit representatives and independent
contractors of the Sleeve Provider to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to REPS, all at the expense of the
Reliant Retail Obligors, and the Reliant Retail Obligors will pay up to $100,000
during any contract year to the extent of the third party expenses of the Sleeve
Provider incurred in connection therewith (but the Reliant Retail Obligors shall
pay no further expenses in connection therewith); provided that, the foregoing
shall include permitting one representative of the Sleeve Provider to retain an
office in the retail office space of the Reliant Retail Obligors with access to
the information set forth in Schedule 1.01(c) and to appropriate personnel of
the Reliant Retail Obligors and the Reliant Parent and the administrative floor
on which such representative’s office is located (but not access to the trading
floor) during each Business Day; provided further that when a Reliant Event of
Default exists the Sleeve Provider (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Reliant Retail Obligors, to the extent reasonable under the circumstances,
without being subject to the expense limit described above, and at any time
during normal business hours and without advance notice.
          6.11. Addition and Removal of Transaction Parties; Collateral Matters;
Waterfall.
          (a) (i) Promptly and in any event within thirty (30) Business Days
after any Reliant Retail Obligor creates or acquires any new Subsidiary, whether
or not the acquisition or creation of such new Subsidiary is permitted
hereunder, deliver to the Sleeve Provider and Collateral Trustee the following
with respect to such Subsidiary (as to each such delivery, each a “Designated
Subsidiary”): (A) Joinder Agreements under this Agreement and Joinder Agreements
under, and as such term is defined in, the Collateral Trust Agreement pursuant
to which, among other things, the Designated Subsidiary shall become a party to
this Agreement and the Collateral Trust Agreement and the Security Agreement,
(B) appropriate UCC-1 financing statements with respect to the collateral under
the Security Agreement, (C) all applicable Lien searches, (D) Organizational
Documents and other documents of the type previously provided with respect to
Reliant Retail Obligors, (E) a written opinion of counsel covering those matters
addressed in the opinion delivered on the Initial Effective Date but limited to
the Designated Subsidiary, (F) such other security documents as may be
reasonably requested by the Sleeve Provider or its counsel and all of the
foregoing in form and substance reasonably satisfactory to the Sleeve Provider
and its counsel, and (G) certificates or other

-63-



--------------------------------------------------------------------------------



 



instruments (if any) representing all of the Equity Interests in the Designated
Subsidiary owned by RERH Holdings or its Subsidiaries together with an undated
stock power (or other appropriate document) executed in blank for each such
certificate or other instrument.
          (ii) If any Subsidiary of RERH Holdings is, or will be, sold or
otherwise transferred or disposed of in connection with any transaction not
prohibited by this Agreement, the Merrill Parties shall take the actions
described in Section 12.04(d) with respect thereto and shall release such
Subsidiary from this Agreement and any obligations with respect to the Credit
Sleeve Obligations and make or approve any conforming changes reasonably
requested by REPS in the Transaction Documents necessary to implement such
release in the reasonable discretion of the Merrill Parties.
          (b) At any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Sleeve Provider and the Collateral Trustee may reasonably deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving,
the Reimbursement Guarantees and the Liens under the Security Documents.
          (c) Have all revenues of the Reliant Retail Obligors, all working
capital facility proceeds, all proceeds of asset sales and all other amounts
from time to time received by the Reliant Retail Obligors paid directly to or
promptly deposited to the Collateral Accounts (except for proceeds of any
Required Equity Contribution, which shall be applied in accordance with
Section 6.18, and except for proceeds of asset sales used to close out existing
Power and Hedging Contracts related to the supply for the assets sold (I) in
accordance with Section 7.05 or (II) in accordance with clause (2) of the
definition of Asset Sale), and distribute or instruct the Collateral Trustee to
distribute funds in the Collateral Accounts on each Business Day, or with such
other frequency (but at least monthly and on each Monthly Payment Date) as
reasonably determined by the Reliant Retail Obligors in their business judgment,
in the following manner and priority:
     (i) (A) to the extent the same are held on behalf of third parties, or owed
to third parties for amounts collected or billed on behalf of third parties, to
the application intended for such funds, including customer deposits collected
by any Reliant Retail Obligors required by the PUCT to be segregated or held by
the PUCT or in an account controlled by the PUCT or held in any other
arrangement required by the PUCT (to the extent the same becomes applicable as a
result of change in ERCOT rules and regulations), to third parties for third
party refunds or deposits, transmission and distribution service providers for
their charges collected on their behalf, Governmental Authorities for sales or
usage taxes which are required to be or have been agreed to be collected and
paid to them and to the GLO for payment of the GLO Amount, (B) to Governmental
Authorities for taxes and other amounts due and payable by the Reliant Retail
Obligors and their Subsidiaries to such Governmental Authorities in their
capacities as such (and not in their capacities as Governmental Customers)
excluding for this purpose (x) U.S. federal income taxes, and (y) any state or
local taxes other than Applicable State Taxes, (C) to the directors, officers
and employees of the Reliant Retail Obligors for salary, bonus and other
compensation and amounts then due and payable to

-64-



--------------------------------------------------------------------------------



 



such Persons, and (D) to the IT Trust for payment of all amounts due from the
Reliant Retail Obligors under the IT Service Agreement;
     (ii) on each date not later than 10 Business Days following the filing of
any state or local tax return that relates to Allocable State Taxes, the State
Tax Distribution Amount;
     (iii) to the Collateral Trustee for the payment of all amounts due to the
Collateral Trustee under the terms of the Security Documents, including
reasonable legal fees, costs, and other liabilities of any kind incurred by the
Collateral Trustee in connection with the Security Documents, Collateral
Trustee’s Fees (as defined in the Collateral Trust Agreement), and payments to
or incurred by any Agent (as defined in the Collateral Trust Agreement), and
including reimbursement obligations to Secured Counterparties that have made
advance payments to the Collateral Trustee for payment of the foregoing;
     (iv) (A) to the Accepted Counterparties for payment of all amounts then due
and payable under the Power and Hedging Contracts (including the MLCI/REPS
ISDA), (B) to third party service and goods providers (other than any
Replacement Sleeve Provider or Replacement Working Capital Facility Provider),
(C) to other holders of Permitted Debt for payment of all amounts then due and
payable with respect thereto (other than any Replacement Sleeve Provider or
Replacement Working Capital Facility Provider), (D) to Governmental Customers,
including Approved ISOs and the GLO, for all amounts due and payable to
Governmental Customers in connection with the Retail Energy Business, (E) to
energy brokers engaged for all amounts due and payable to such brokers in the
ordinary course of the Retail Energy Business, (F) to the payment of all amounts
then due and payable under the Reliant Power Purchase Agreements, (G) to the
payment of all amounts then due and payable under the NRG Power Purchase
Agreements and (H) to Accepted Exchanges for payments of amounts or postings
then due and payable in connection with EFS Transactions, EOO Transactions and
ICE Block Transactions, together with retention in the Collateral Accounts in an
amount equal to all funds received from transactions on an Accepted Exchange
which will be required to be returned to the Accepted Exchange to complete
transactions contemplated in Section 2.03 until such transactions are complete;
     (v) (A) to the ML Guarantee Provider and Sleeve Provider for payment of
interest and principal and other Working Capital Obligations then due and
payable under the Working Capital Facility and (B) to the extent applicable, to
any Replacement Working Capital Provider for payment of interest and principal
and other obligations under the related Replacement Working Capital Facility in
accordance with the terms hereof then due and payable;
     (vi) (A) to the ML Guarantee Provider and Sleeve Provider for payment of
the Reimbursement Obligations and other Credit Sleeve Obligations then due and
payable under this Agreement, including, on each Monthly Payment Date, the
Monthly Sleeve Fees, (B) to the Sleeve Provider, the amount of any cash required
to be posted to the Sleeve Provider pursuant to Section 6.18, (C) to the extent
applicable, to any

-65-



--------------------------------------------------------------------------------



 



Replacement Sleeve Provider for payment of any credit support, reimbursement, or
related obligations provided by such Replacement Sleeve Provider in accordance
with the terms hereof then due and payable, and (D) to retention in the
Collateral Accounts in an amount equal to all Deferred Reimbursement Obligations
and interest related thereto; provided that, in the event that funds in the
Collateral Accounts are insufficient to completely satisfy the payment
obligations described in this clause to Sleeve Provider and any Replacement
Sleeve Provider, such funds shall be applied equally and ratably between the
Sleeve Provider and any Replacement Sleeve Provider in proportion to the
respective amounts then due and payable to them;
     (vii) (A) to NRG Parent for payment of all amounts due under the NRG Parent
Services Agreement (including, any Federal Tax Payable Amount), and (B) to REI
for payment of all amounts due under the Transition Services Agreement; provided
that, in the event that funds in the Collateral Accounts are insufficient to
completely satisfy the payment obligations described in this clause to NRG
Parent and REI, such funds shall be applied equally and ratably between NRG
Parent and REI in proportion to the respective amounts then due and payable to
them;
     (viii) to the payment of any other obligations of the Reliant Retail
Obligors then due and payable (other than any Working Capital Adjustment Amount
and any amount payable under the Master Separation Agreement);
     (ix) to the Working Capital Facility Provider for pre-payment of all
amounts outstanding under the Working Capital Facility; provided that, so long
as no Reliant Default or Event of Default has occurred and is continuing, and so
long as the same would then be permitted to be drawn in accordance with the
Working Capital Facility, REPS shall not be required to make any prepayment to
the extent that after giving effect thereto the outstanding principal balance of
the Working Capital Facility would be less than $25,000,000;
     (x) at the election of the Reliant Retail Obligors, (A) to NRG Retail for
payment of any Working Capital Adjustment Amount then due and payable or (B) to
NRG Retail for the payment of any amounts then due and payable under the Master
Separation Agreement, in each case, solely to the extent that after giving
effect to such payments (i) Adjusted Working Capital would be at least equal to
$200,000,000 on each day during the immediately succeeding 30 days (as
reasonably determined by RERH) and (ii) the amount of funds remaining in the
Collateral Accounts after application under this clause (x) would be at least
equal to outstanding principal balance of the Working Capital Facility;
     (xi) on each Monthly Payment Date commencing with the Monthly Payment Date
occurring in June 2009, all remaining funds after application under clauses
(i) through (x) above shall be posted to the Merrill Parties solely to the
extent that after giving effect to such postings on such Monthly Payment Date
(A) Adjusted Working Capital would be at least equal to $200,000,000 on each day
during the 30 day period immediately succeeding such Monthly Payment Date (as
reasonably determined by RERH) and (B) the amount of funds remaining in the
Collateral Accounts after

-66-



--------------------------------------------------------------------------------



 



application under this clause (xi) would be at least equal to the outstanding
principal balance of the Working Capital Facility; provided that during an
Unwind Period, at the election of the Reliant Retail Obligors, an amount not in
excess of 50% of any amounts that would otherwise be required to be posted to
the Merrill Parties under this clause (xi) may be used to post cash collateral
in accordance with Section 2.01(b); and
     (xii) after application under clauses (i) through (xi) above, to be
retained in the Collateral Accounts;
provided, however, that during the existence of any Reliant Event of Default,
the Reliant Retail Obligors shall distribute, or shall instruct the Collateral
Trustee to distribute, funds in the Collateral Accounts from time to time as
directed by the Sleeve Provider.
          6.12. Further Assurances. Promptly upon request by the Sleeve
Provider, (a) correct any material defect or error that may be discovered in any
Transaction Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Sleeve Provider may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Transaction Documents, (ii) to the fullest extent permitted
by applicable law, subject any Reliant Retail Obligors’ properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Transaction Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Transaction Documents and any of the
Liens intended to be created thereunder (subject to Permitted Liens) and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Merrill Parties the rights granted or now or hereafter
intended to be granted to the Merrill Parties under any Transaction Document or
under any other instrument executed in connection with any Transaction Document
to which RERH Holdings or any of its Subsidiaries is or is to be a party.
          6.13. Risk Management Policy.
          Shall take the following actions with respect to the Risk Management
Policy:
          (a) The Reliant Retail Obligors shall maintain in effect the Risk
Management Policy with respect to Approved Markets. The Reliant Retail Obligors
may waive the Risk Management Policy with respect to Approved Markets with
respect to individual actions, provided that any such waiver shall require prior
written approval of the Sleeve Provider, which shall not be unreasonably
withheld or delayed, and shall be responded to in any event within three
Business Days. The Reliant Retail Obligors may amend or otherwise modify in
general the Risk Management Policy with respect to Approved Markets, provided
that REPS shall promptly provide to the Sleeve Provider copies of final requests
for such general amendments or modifications to the Risk Management Policy
promptly after providing such final requests to senior management, and before
becoming effective such amendments or modifications shall be approved by the
Sleeve Provider, which approval shall not be unreasonably withheld or delayed,
and shall be responded to in any event within three Business Days.
          (b) The Reliant Retail Obligors shall comply with the Risk Management

-67-



--------------------------------------------------------------------------------



 



Policy to the extent required by the following:
     (i) If there shall occur any violation of any Risk Limit as set forth in
any Risk Limit Report, the Reliant Retail Obligors shall have three Business
Days to cure the same after notice thereof delivered to or received from the
Sleeve Provider or, with respect any violation under clause (a) of the
definition of Risk Limit, any Responsible Officer or other executive officer of
REPS obtaining knowledge of such occurrence; provided that if at any time the
mark-to-market loss on position(s) in violation of the Risk Limits exceeds
$25,000,000, the Reliant Retail Obligors shall have only one Business Day after
the date of the delivery or receipt of notice or, with respect to any violation
under clause (a) of the definition of Risk Limit, knowledge to cure the same
such that the position(s) in violation do not exceed such threshold (however, if
such threshold is exceeded during the last day of any three Business Day cure
period, such three Business Day cure period shall be extended through the
following Business Day such that the Reliant Retail Obligors shall have the
fourth Business Day to cure such violation). If cure is not effected within such
three (or four) Business Day period, then as the Sleeve Provider’s sole remedy
with respect to such violation, other than under Section 6.13(b)(ii), the Sleeve
Provider shall have the right to enter into hedges with REPS to effect the cure
at prices consistent with the prices the Sleeve Provider would use in
transactions with third parties at the applicable times and in the applicable
volumes. In exercising such right, Sleeve Provider will use the same standard of
care as Sleeve Provider uses in conducting transactions to correct risk policy
violations under Sleeve Provider’s risk policies.
     (ii) In addition to the rights of Sleeve Provider under Section 6.13(b)(i),
if there shall occur any Level III Violation, after providing notice thereof to
Sleeve Provider in accordance with Section 6.13(a), at the Sleeve Provider’s
request the Reliant Retail Obligors will take the following actions:
          (A) Notify immediately the Chief Executive Officer, Chief Financial
Officer, Chief Risk Officer and Controller of the Level III Violation;
          (B) Present to the Merrill Parties within five Business Days a Working
Plan that has been approved by the Chief Executive Officer;
          (C) Present to Merrill Parties within 30 Business Days a Remediation
Plan that has been approved by the Chief Executive Officer. The Merrill Parties
shall have two Business Days after receipt of such Remediation Plan to consult
with the Reliant Parties and review and agree upon the same. If the Merrill
Parties and the Reliant Retail Obligors do not mutually agree on the Remediation
Plan at the end of such two Business Day period, then a third-party evaluator
chosen from the list set forth in Schedule 1.01(a) shall be engaged to mediate
promptly the matters in dispute; and
          (D) Submit the Remediation Plan to the Audit Committee promptly after
its determination in accordance with paragraph (C) above. If the Audit Committee
does not approve the Remediation Plan within six Business Days after submission,
the Reliant Retail Obligors shall consult with the Merrill Parties and make
reasonable

-68-



--------------------------------------------------------------------------------



 



modifications to the Remediation Plan based upon comments from the Audit
Committee, and resubmit the same within ten Business Days after the end of such
six Business Day period.
It shall be a Reliant Event of Default (a “Risk Management Event of Default”) if
the Reliant Retail Obligors (1) do not comply with the process provided for in
Section 6.13(b)(ii)(A) through (D), and the same is not cured within two
Business Days, or (2) if the resubmitted Remediation Plan described in
Section 6.13(b)(ii)(D) above is not implemented by the Reliant Retail Obligors
in all material respects. A Risk Management Event of Default shall be the sole
Reliant Events of Default or Defaults with respect thereto for any
non-compliance with the Risk Management Policy or breach of Section 6.13(b).
          6.14. Employees. Have sufficient officers and employees that, taken
together with the services provided under arm’s length service contracts
(including the NRG Parent Service Agreement and the Transition Services
Agreement, if then in effect), RERH Holdings and its Subsidiaries can run the
Retail Energy Business in a manner consistent with the business operations of
the Retail Energy Business as of the Third A&R Date and provide the Retail
Provided Services in accordance with the NRG Parent Services Agreement.
          6.15. Information Technology Systems. Own or have access to (through
arm’s length contracts including the IT Service Agreement, the Transition
Services Agreement, the NRG Parent Services Agreement and the IP License
Agreement, if the same are then in effect), at all times, the Information
Technology Systems necessary to run the Retail Energy Business, including
Information Technology Systems providing capabilities consistent with the
arrangements in place for the Retail Energy Business as of the Third A&R Date
and provide the Retail Provided Services in accordance with the NRG Parent
Services Agreement.
          6.16. Marks. Own the Marks necessary to run the Retail Energy Business
using the “Reliant” name consistent with the arrangements in place for the
Retail Energy Business as of the Third A&R Date.
          6.17. NRG Parent Services Agreement.
     (a) Promptly upon receipt, furnish to the Sleeve Provider the Corporate
Cost Center Allocation under the NRG Parent Services Agreement for each Fiscal
Quarter contemplated by Section 5.1(b) of the NRG Parent Services Agreement,
including the cost center basis for such Corporate Cost Center Allocation as
between the cost centers referred to on Exhibit C to the NRG Parent Services
Agreement; provided that at the option of REPS, certain of the cost centers may
be reported on a consolidated basis. The Reliant Retail Obligors shall not
approve any change in the methodology for allocation of the costs and expenses
giving rise to the Corporate Cost Center Allocation referred to on Exhibit B to
the NRG Parent Services Agreement proposed by NRG Parent without giving 30 days
prior written notice to the Sleeve Provider and, in the event NRG Parent
proposes to change the methodology for allocation of such costs and expenses in
a manner materially adverse to the Reliant Retail Obligors (it being expressly
understood that an increase is not in and of itself “materially adverse”), the
Reliant Retail Obligors shall not

-69-



--------------------------------------------------------------------------------



 



approve such change without the approval of the Sleeve Provider, such approval
not to be unreasonably withheld or delayed.
     (b) Commencing with the 2010 Fiscal Year, consult with the Sleeve Provider
in the event that the Corporate Cost Center Allocation for any Fiscal Year
reflects an increase of more than 5% over the prior Fiscal Year. In such case,
and to the extent that third-party suppliers could reasonably be expected to
provide all or certain of the Administrative Services provided under the NRG
Parent Services Agreement on a more cost effective basis than under the NRG
Parent Service Agreement (taking into account all relevant factors including
demobilization and transition costs), REPS shall solicit as promptly as
practicable, through an industry standard request for proposals, bids for
comparable administrative services from recognized third-party service providers
for those Administrative Services determined not to be cost effective under the
NRG Parent Services Agreement. Upon receipt and review of the bids procured,
REPS shall choose the service provider best able to provide the administrative
services required (and shall furnish a written assessment of the bids provided
to the Sleeve Provider, together with written support for any bids proposed to
be accepted that are not the lowest cost bids). REPS shall promptly deliver the
notice required under Section 3.4(b) of the NRG Parent Services Agreement with
respect to any Administrative Services that are to be performed by third-party
service providers in accordance with the foregoing.
          6.18. Obligation to Post Collateral to Sleeve Provider.
     (a) Upon receipt of any Required Equity Contribution, REPS shall post such
Required Equity Contribution in cash to the Sleeve Provider.
     (b) The Sleeve Provider hereby unconditionally promises to pay to REPS,
with respect to any Posted Collateral which is cash, interest accruing at a rate
per annum equal to the Federal Funds Rate, for each day, on the Dollar amount of
such collateral posted as cash held by the Sleeve Provider on such day (which
has not been theretofore applied or used by the Merrill Parties to satisfy any
Draw Reimbursement Obligation or any other Secured Obligation or otherwise
returned to REPS). Such interest shall be payable monthly in arrears within two
Business Days following the last day of each month and on the Credit Sleeve
Termination Date.
     (c) The Sleeve Provider will, notwithstanding Section 9-207 of the New York
Uniform Commercial Code, have the right to (i) sell, pledge, rehypothecate,
assign, invest, use, commingle or otherwise dispose of, or otherwise use in its
business any Posted Collateral it holds, free from any claim or right of any
nature whatsoever of the Reliant Retail Obligors, including any equity or right
of redemption by the Reliant Retail Obligors and (ii) register any Posted
Collateral in the name of the Sleeve Provider, its custodian or a nominee for
either. Upon the occurrence and continuance of a Reliant Event of Default, the
Merrill Parties shall have, in addition to all other rights and remedies in
favor of a secured party existing at law or equity, the rights and remedies of a
secured party under the UCC with respect to the Posted Collateral, including the
right to apply Posted Collateral in satisfaction of the Secured Obligations.
     (d) Promptly following the occurrence of the Credit Sleeve Termination Date
(or concurrently therewith to the extent that the Reliant Retail Obligors have
made arrangements

-70-



--------------------------------------------------------------------------------



 



satisfactory to the Merrill Parties to cause the occurrence of the Credit Sleeve
Termination Date in accordance with Section 6.19(b) below) and the date on which
all other Secured Obligations have been paid or satisfied in full (other than
indemnities and any similar obligations of the Reliant Retail Obligors not then
due and payable and that expressly survive termination of this Agreement and the
other Transaction Documents), the Merrill Parties shall return all Posted
Collateral, together with any accrued interest, to REPS which has not been
theretofore applied and will not be concurrently applied in connection with
arrangements made in accordance with Section 6.19(d) below or otherwise used by
the Merrill Parties to satisfy any Draw Reimbursement Obligation or any other
Secured Obligation or otherwise returned to REPS.
          6.19. Credit Sleeve Termination Date and Transition Period.
     (a) The Reliant Retail Obligors shall cause the Credit Sleeve Termination
Date to occur on or prior to November 1, 2010. Except as expressly provided in
clause (d) below, the “Credit Sleeve Termination Date” shall not occur until the
date on which all Merrill Collateral, including all ML Guarantees, posted by the
Merrill Parties have been returned to the Merrill Parties and the Merrill
Parties have been legally discharged from all obligations in respect of the
transactions contemplated hereby and all ML Guarantees have been terminated, and
on which all other obligations owed to the Merrill Parties hereunder and under
the other Transaction Documents have been paid and satisfied in full (other than
indemnities and any similar obligations of the Reliant Retail Obligors not then
due and payable and that expressly survive termination of this Agreement and the
other Transaction Documents).
     (b) The Reliant Retail Obligors shall, on or prior to the Transition Start
Date, inform each Accepted Counterparty and each other beneficiary of any ML
Collateral, including each beneficiary of any ML Guarantee, that on November 1,
2010 (or such earlier date as the Reliant Retail Obligors may elect to cause the
“Credit Sleeve Termination Date”, such date, the “Transition End Date”), that
the Reliant Retail Obligors desire for such Accepted Counterparty or other
beneficiary, as the case may be, to release all ML Collateral, including each ML
Guarantee, and to discharge all future obligations of the Merrill Parties to
provide or post any future collateral or ML Guarantee, in exchange for alternate
collateral or other arrangements to be negotiated between the Reliant Retail
Obligors and such Accepted Counterparty or other beneficiary, in each case, to
be effective on the Transition End Date. During the Transition Period, the
Reliant Retail Obligors agree to use all commercially reasonable efforts to
effect the release and discharge of all ML Collateral on the Transition End Date
in accordance with the foregoing sentence, and shall on or prior to the second
Business Day of each calendar week during the Transition Period, provide to the
Merrill Parties a reasonably detailed summary of the progress of negotiations
with each Accepted Counterparty and each other beneficiary in connection with
the Transition End Date. Nothing in this clause (b), or any action or inaction
of any Accepted Counterparty or any other beneficiary of any ML Collateral,
shall relieve the Reliant Retail Obligors of the obligation to cause the Credit
Sleeve Termination Date to occur in accordance with clause (a) above.
     (c) Without limiting the generality of clause (b) above, with respect to
each Exchange Traded Contract and each corresponding Mirror OTC Contract that is
held by the Reliant Retail Obligors and the Merrill Parties on the Transition
End Date, the Reliant Retail Obligors will, or

-71-



--------------------------------------------------------------------------------



 



will cause an Affiliate to, (i) enter into a transaction on ICE or NYMEX, as
applicable, to transfer the Sleeve Provider’s position in such Exchange Traded
Contract to such Reliant Retail Obligor or such Affiliate and (ii) close-out
each related Mirror OTC Contract (which may be through novation of the Sleeve
Provider’s position under such Mirror OTC Contract to such Affiliate), in each
case, at no cost or expense to the Merrill Parties. Concurrently with the
completion of the foregoing transfers and novations, the Merrill Parties shall
be legally discharged from all obligations under such transactions, the Merrill
Parties shall have received the return of all variation margin and all other ML
Collateral posted in connection therewith, and all related ML Guarantees shall
be terminated; provided that nothing in this clause (c) shall relieve the
Reliant Retail Obligors of the obligation to cause the Credit Sleeve Termination
Date to occur in accordance with clause (a) above.
     (d) If, notwithstanding the use of all commercially reasonable efforts by
the Reliant Retail Obligors to effect a full release of the Merrill Parties in
accordance with clauses (a) and (b) above, the Merrill Parties remain obligated
in respect of any Accepted Trades on November 1, 2010 under which the aggregate
exposure of all such Accepted Trades (expressed in BCFe) is equal to or less
than 30 BCFe (calculated based on the absolute volume of such Accepted Trades,
whether a buy or a sell transaction), then the Reliant Retail Obligors may elect
to satisfy their obligations to release and discharge the Merrill Parties in
respect of such Accepted Trades by (i) posting (and maintaining to the extent
required below) cash collateral in an amount at least equal to the Cash Coverage
Amount and (ii) posting (and maintaining to the extent required below) cash
collateral or providing one or more letters of credit satisfactory to the
Merrill Parties or a guarantee by a Person with at least an Investment Grade
Credit Rating, for an amount at least equal to the Additional Coverage Amount
(the “Clean-Up Option”). At any time and from time to time after any such
posting or other arrangements have been made, the Reliant Retail Obligors shall
be required to post additional cash collateral to the extent that the Merrill
Parties reasonably determine that the aggregate amount of cash collateral and
other support then posted is insufficient to exceed the actual liabilities of
the Merrill Parties at any time following the exercise of such Clean-Up Option.
Until such time as all Merrill Collateral, including all ML Guarantees, posted
by the Merrill Parties have been returned to the Merrill Parties and the Merrill
Parties have been legally discharged from all obligations in respect of the
transactions contemplated hereby and all ML Guarantees have been terminated, and
on which all other obligations owed to the Merrill Parties hereunder and under
the other Transaction Documents have been paid and satisfied in full (other than
indemnities and any similar obligations of the Reliant Retail Obligors not then
due and payable and that expressly survive termination of this Agreement and the
other Transaction Documents) and on which all other Secured Obligations have
been paid or satisfied in full (other than indemnities and any similar
obligations of the Reliant Retail Obligors not then due and payable and that
expressly survive termination of this Agreement and the other Transaction
Documents), the Merrill Parties shall be entitled to retain and apply all such
posted collateral and any other support in satisfaction of the obligations of
the Reliant Retail Obligors.
          6.20. IT Trust Transfer and Allocation Plan. Shall (a) implement the
IT Trust Transfer and Allocation Plan as promptly as practicable in accordance
with its terms pursuant to documentation in form and substance satisfactory to
the Sleeve Provider, (b) cause modifications of the Transition Services
Agreement contemplated by Section 3.2(f) of the

-72-



--------------------------------------------------------------------------------



 



Purchase and Sale Agreement in form and substance satisfactory to the Sleeve
Provider (i) necessary to implement the IT Trust Transfer and Allocation Plan
and (ii) as may be required to ensure that at all times the Reliant Retail
Obligors have access to Information Systems Technology necessary to run the
Retail Energy Business (including providing the Retail Provided Services),
including Information Technology Systems providing capabilities consistent with
the arrangements in place for the Retail Energy Business as of the Third A&R
Date and (c) following the complete implementation of the IT Trust Transfer and
Allocation Plan, dissolve the IT Trust in a manner reasonably satisfactory to
the Sleeve Provider.
          Section 7. Negative Covenants. From the Third A&R Date until the
Credit Sleeve Termination Date, the Reliant Retail Obligors shall not, and shall
cause their Subsidiaries not to:
          7.01. Liens. Create, incur, assume or otherwise cause or suffer to
exist or become effective any Lien of any kind on any asset now owned or
hereafter acquired, except Permitted Liens.
          7.02. Investments and Acquisitions. Make or hold any Investments
(except for Permitted Investments) or make any Acquisition.
          7.03. Indebtedness. Create, incur, issue, assume, suffer to exist,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise, with respect to any Indebtedness, and RERH Holdings shall not permit
any of its Subsidiaries to issue any shares of preferred stock, in each case,
other than the following (collectively, “Permitted Debt”):
     (a) Indebtedness of RERH Holdings and the Reliant Retail Obligors under
this Agreement, if any, and the Working Capital Facility;
     (b) intercompany Indebtedness (i) between or among Reliant Retail Obligors
and (ii) Indebtedness of Subsidiaries of RERH Holdings that are not Reliant
Retail Obligors to Reliant Retail Obligors; provided that (A) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
being held by a Person other than RERH or any Subsidiary, and (B) any sale or
other transfer of any such Indebtedness to a Person that is not RERH or any
Subsidiary shall be deemed, in each case, to constitute an incurrence of such
Indebtedness by RERH or such Subsidiary, as the case may be, that was not
permitted by this clause;
     (c) Indebtedness of RERH Holdings or any of its Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, performance and surety
bonds provided by RERH Holdings or a Subsidiary in the ordinary course of
business;
     (d) Indebtedness of RERH Holdings or any of its Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn against insufficient funds, so long as
such Indebtedness is covered within five Business Days;

-73-



--------------------------------------------------------------------------------



 



     (e) Indebtedness arising from agreements of RERH Holdings or a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Equity Interests of a Subsidiary of RERH
Holdings; provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds (including non-cash
proceeds) actually received by RERH Holdings and/or such Subsidiary in
connection with such disposition;
     (f) Additional Indebtedness of Subsidiaries of RERH Holdings or purchase
money obligations in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, not to exceed $20,000,000, the proceeds of
which are used for, or assumed in connection with, general corporate purposes of
RERH or any of its Subsidiaries, including for any capital expenditures;
provided that (i) except for regularly scheduled amortization payments in any
year not exceeding 5% of original principal amount of such Indebtedness, any
Indebtedness incurred in reliance on this clause (f) shall mature no earlier
than 6 months after the Credit Sleeve Termination Date and (ii) the terms of all
such Indebtedness shall permit prepayment thereof at any time from any Person or
source at par without any premium or penalty;
     (g) the Guarantee by (i) Reliant Retail Obligors of Indebtedness of Reliant
Retail Obligors that is otherwise permitted by this Section 7.03, (ii) Reliant
Retail Obligors of Indebtedness of Subsidiaries of RERH Holdings that are not
Reliant Retail Obligors that is otherwise permitted by this Section 7.03 and
(iii) RERH of the obligations of REES under the Amended and Restated Power
Purchase Agreement between REES and FPL Upton Wind II, L.P. dated May 30, 2003,
as in effect on the date hereof;
     (h) Indebtedness of Reliant Retail Obligors under Replacement Working
Capital Facilities or in favor of Replacement Sleeve Provider;
     (i) the incurrence by any Subsidiary of RERH Holdings of Indebtedness
consisting of (i) obligations to pay insurance premiums or (ii) take-or-pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business and not in connection with the borrowing of money, Hedging
Agreements or Specified Transactions;
     (j) Indebtedness arising out of the NRG Parent Services Agreement; and
     (k) Indebtedness (if any) arising out of the Interest Hedging Obligations
and Power and Hedging Contracts to the extent such agreements are otherwise
permitted hereunder.
          7.04. Consolidation and Mergers
     (a) Consolidate or merge with or into another Person, or sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of RERH Holdings and its Subsidiaries taken as a whole, in
one or more related transactions, to another Person, except that:

-74-



--------------------------------------------------------------------------------



 



          (i) so long as no Reliant Default exists or would result therefrom,
(A) any Subsidiary of RERH Holdings may consolidate or merge with or into any
one or more other Subsidiaries of RERH Holdings; provided that in the event that
a Subsidiary of RERH Holdings is a Reliant Retail Obligor, such Subsidiary may
only consolidate or merge with or into another Subsidiary of RERH Holdings that
is a Reliant Retail Obligor, and (B) any Person may be merged with or into any
Subsidiary of RERH Holdings if the resulting entity is a Wholly Owned Subsidiary
of RERH Holdings, provided that the provisions of Section 6.11(a) are complied
with in connection with any such transaction involving a Subsidiary of RERH
Holdings that is not a Reliant Retail Obligor; and
          (ii) so long as no Reliant Default exists or would result therefrom,
any Subsidiary of RERH Holdings may sell, transfer, assign, convey, lease or
otherwise dispose of any or all of its assets to any one or more other
Subsidiaries of RERH Holdings, provided that the provisions of Section 6.11(a)
are complied with in connection with any such transaction involving a Subsidiary
of RERH Holdings that is not a Reliant Retail Obligor.
          (b) In addition, the Reliant Retail Obligors shall not, nor shall they
permit any of their Subsidiaries to, directly or indirectly, lease all or
substantially all of their properties or assets, in one or more related
transactions, to any Person that is not a Reliant Retail Obligor.
          (c) Without the prior written consent of the Sleeve Provider, consent
to any liquidation, dissolution or winding up of the IT Trust (except in
accordance with the Transition Services Agreement) or the NRG IT Trust.
          (d) For the avoidance of doubt, nothing in this Section 7.04 is
intended to prohibit any Asset Sale permitted by Section 7.05.
          7.05. Asset Sales.
          (a) Consummate an Asset Sale unless (i) it receives consideration at
the time of such Asset Sale that is not less than $0 and at least equal to the
Fair Market Value of the assets issued or sold or otherwise disposed of (as
reasonably determined by such Reliant Retail Obligor), (ii) at least 90% (or, in
the case of an Asset Sale comprised of any tangible personal property, 75%) of
the consideration therefor received in the Asset Sale by RERH Holdings or such
Subsidiary is in the form of cash or Cash Equivalents (which, except for cash
used to close out existing Power and Hedging Contracts related to the supply for
the assets sold, shall be applied to the repayment of any outstanding principal
and interest on the Working Capital Facility and payment of outstanding
Reimbursement Obligations then due, with surplus being deemed and available for
application in accordance with Section 6.11(c)) and (iii) it has closed out
existing Power and Hedging Contracts necessary to close out substantially all of
the supply for the assets sold (and caused the return of any ML Guarantee
relating to such supply or such assets being sold). For purposes of this
provision, each of the following shall be deemed to be cash:
     (A) any liabilities, as shown on RERH Holdings’ most recent consolidated
balance sheet, of the Reliant Retail Obligors (other than contingent liabilities
and

-75-



--------------------------------------------------------------------------------



 



liabilities that are by their terms subordinated to the Credit Sleeve
Obligations) that are assumed by the transferee of any such assets pursuant to a
customary novation agreement that releases such Reliant Retail Obligor from
further liability;
     (B) any securities, notes or other Obligations received by a Reliant Retail
Obligor from such transferee that are converted (by sale or other disposition)
by such Reliant Retail Obligor into cash, to the extent of the cash received in
that conversion within 60 days; and
     (C) reasonable reserves for indemnity obligations and purchase price
adjustments funded in cash or held back by the purchaser;
          (b) Consummate any sale, lease, conveyance or other disposition
(i) comprised of Residential Mass Customers, (ii) comprised of any Mark, or any
rights in any Information Technology Systems (except for termination or
expiration of licenses or leases for Information Technology Systems in the
ordinary course of business), the IT Trust (except in accordance with the IT
Trust Transfer and Allocation Plan) or the NRG IT Trust, (iii) comprised of the
Equity Interests in REPS or any other Subsidiary of RERH Holdings,
(iv) comprised of all or substantially all of the assets of REPS or any other
Subsidiary of RERH Holdings or (v) to the extent a Reliant Default or Reliant
Event of Default would result therefrom.
REPS agrees to keep the Merrill Parties reasonably apprised of all negotiations
and the material terms and conditions of any proposed sale, lease, conveyance or
other disposition of any C&I Customers, and to the extent the Merrill Parties
elect to provide any comments to REPS with respect to the terms and conditions
or documentation of any such sale or other disposition (which comments are
provided to REPS within a commercially reasonable time period), REPS agrees such
comments will be accepted to the extent determined by the Reliant Retail
Obligors using their reasonable business judgment.
          7.06. Limitation on Issuances and Sales of Equity Interests. Transfer,
convey, sell, lease or otherwise dispose of any Equity Interests in any
Subsidiary of RERH Holdings to any Person (other than RERH or a Wholly Owned
Subsidiary of RERH). In addition, the Reliant Retail Obligors will not permit
any Wholly Owned Subsidiary of RERH Holdings to issue any of its Equity
Interests (other than, if necessary, shares of its Capital Stock constituting
directors’ qualifying shares) to any Person other than to RERH Holdings or a
Wholly Owned Subsidiary of RERH Holdings.
          7.07. Restricted Payments. Make any Restricted Payment by way of the
payment of any dividend or distribution in cash or Cash Equivalents on any
Equity Interests of RERH Holdings; or otherwise, make any Restricted Payment
except for the following:
     (a) the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Subsidiary of RERH
Holdings to RERH Holdings or another Subsidiary of RERH Holdings;
     (b) the payment of any Working Capital Adjustment Amount to the extent
permitted by Section 6.11(c)(x); and

-76-



--------------------------------------------------------------------------------



 



     (c) the transactions with any Person (including any Affiliate of RERH
Holdings) set forth in clauses (b)(i) and (b)(iv) of Section 7.09 and the
funding of any obligations in connection therewith.
          7.08. Line of Business. Engage, or permit any Subsidiary to engage, in
any business other than the Retail Energy Business, except to such extent as
would not be material to the Reliant Retail Obligors taken as a whole; provided
that on and after the Third A&R Date the Reliant Retail Obligors shall not enter
into any Prohibited New C&I Contracts.
          7.09. Transactions with Affiliates.
          (a) Make any payment to, or sell, lease, transfer or otherwise dispose
of any of its properties or assets to, or purchase any property or assets from,
or enter into or make or amend any transaction, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of RERH Holdings (each, an “Affiliate Transaction”), in each case
without the approval of the Sleeve Provider, which shall not be unreasonably
withheld or delayed.
          (b) The following items shall not be deemed to be Affiliate
Transactions and, therefore, shall not be subject to the provisions of
Section 7.09(a):
     (i) any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by RERH Holdings or any of its Subsidiaries in the
ordinary course of business or approved by its Board of Directors;
     (ii) transactions between or among the Reliant Retail Obligors;
     (iii) payment of reasonable directors’ fees to Persons who are not
otherwise Affiliates of RERH Holdings;
     (iv) any issuance of Equity Interests of RERH Holdings to NRG Parent;
     (v) Restricted Payments that do not violate the provisions of Section 7.07;
     (vi) loans or advances to employees in the ordinary course of business not
to exceed $2,000,000 in the aggregate outstanding at any one time;
     (vii) the NRG Parent Services Agreement;
     (viii) the Transition Services Agreement;
     (ix) the NRG Power Purchase Agreements;
     (x) the IT Trust Transfer and Allocation Plan, the IT Service Agreement,
the NRG IT Trust, and IT Trust Management Agreement;

-77-



--------------------------------------------------------------------------------



 



     (xi) [Intentionally Deleted];
     (xii) any other Transaction Documents,
     (xiii) subject to Section 7.05, any payments to, dispositions of properties
or assets to, purchases of property or assets from, or entering into or making
or amending any transaction, contract, agreement, understanding, loan, advance
or guarantee with, or for the benefit of, an Affiliate of RERH Holdings to the
extent any one such transaction or group of related transactions (A) is on terms
that are no less favorable (as reasonably determined by RERH Holdings) to RERH
Holdings or the relevant Subsidiary than those that would have been obtained in
a comparable transaction by RERH Holdings or such Subsidiary with an unrelated
Person and (B) does not involve consideration in excess of $5,000,000 when taken
together with all other transactions pursuant to this clause (xiii);
     (xiv) any Permitted Investments under clause (g) of the definition of
Permitted Investment arising under any of the foregoing agreements; and
     (xv) any agreement to do any of the foregoing.
          (c) Notwithstanding the foregoing clause (b), the Reliant Retail
Obligors shall not accept any Information Technology Systems from or on behalf
of NRG Parent or an Affiliate of NRG Parent (other than the Reliant Retail
Obligors and their subsidiaries) that replace any Information Technology Systems
which were provided by IT Trust to the Reliant Retail Obligors immediately prior
to the Third A&R Date or are owned or operated (or received directly from third
parties) by the Reliant Retail Obligors after the Third A&R Date (including, in
all instances, any replacements of such replacements) unless all right, title
and interest of NRG Parent or an Affiliate of NRG Parent (other than the Reliant
Retail Obligors and their subsidiaries) in such Information Technology Systems
is either transferred or conveyed to (i) the Reliant Retail Obligors or (ii) the
NRG IT Trust and made available to the Reliant Retail Obligors in accordance
with the terms of the IT Service Agreement; provided, however, that the Reliant
Retail Obligors may accept such Information Technology Systems as of the Third
A&R Date if, within 30 days after the Third A&R Date, such Information
Technology Systems are transferred or conveyed to the NRG IT Trust.
          7.10. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets; or (b) the ability
of any of its Subsidiaries to pay dividends or make any other distributions with
respect to any shares of its capital stock or any other Equity Interest or
participation in its profits owned by any Subsidiaries; or (c) the ability of
any of its Subsidiaries to make or repay loans or advances to it or any of its
Subsidiaries or to Guarantee Indebtedness of it or any of its Subsidiaries or to
transfer any of its properties or assets to RERH Holdings or any other
Subsidiary; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by Laws or by any Transaction Document, (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or asset pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or asset that is to be sold and

-78-



--------------------------------------------------------------------------------



 



such sale is permitted hereunder, (iii) restrictions or conditions imposed by
any agreement relating to secured Indebtedness not prohibited by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iv) customary non-assignment provisions in any contract,
easement or lease, and other customary encumbrances and restrictions entered
into in the ordinary course of business, and (v) restrictions or conditions
contained in any trading, netting, operating, construction, service, supply,
purchase, sale or similar agreement to which any Subsidiary is a party and which
is entered into in the ordinary course of business; provided that such agreement
prohibits the encumbrance of solely the property or assets of such Subsidiary
that are the subject of such agreement, the payment rights arising thereunder
and/or the proceeds thereof and not to any other asset or property of such
Subsidiary or the assets or property of any other Subsidiary.
          7.11. Modification and Enforcement of Purchase and Sale Agreement;
Transaction Documents. Consent to any amendment, restatement, supplement,
modification, renewal or replacement of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, or
initiate or acquiesce to the cancellation, termination or suspension of
performance under, the Purchase and Sale Agreement or any Transaction Document,
or fail to enforce the rights of the Reliant Retail Obligors under the Purchase
and Sale Agreement or any Transaction Document (including enforcement of its
right to receive any Retail Company Service Fee) in any manner that would be
outside of the reasonable business judgment of the Reliant Retail Obligors
(acting in the case of agreements with NRG Parent or any Subsidiary thereof
other than the Reliant Retail Obligors as if such agreements were with third
parties), in each case, without the prior written consent of the Sleeve
Provider, such consent not to be unreasonably withheld or delayed; provided
that, notwithstanding the foregoing, (i) so long as no Reliant Default or
Reliant Event of Default has occurred and is continuing or would result
therefrom, REPS may terminate the Working Capital Facility and (ii) the Reliant
Retail Obligors acknowledge and agree that the Sleeve Provider shall have the
right, to the exclusion of the Reliant Retail Obligors, to enforce and protect
all rights of RERH Holdings under the Parent Contribution Agreement.
          7.12. Fiscal Year. Change, permit any of its Subsidiaries to, directly
or indirectly change, its Fiscal Year from a Fiscal Year ending December 31.
          7.13. Specified Transaction. Enter into, or permit any of its
Subsidiaries to, directly or indirectly enter into, any Specified Transaction.
          7.14. Services. Provide, or permit any of its Subsidiaries to provide,
commercial revenue generating services in retail electric markets except for
such services described in Schedule 7.14 and such services consented to by the
Sleeve Provider, which consent will not be unreasonably withheld or delayed.
          7.15. Tax Agreements. Enter into, or permit any of its Subsidiaries to
enter into, directly or indirectly, any tax sharing agreement (a) under which
cash payments by any Reliant Retail Obligor with respect to federal income tax
shall be made other than in accordance with Section 6.11(c) or other payments
permitted by the Tax Subordination Agreement, (b) under which any Reliant Retail
Obligor accrues liabilities that are not subject to

-79-



--------------------------------------------------------------------------------



 



subordination terms substantially similar to the subordination provisions of the
Tax Subordination Agreement, or (c) that does not contain non-petition language
in substantially the form set forth in the Tax Subordination Agreement.
          7.16. Posting of Collateral. Post directly or indirectly any
collateral with respect to any power, gas or other commodity purchases or sales
or any hedging transactions with any Person other than (a) collateral postings
for transactions outstanding on the Third A&R Date which, as of the Third A&R
Date, are under obligation to be returned to the Reliant Retail Obligors,
(b) the Sleeve Provider, and (c) during an Unwind Period, in connection with
power, ancillary services, transmission, distribution, gas, REC or other
commodity purchases or sales, ERCOT requirements or any hedging transactions
entered into in accordance with Section 2.01(b) and, in which event, only with
funds available pursuant to Section 6.11(c)(xi).
          7.17. Accepted Products. Permit the aggregate amount of Accepted
Products (measured in Dollars expended) purchased by RERH Holdings and its
Subsidiaries directly or indirectly from Affiliates of RERH Holdings (other than
its Subsidiaries) during any Computation Period to exceed 30% (or during any
period after January 1, 2010 and on or prior to July 1, 2010, 40%, and for any
period after July 1, 2010, 50%) of the aggregate amount of all Accepted Products
(measured in Dollars expended) purchased by RERH Holdings and its Subsidiaries
during such Computation Period; provided that for purposes of this Section 7.17,
the aggregate Dollars expended by the Reliant Retail Obligors shall not include
payments made to PMI in respect of the REPS to PMI legs of the Offsetting Trades
under the PMI/REPS RW ISDA. For purposes of this Section 7.17 (A) the month in
which Accepted Products shall be deemed “purchased” will be the month in which
the relevant initial cash flow or settlement payment occurs, and not the date of
underlying contract, and (B) the determination of whether a Person is an
Affiliate of RERH Holdings shall be made with reference to such same month.
          7.18. Minimum Consolidated EBITDA. Permit, on the last day of any
Fiscal Quarter, the Consolidated EBITDA of RERH Holdings and its Subsidiaries
for the period of four Fiscal Quarters most recently ended to be less than the
amount indicated below:

              Consolidated Fiscal Quarter   EBITDA
June 30, 2009
  $ 150,000,000  
September 30, 2009
  $ 150,000,000  
December 31, 2009
  $ 125,000,000  
March 31, 2010
  $ 100,000,000  
June 30, 2010
  $ 100,000,000  
September 30, 2010
  $ 100,000,000  

          7.19. NRG Parent Credit Agreement; Senior Notes. Provide any guarantee
or security interest in respect of the NRG Parent Credit Agreement and/or any
Senior Notes.
          Section 8. Events of Default.

-80-



--------------------------------------------------------------------------------



 



          8.01. Reliant Events of Default. Each of the following shall
constitute a “Reliant Event of Default”:
     (a) Non-Payment. Any Reliant Retail Obligor fails to pay within three
Business Days after the same becomes due, any amount payable to any Merrill
Party hereunder or under any other Transaction Document (other than the Working
Capital Facility); or
     (b) Specific Covenants. Any Reliant Retail Obligor fails to perform or
observe any term, covenant or agreement contained in Section 6.11 or the
separateness covenants in any Retail Organizational Documents, and such failure
continues for five Business Days after the earlier to occur of (i) such Reliant
Retail Obligor’s receiving notice thereof from Sleeve Provider, or (ii) a
Responsible Officer or other executive officer of a Reliant Retail Obligor
obtains knowledge of such occurrence; or
     (c) Other Defaults. Any Reliant Retail Obligor fails to perform or observe
any other covenant or agreement (not specified in clauses (a) or (b) above or
not addressed by clauses (n), (o), (p) or (q) below) contained in any
Transaction Document (other than the Working Capital Facility) on its part to be
performed or observed and such failure continues for 15 days after the earlier
to occur of (i) such Reliant Retail Obligor’s receiving notice thereof from
Sleeve Provider, or (ii) a Responsible Officer or other executive officer of
such Reliant Retail Obligor obtains knowledge of such occurrence; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Reliant Retail Obligor herein, in any other Transaction Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. Any Reliant Retail Obligor, except with respect to
payments described in paragraph (a) above, (i) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder or under the Working Capital Facility) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $5,000,000, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness (other than Indebtedness hereunder or under the Working
Capital Facility) or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause such Indebtedness (other than
Indebtedness hereunder or under the Working Capital Facility) to be demanded as
a result of such failure, or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its Stated
Maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

-81-



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. Any Reliant Retail Obligor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of their
respective property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of their respective
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. Any Reliant Retail Obligor becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or
     (h) Judgments. There is entered against any Reliant Retail Obligor a final
judgment or order for the payment of money (other than a judgment for an amount
owed under the Working Capital Facility) in an aggregate amount exceeding
$25,000,000 (to the extent not covered by independent third-party insurance or
that has not been paid), and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) within thirty (30) days from the
later of (X) the entry of any such judgment or the date of any such order (as
applicable) and (Y) the date any payment is required to be made on or with
respect to any such judgment or order pursuant to the terms thereof, the same
shall not have been paid, discharged or vacated or, in the case of a judgment,
stayed pending appeal, or shall not have been discharged or vacated within
thirty (30) days from the entry of a final order of affirmance on appeal; or
     (i) Invalidity of Documents. (i) Any Security Document shall for any reason
(other than pursuant to the terms thereof or as expressly permitted thereby)
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on and security interest in the Collateral purported to be covered
thereby; provided that no such defects pursuant to this clause with respect to a
Lien granted or purported to be granted by any of the Transaction Documents
shall give rise to a Reliant Event of Default under this clause unless such
defects shall adversely affect the aggregate value of the Collateral by an
aggregate amount of $25,000,000 or more; or (ii) any Reliant Retail Obligor
shall so assert such invalidity or lack of perfection or priority; or (iii) at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Credit Sleeve Obligations thereunder, any other Transaction Document ceases to
be in full force and effect; or any Reliant Retail Obligor or any other Person
contests in any manner the validity or enforceability of any provision of any
other Transaction Document; or any Reliant Retail Obligor denies that it has any
or further liability or obligation under any other Transaction Document, or
purports to revoke, terminate or rescind any provision of any other Transaction
Document; or
     (j) Contribution Agreement Default. NRG Parent shall fail to make the
Initial Contribution on or prior to May 1, 2009 or shall fail to make any other
Required Equity

-82-



--------------------------------------------------------------------------------



 



Contribution within one Business Day after the same becomes due under the Parent
Contribution Agreement, or NRG Parent shall fail to perform or observe any other
covenant or agreement contained in the Parent Contribution Agreement on its part
to be performed or observed and such failure continues for 15 days after the
earlier to occur of (i) NRG Parent receiving notice thereof from Sleeve Provider
or (ii) a Responsible Officer or other executive officer of NRG Parent obtains
knowledge of such occurrence; or
     (k) NRG Credit Events. NRG Parent or any of its Significant Subsidiaries
(other than the Exempt Subsidiaries, Excluded Subsidiaries and Unrestricted
Subsidiaries) or any group of Significant Subsidiaries (other than the Exempt
Subsidiaries, Excluded Subsidiaries and Unrestricted Subsidiaries) that, taken
together, would constitute Significant Subsidiaries (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (or
Guarantee) or under any Specified Transaction (in each case, except with respect
to payments described in paragraph (j) above) having an aggregate amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $75,000,000, (ii) fails to observe or perform
any other agreement or condition relating to any such Indebtedness (or
Guarantee) or Specified Transaction or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause such Indebtedness or amounts owning
under such Specified Transaction to be demanded as a result of such failure or
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its Stated Maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded as a result
of such failure, or (iii) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of their respective property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of their respective property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or
     (l) NRG Cross-Default. NRG Parent fails to observe or perform any other
agreement or condition relating to any Indebtedness (or Guarantee) or any
Specified Transaction (in each case, except with respect to payments described
in paragraph (j) above) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $75,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to permit such Indebtedness or amounts owing under
such Specified Transaction to be demanded as a result of such failure or to
become due or to be repurchased, prepaid, defeased or

-83-



--------------------------------------------------------------------------------



 



redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its Stated Maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded as a result of such failure, and NRG Parent shall not within two
Business Days of such failure have made an additional equity contribution in
cash to RERH Holdings in an amount equal to the maximum remaining equity
contributions that NRG Parent may be required to make to RERH Holdings in
accordance with the Parent Contribution Agreement at any time from and after the
date of such failure (all of which shall have been posted to the Sleeve
Provider); or
     (m) Excess Exposure. On any ESDS Calculation Date, the Exposure exceeds the
Maximum Permitted Exposure and is not cured within three Business Days after
such ESDS Calculation Date or, the Exposure exceeds the Target Exposure for any
period of four consecutive ESDS Calculation Dates; or
     (n) Data Failure Event of Default. A Data Failure Event of Default shall
occur; or
     (o) Risk Management Event of Default. A Risk Management Event of Default
shall occur; or
     (p) Posted Collateral Default. Any failure by the Reliant Retail Obligors
to perform or observe any covenant or agreement to post collateral contained in
Section 6.18; or
     (q) Credit Sleeve Termination Date. The Credit Sleeve Termination Date
shall not have occurred at or prior to the time required by Section 6.19;
     (r) Purchase and Sale Agreement. NRG Retail fails to perform any term,
covenant or agreement contained in clause (iv) of Section 1 of the Retail Letter
Agreement, and such failure continues for 15 days after the earlier to occur of
(i) notice thereof from Sleeve Provider, or (ii) a Responsible Officer or other
executive officer of such Reliant Retail Obligor obtains knowledge of such
occurrence.
     (s) Change of Control. The occurrence of any Change of Control.
          8.02. Sleeve Provider Events of Default. Any of the following shall
constitute a “Sleeve Provider Event of Default”:
     (a) Non-Payment. Any Merrill Party or the Working Capital Facility Provider
fails to pay within three Business Days after the same becomes due, any amount
payable to a Reliant Retail Obligor hereunder or under any other Transaction
Document, including any failure to fund when due under the Working Capital
Facility; or
     (b) Willful Defaults. Any Merrill Party fails to perform or observe any
covenant or agreement set forth in Sections 2.01 through 2.05 and such failure
continues for ten Business Days after such Merrill Party receiving written
notice thereof from any Reliant Retail Obligor, which notice makes specific
reference to this Section 8.02(b) and

-84-



--------------------------------------------------------------------------------



 



provides reasonably detailed information regarding the facts constituting such
failure; provided that any such failure shall not fall within the provisions of
this Section 8.02(b) in the event that both: (i) the covenant or agreement the
Merrill Party failed to perform or observe is a covenant or agreement that
necessarily involves a consent, determination or judgment required to be made by
any Merrill Party or Reliant Retail Obligor in a “reasonable” or “commercially
reasonable” manner, or in “good faith” or with “reasonable discretion” or
without unreasonably withholding any such consent (each, a “Decision”); and
(ii) there is a good faith dispute among the parties as to such Decision;
provided further, however, that the foregoing proviso shall not apply at any
time that (1) any Merrill Party is in breach of its obligations to maintain ML
Guarantees or Credit Support Agreements with two or more Accepted Counterparties
when required by this Agreement, or (2) any Merrill Party is in breach of its
obligations to post collateral to any two or more Accepted Counterparties when
required by the applicable Credit Support Agreement; or
     (c) Other Defaults. Any Merrill Party or the Working Capital Facility
Provider fails to perform or observe any other covenant or agreement (excluding
those specified in clause (a) above or addressed by clause (i) below, but
including those specified under clause (b) above) contained in any Transaction
Document on its part to be performed or observed and such failure continues for
30 days after the earlier to occur of (i) the Sleeve Provider receiving notice
thereof from any Reliant Retail Obligor or (ii) a Responsible Officer or other
executive officer of Sleeve Provider obtains knowledge of such occurrence; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Merrill Party or the Working Capital Facility Provider herein, in any other
Transaction Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
     (e) Cross-Default. ML&Co. (i) shall default (after giving effect to all
applicable grace periods) in the payment of any Indebtedness or Guarantee having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than $100,000,000 and
(ii) either (A) at the time of such default (after giving effect to all
applicable grace periods), the final scheduled maturity of such Indebtedness
shall have occurred or (B) the final scheduled maturity of such Indebtedness
shall have been accelerated by the lenders thereunder or the holders thereof; or
     (f) Credit Downgrade. Any senior unsecured, non-credit enhanced debt of the
ML Guarantee Provider shall fail to have an Investment Grade Rating; or
     (g) Insolvency Proceedings, Etc. Either Merrill Party or the Working
Capital Facility Provider institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of their respective

-85-



--------------------------------------------------------------------------------



 



property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of their respective property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (h) Inability to Pay Debts; Attachment. Either Merrill Party or the Working
Capital Facility Provider becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due.
          Section 9. Remedies and Termination.
          9.01. Remedies of Sleeve Provider. If any Reliant Event of Default
shall have occurred and be continuing, the Sleeve Provider shall have each of
the following rights and remedies:
     (a) the right to declare an Unwind Start Date;
     (b) the right to deliver to each Accepted Counterparty notice that all
future trades under an existing Power and Hedging Contract shall not have the
benefit of an ML Guarantee or any Merrill Collateral under such Accepted
Counterparty’s Power and Hedging Contract and related Credit Support Agreement;
     (c) the right to cause REPS to enter into additional power purchase and
hedging activities to cure any violation of the Risk Limits (and REPS may not
enter into any other power purchase and hedging activities without the Sleeve
Provider’s prior written consent); provided that in exercising such right,
Sleeve Provider will use the same standard of care as Sleeve Provider uses in
conducting transactions to correct risk policy violations under Sleeve
Provider’s risk policies;
     (d) (i) the right to declare, by written notice to the Reliant Retail
Obligors, an amount equal to 115% of the sum of all Exposure and all other
liabilities and potential liabilities of the Merrill Parties to any Counterparty
or other beneficiary under this Agreement, as reasonably determined by the
Merrill Parties to a 99.0% (2.32-sigma) confidence level (such amount, the
“Required Collateralization Amount”), to be, and the Required Collateralization
Amount shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Reliant Retail Obligors, which amount shall be posted to the Sleeve
Provider, and may be applied by the Sleeve Provider from time to time to satisfy
any Draw Reimbursement Obligation or any other Secured Obligation, or at the
option of the Sleeve Provider, posted from time to time to any Counterparty or
other beneficiary in such amounts as may be agreed between the Sleeve Provider
and such Counterparty or other beneficiary in exchange for a release or return
of Merrill Collateral, following which the Merrill Parties shall have no
liability to the Reliant Retail Obligors with respect to such portion of the
Required Collateralization Amount so applied or posted to any

-86-



--------------------------------------------------------------------------------



 



Counterparty or other beneficiary and (ii) the right from time to time to
require the Reliant Retail Obligors to post such additional amounts to the
extent that the Merrill Parties determine that the amount of cash then posted is
insufficient to exceed 115% of all Exposure and other potential liabilities as
of such time, all of which may be applied by the Merrill Parties as provided in
clause (i);
     (e) the right to setoff any amounts owed by any Merrill Party to any
Reliant Retail Obligor under the Transaction Documents, whether such amounts or
obligations are direct or indirect, absolute or contingent, or matured or
unmatured, against any amounts owed by any Reliant Retail Obligor, including
Credit Sleeve Obligations, whether such obligations are direct or indirect,
absolute or contingent, or matured or unmatured;
     (f) the right of specific performance and injunctive relief to give effect
to the terms and conditions of the Transaction Documents, to the extent
permitted by applicable law, and in connection therewith the Parties acknowledge
that the monetary remedies provided to the Merrill Parties under the Transaction
Documents are insufficient to cover all damages that could be incurred by the
Merrill Parties in connection with such a Reliant Event of Default; and
     (g) any other rights and remedies available at law or in equity with
respect to breach of contract, subject to the provisions of Section 9.04.
          9.02. Remedies of REPS.
          If any Sleeve Provider Event of Default shall have occurred and be
continuing, REPS shall have each of the following rights and remedies:
     (i) the right to declare an Unwind Start Date;
     (ii) the right, without declaring an Unwind Start Date or terminating any
commitments of the Merrill Parties under the Transaction Documents, to cure or
cure the effects of such Sleeve Provider Event of Default; and
     (iii) solely in the case of a Sleeve Provider Event of Default described in
Section 8.02 (b), (c), (d), (g) or (h) shall have occurred and be continuing,
any other rights and remedies available at law or in equity with respect to
breach of contract, subject to the provisions of Section 9.04.
          9.03. [Intentionally Deleted].
          9.04. Certain Limitations on Remedies. FOR BREACH OF ANY PROVISION OF
THIS AGREEMENT FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY
OR

-87-



--------------------------------------------------------------------------------



 



MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, THE OBLIGOR’S LIABILITY SHALL
BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE
THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED, NO PARTY SHALL BE LIABLE
UNDER THIS AGREEMENT FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, INCLUDING CONSEQUENTIAL LOST PROFITS OR OTHER CONSEQUENTIAL
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT OR OTHERWISE. IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID
HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS
INCONVENIENT, AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.
          Section 10. Unwind
          10.01. Permitted Activities during Unwind Period.
          (a) During an Unwind Period, REPS may exercise one or more of the
following rights with respect to any Post-Unwind Start Date Transactions:
     (i) REPS may terminate Post-Unwind Start Date Transactions and pay, to the
extent such payments do not require application of funds in violation of this
Agreement, applicable settlement payments for the Post-Unwind Start Date
Transactions (in which case, the Liens of the Merrill Parties under the
Collateral Trust Agreement securing the Credit Sleeve Obligations shall be
released on the Credit Sleeve Termination Date, and the Merrill Parties shall
take action under Section 12.04(c) in connection therewith);
     (ii) REPS may, to the extent such postings do not require application of
funds in violation of this Agreement, post collateral to cover credit risk for
Post-Unwind Start Date Transactions to the Sleeve Provider or Accepted
Counterparties (in which case when such postings have either replaced or covered
all collateral postings by the Merrill Parties under this Agreement and
arrangements acceptable to the Sleeve Provider in its commercially reasonably
discretion for all potential future collateral postings have been made in
respect of such Post-Unwind Start Date Transactions, the liens of the Merrill
Parties under the Collateral Trust Agreement securing the Credit Sleeve
Obligations shall be released, and the Merrill Parties shall take action under
Section 12.04(c) in connection therewith); provided that for such purposes the
Sleeve Provider will be deemed to be commercially reasonable to the extent that
it applies standards for collateral postings comparable to the standards it
applies generally in its business to counterparties with similar credit ratings
in comparable transactions;

-88-



--------------------------------------------------------------------------------



 



     (iii) the Reliant Retail Obligors may provide shared Liens on a pari passu
basis to any Replacement Sleeve Providers under the terms, including the sharing
provisions, of the Collateral Trust Agreement (in which case the Merrill Parties
shall take action under Section 12.04(b) (or (e), as applicable), in connection
therewith) and the Merrill Parties agree to negotiate in good faith at the
request of REPS with any Replacement Sleeve Providers to make reasonable
adjustments to the terms of the Collateral Trust Agreement or any requested
intercreditor terms in connection therewith;
     (iv) REPS may provide the Sleeve Provider with a counterparty or
counterparties with a ML Equivalent Credit Rating, or if such counterparty or
counterparties does not have at least the ML Equivalent Credit Rating, it or
they have provided cash collateral or made other arrangements, in each case,
satisfactory to the Sleeve Provider, who agree to take assignment of and assume
Reliant Retail’s positions under Post-Unwind Start Date Transactions, and the
Sleeve Provider agrees to negotiate in good faith with such counterparty or
counterparties to establish credit terms under which REPS positions can be
assumed by such counterparties under the standard credit policies of the Sleeve
Provider (in which case, the Liens of the Merrill Parties under the Collateral
Trust Agreement securing the Credit Sleeve Obligations shall be released
following such assumption, and the Merrill Parties shall take action under
Section 12.04(c) in connection therewith); provided that for such purposes the
Sleeve Provider will be deemed to be acting in good faith to the extent that it
applies standards for credit terms comparable to the standards it applies
generally in its business to counterparties with similar credit ratings in
comparable transactions; and
     (v) REPS may provide the Sleeve Provider with a counterparty or
counterparties with a ML Equivalent Credit Rating, or if such counterparty or
counterparties does not have at least the ML Equivalent Credit Rating, it or
they have provided cash collateral or made other arrangements, in each case,
satisfactory to the Sleeve Provider, who agree to take assignment of and assume
or replace the ML Guarantees and Credit Support Agreements with respect to the
Post-Unwind Start Date Transactions, and the Sleeve Provider agrees to negotiate
in good faith with such counterparty or counterparties to effect such an
assignment and assumption or replacement (in which case, the Liens of the
Merrill Parties under the Collateral Trust Agreement securing the Credit Sleeve
Obligations shall be released following such assignment and assumption or
replacement, and the Merrill Parties shall take action under Section 12.04(c) in
connection therewith); provided that for such purposes the Sleeve Provider will
be deemed to be acting in good faith to the extent that it applies standards for
assignments and assumptions comparable to the standards it applies generally in
its business to counterparties with similar credit ratings in comparable
transactions.
          (b) At any time and from time to time in connection with such process,
the Merrill Parties and shall promptly execute and deliver any and all further
agreements and documents and take such other actions as REPS may reasonably
request to fully implement the intent of the foregoing provisions in this
Section 10.01.
          Section 11. Reimbursement Guaranty by Other Reliant Retail Parties

-89-



--------------------------------------------------------------------------------



 



          11.01. Reimbursement Guaranty of the Obligations. Subject to the
provisions of Section 11.02, the Reimbursement Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Merrill Parties (i) the
due and punctual payment in full of all Reimbursement Obligations and all other
amounts payable by REPS to the Merrill Parties under the Transaction Documents
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(a)) and (ii) the
performance of all other obligations of REPS hereunder (collectively, the
“Guaranteed Obligations”).
          11.02. Payment by Guarantors. The Reimbursement Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Merrill Party may have at law or in
equity against any Reimbursement Guarantor by virtue hereof, that upon the
failure of REPS to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. Section 362(a)), the Reimbursement Guarantors
will upon demand pay, or cause to be paid, in accordance with the terms of this
Agreement, to the Merrill Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for REPS’s becoming the subject of a case under the Bankruptcy Code, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against REPS for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Merrill Parties as aforesaid.
          11.03. Liability of Reimbursement Guarantors Absolute. Each
Reimbursement Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Reimbursement
Guarantor agrees as follows:
     (a) this Reimbursement Guaranty is a guaranty of payment when due and not
of collectability. This Reimbursement Guaranty is a primary obligation of each
Reimbursement Guarantor and not merely a contract of surety;
     (b) the obligations of each Reimbursement Guarantor hereunder are
independent of the obligations of REPS and the obligations of any other
guarantor (including any other Reimbursement Guarantor) of the obligations of
REPS, and a separate action or actions may be brought and prosecuted against
such Reimbursement Guarantor whether or not any action is brought against REPS
or any of such other guarantors and whether or not REPS is joined in any such
action or actions;
     (c) payment by any Reimbursement Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Reimbursement Guarantor’s liability for any portion of the Guaranteed
Obligations which

-90-



--------------------------------------------------------------------------------



 



has not been paid; and without limiting the generality of the foregoing, if the
Merrill Parties is awarded a judgment in any suit brought to enforce any
Reimbursement Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Reimbursement
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Reimbursement Guarantor, limit, affect, modify or
abridge any other Reimbursement Guarantor’s liability hereunder in respect of
the Guaranteed Obligations;
     (d) any Merrill Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Reimbursement Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Reimbursement Guarantor) with
respect to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Merrill Party in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Merrill Party may have against any
such security, in each case as such Merrill Party in its discretion may
determine consistent herewith or any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Reimbursement
Guarantor against REPS or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Transaction Documents;
and
     (e) this Reimbursement Guaranty and the obligations of the Reimbursement
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Reimbursement Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Transaction Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed

-91-



--------------------------------------------------------------------------------



 



Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Transaction Documents or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Transaction Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) any Merrill Party’s consent to the
change, reorganization or termination of the corporate structure or existence of
REPS or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (v) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; and (vi) any other act or thing or omission, or delay to do any
other act or thing, which may or might in any manner or to any extent vary the
risk of any Reimbursement Guarantor as an obligor in respect of the Guaranteed
Obligations.
          11.04. Waivers by Reimbursement Guarantors. Each Reimbursement
Guarantor hereby waives, for the benefit of the Merrill Parties: (a) any right
to require any Merrill Party, as a condition of payment or performance by such
Reimbursement Guarantor, to (i) proceed against REPS, any other guarantor
(including any other Reimbursement Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from REPS,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Collateral Account or credit on the books of any
Merrill Party in favor of REPS or any other Person, or (iv) pursue any other
remedy in the power of any Merrill Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability of REPS or any
other Reimbursement Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof, to the extent the same
may be waived, (ii) the benefit of any statute of limitations affecting such
Reimbursement Guarantor’s liability hereunder or the enforcement hereof, and
(iii) promptness, diligence and any requirement that any Merrill Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (e) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to REPS and notices of any of the matters referred to in
Section 11.04; and (f) any other defenses or benefits that may be derived from
or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
          11.05. Reimbursement Guarantors’ Rights of Subrogation, Contribution,
etc. Until the Guaranteed Obligations shall have been indefeasibly paid in full
(other than indemnities and any similar obligations of the Reliant Retail
Obligors not then due and payable and that expressly survive termination of this
Agreement and the other Transaction Documents),

-92-



--------------------------------------------------------------------------------



 



each Reimbursement Guarantor hereby agrees not to exercise any claim, right or
remedy, direct or indirect, that such Reimbursement Guarantor now has or may
hereafter have against REPS or any other Reimbursement Guarantor or any of its
assets in connection with this Reimbursement Guaranty or the performance by such
Reimbursement Guarantor of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Reimbursement Guarantor now has or
may hereafter have against REPS with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Merrill Party now has or may hereafter have against REPS, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Merrill Party. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full (other than indemnities
and any similar obligations of the Reliant Retail Obligors not then due and
payable and that expressly survive termination of this Agreement and the other
Transaction Documents), each Reimbursement Guarantor shall withhold exercise of
any right of contribution such Reimbursement Guarantor may have against any
other guarantor (including any other Reimbursement Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
11.02. Each Reimbursement Guarantor further agrees that, to the extent the
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Reimbursement Guarantor may
have against REPS or against any collateral or security, and any rights of
contribution such Reimbursement Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Merrill Party may
have against REPS, to all right, title and interest any Merrill Party may have
in any such collateral or security, and to any right any Merrill Party may have
against such other guarantor. If any amount shall be paid to any Reimbursement
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full (other than indemnities and any
similar obligations of the Reliant Retail Obligors not then due and payable and
that expressly survive termination of this Agreement and the other Transaction
Documents), such amount shall be held in trust for the Merrill Parties and shall
forthwith be paid over to the Merrill Parties to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
          11.06. Subordination of Other Obligations. Any Indebtedness of REPS or
any Reimbursement Guarantor now or hereafter held by any Reimbursement Guarantor
(the “Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations during the existence of a Reliant Event of Default, and
any such indebtedness collected or received by the Obligee Guarantor during the
existence of a Reliant Event of Default shall be held in trust for the Merrill
Parties and shall forthwith be paid over to the Merrill Parties to be credited
and applied against the Guaranteed Obligations but without affecting, impairing
or limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
          11.07. Continuing Reimbursement Guaranty. This Reimbursement Guaranty
is a continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been indefeasibly paid in full. Each Reimbursement
Guarantor hereby

-93-



--------------------------------------------------------------------------------



 



irrevocably waives any right to revoke this Reimbursement Guaranty as to future
transactions giving rise to any Guaranteed Obligations.
          11.08. Authority of Reimbursement Guarantors or REPS. It is not
necessary for any Merrill Party to inquire into the capacity or powers of any
Reimbursement Guarantor or REPS or the officers, directors or any agents acting
or purporting to act on behalf of any of them.
          11.09. Financial Condition of REPS. Any Reimbursement Guarantee may be
made to REPS or continued from time to time, without notice to or authorization
from any Reimbursement Guarantor regardless of the financial or other condition
of REPS at the time of any such grant or continuation. No Merrill Party shall
have any obligation to disclose or discuss with any Reimbursement Guarantor its
assessment, or any Reimbursement Guarantor’s assessment, of the financial
condition of REPS. Each Reimbursement Guarantor has adequate means to obtain
information from REPS on a continuing basis concerning the financial condition
of REPS and its ability to perform its obligations under the Transaction
Documents, and each Reimbursement Guarantor assumes the responsibility for being
and keeping informed of the financial condition of REPS and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Reimbursement Guarantor hereby waives and relinquishes any duty on the part of
any Merrill Party to disclose any matter, fact or thing relating to the
business, operations or conditions of REPS now known or hereafter known by any
Merrill Party.
          11.10. Bankruptcy, etc.
          (a) So long as any Guaranteed Obligations remain outstanding, no
Reimbursement Guarantor shall, without the prior written consent of Merrill
Parties acting pursuant to the instructions of Requisite Lenders, commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against REPS or any other Reimbursement
Guarantor or admit in writing or in any legal proceeding that it is unable to
pay its debts as they become due. The obligations of Reimbursement Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of REPS or any other Reimbursement Guarantor or by any defense
which REPS or any other Reimbursement Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.
          (b) Each Reimbursement Guarantor acknowledges and agrees that any
interest on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Reimbursement Guarantors
and Merrill Parties that the Guaranteed Obligations which are guaranteed by
Reimbursement Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve REPS of any portion of such
Guaranteed Obligations. Reimbursement Guarantors will permit any trustee in

-94-



--------------------------------------------------------------------------------



 



bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Merrill Parties, or allow the claim of
the Merrill Parties in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by REPS, the obligations of Reimbursement Guarantors hereunder shall
continue and remain full force and effect or be reinstated, as the case may be,
in the event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Merrill Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.
          Section 12. Miscellaneous.
          12.01. Notices. All notices and other communications provided for
herein shall be in writing, including telecopy and electronic mail, and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or other means of electronic transmission
approved in advance by the recipient party, as follows:
(a) if to the REPS:
RELIANT ENERGY POWER SUPPLY, LLC
100 Main St.
Houston, Texas 77002
Attention: Kevin T. Howell, President
Telephone No.: 713-795-6124
Telecopy No.: 713-795-7444
E-Mail: Kevin.howell@nrgenergy.com
              Joy.thakur@nrgenergy.com
with a copy to:
RELIANT ENERGY POWER SUPPLY, LLC
c/o NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: Treasurer, Chief Financial Officer and General Counsel
Telecopy No.: (609) 524-4501

-95-



--------------------------------------------------------------------------------



 



(b) if to the Sleeve Provider:
MERRILL LYNCH COMMODITIES, INC.
20 East Greenway Plaza
Suite 700
Houston, Texas 77046
Attention: Legal Department
Telephone No.: (713) 544-5263
Telecopy No.: (713) 544-5551
E-Mail: reliantsleeve_notices@ml.com
(c) if to the ML Guarantee Provider:
MERRILL LYNCH & CO., INC.
Merrill Lynch & Co., Inc.
4 World Financial Center, 22nd Floor
New York, NY 10281
Attention: Treasurer
Fax: (212) 449-2766
E-Mail: reliantsleeve_notices@ml.com
With a copy (which shall not constitute notice) to:
Merrill Lynch & Co., Inc.
222 Broadway, 17th Floor
New York, NY 10038
Attention: Corporate Secretary
Any Party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other Party hereto.
All notices and other communications given to any Party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.
          12.02. Confidentiality; Limitation on Use of Information. (a) Any
information made available by the Reliant Retail Obligors, any Subsidiary of any
of the foregoing, any Merrill Party or any Affiliate thereof with respect to
this Agreement is confidential and shall not be discussed with or disclosed to
any third party, except for such information (i) as may become generally
available to the public other than as a result of a violation of this Agreement,
(ii) as may be required or appropriate in response to any summons, subpoena, or
otherwise in connection with any litigation or to comply with any applicable
law, order, regulation, or ruling or to the extent requested by any regulatory
authority, (iii) which becomes available to the Reliant Retail Obligors, any
Subsidiary of any of the foregoing, any Merrill Party or any Affiliate thereof
on a non-confidential basis from a source other than the other Party, (iv) as
may be furnished to any person or entity (including that Person’s auditors,
attorneys, advisors, Information Technology Personnel, or financial
institutions) with which such Person has a written agreement or which are
otherwise required to keep the information that is

-96-



--------------------------------------------------------------------------------



 



disclosed in confidence, (v) relating to the U.S. Federal income tax treatment
and tax structure of the transactions contemplated by this Agreement, including
all relevant materials relating to such tax treatment and tax structure (except
where confidentiality is reasonably necessary to comply with the securities
laws) or (vi) to the extent required by Section 7.01 of the Collateral Trust
Agreement; provided that Proprietary Information of the Reliant Retail Obligors,
any Subsidiary of any of the foregoing, any Merrill Party and any Affiliate
thereof shall be shared by the other Person in accordance with clauses (iv) or
(vi) only on a “need to know” or “need to have access” basis). Notwithstanding
the foregoing, the existence and terms of the ML Guarantees shall not be
considered confidential information.
     (b) In addition to the confidentiality restrictions with respect to third
parties in paragraph (a) above, the Merrill Parties agree that:
     (i) the confidential information of the Reliant Retail Obligors will not be
used by the Merrill Parties except for determining compliance with, and
performance under, the Transaction Documents; and
     (ii) With respect to the information provided to the Merrill Parties
pursuant to Schedule 1.01(c) or otherwise relating to the transactions or market
positions of the Reliant Retail Obligors (“Retail Proprietary Information”),
access to such information will be limited to (A) the personnel listed on
Exhibit I1 and their successors in function with respect to this Agreement and
the personnel of the Merrill Parties that are described in any updates to such
Exhibit provided by the Sleeve Provider from time to time for such purposes
(“Merrill Updates”), subject to the approval of REPS, which shall not be
unreasonably withheld or delayed and (B) information technology personnel
engaged in the operation or maintenance of the information technology systems
used by the Merrill Parties operating within the scope of their duties
(including third-party service providers subject to Section 12.02(a)) (“ML
Information Technology Personnel”); provided that no such personnel shall be
engaged in placing trades in the wholesale electricity or natural gas markets
except under the Transaction Documents. For the avoidance of doubt, Merrill
Updates and the related REPS approval may be provided via “e-mail” transmission
pursuant to Section 12.01.
     (c) In addition to the confidentiality restrictions with respect to third
parties in paragraph (a) above, the Reliant Retail Obligors agree that:
     (i) the confidential information of the Merrill Parties will not be used by
the Reliant Retail Obligors except for determining compliance with, and
performance under, the Transaction Documents; and
     (ii) With respect to the information provided to the Reliant Retail
Obligors pursuant to Schedule 1.01(c) or otherwise relating to transactions,
market positions, cost of funds or other market information of the Merrill
Parties (including the information set forth in the proviso below, “Merrill
Proprietary Information” and, together with Retail Proprietary Information,
“Proprietary Information”), access to such information will be limited to
(A) the personnel listed on Part A of Exhibit I2 and their successors in
function

-97-



--------------------------------------------------------------------------------



 



with respect to this Agreement and the personnel that are described in any
updates to Part A of such Exhibit provided by the Reliant Retail Obligors from
time to time for such purposes (“Reliant Updates”), subject to the approval of
the Sleeve Provider, which shall not be unreasonably withheld or delayed and
(B) information technology personnel engaged in the operation or maintenance of
the information technology systems used by the Reliant Retail Obligors operating
within the scope of their duties (including third-party service providers
subject to Section 12.02(a))(“Retail Information Technology Personnel, and
together with ML Information Technology Personnel, “Information Technology
Personnel”); provided that proprietary commodity and pricing curves (including
curves relating to power, gas, basis, volatilities and skews), the CD ROM
referred to in Schedule 1.01(c) to the Existing CSRA and the General Principles
referred to in Schedule 1.01(c) to the Existing CSRA will be limited to (A) the
personnel listed on Part B of Exhibit I2 and their successors in function with
respect to this Agreement and the personnel that are described in any updates to
Part B of such Exhibit provided by the Reliant Retail Obligors from time to time
for such purposes, subject to the approval of the Sleeve Provider, which shall
not be unreasonably withheld or delayed and (B) Retail Information Technology
Personnel. For the avoidance of doubt, Reliant Updates and the related Sleeve
Provider approval may be provided via “e-mail” transmission pursuant to
Section 12.01.
     (d) In connection with the foregoing provisions of this Section 12.02,
(A) the Parties recognize that the Parties are both engaged in wholesale trading
activities in the gas and electricity markets that may from time to time be
adverse, (B) the possession by the Merrill Parties of the confidential
information of the Reliant Retail Obligors, or the possession by the Reliant
Retail Obligors of the confidential information of the Merrill Parties, in
compliance with the foregoing does not constitute a reason for one Party to
limit the ability of the other Party to engage in such adverse trading
activities, and (C) the Parties may in compliance with the foregoing and for the
purposes of the Transaction Documents discuss the confidential information of
the other Parties (other than the Proprietary Information of the other Parties)
internally.
          12.03. Reliant Employees. During the Scheduled Term, the Merrill
Parties shall not solicit or otherwise induce any director, officer or key
employee of the Reliant Retail Obligors, or any officer or key employee of NRG
Parent or its Subsidiaries that is actively involved in the negotiation or
administration of this Agreement to leave the employ of the Reliant Retail
Obligors, NRG Parent or its Subsidiaries; provided that (a) this prohibition
shall not apply to (i) directors, officers or key employees of the Reliant
Retail Obligors or officers or key employees of NRG Parent or its Subsidiaries
who are not full time employees or who are not actively involved with the
Merrill Parties in negotiating on or administering this Agreement or
(ii) officers, directors or key employees of the Reliant Retail Obligors, NRG
Parent or its Subsidiaries who respond to general solicitations or who otherwise
independently seek employment without inducement by any Merrill Party and (b) in
the event that (i) NRG Parent or any Subsidiary of NRG Parent that provides
services to the Reliant Retail Obligors under the NRG Parent Services Agreement
becomes subject of a bankruptcy, insolvency or similar proceeding or (ii) the
NRG Parent Services Agreement is terminated, this prohibition shall not

-98-



--------------------------------------------------------------------------------



 



apply with respect to any such officer or employee of NRG Parent or any of its
Subsidiaries who provided services to the Reliant Retail Obligors under the NRG
Parent Services Agreement.
          12.04. Provisions relating to Collateral Trust Agreement and
Reimbursement Guarantee. (1) The Merrill Parties hereby agree in favor of the
Collateral Trustee, the Secured Counterparties, and the Reliant Retail Obligors
to perform, comply with, and be bound by each of the covenants, agreements, and
obligations contained in the Collateral Trust Agreement to the extent applicable
to the Merrill Parties as Secured Counterparties under the Collateral Trust
Agreement.
(2) The Merrill Parties hereby agree that at the direction of REPS from time to
time and to the extent no Default with respect to a Reliant Event of Default or
Reliant Event of Default exists and no such Default or Reliant Event of Default
would be caused thereby, the Merrill Parties shall or shall direct the
Collateral Trustee, as applicable, to:
     (a) accept additional Collateral in accordance with Section 2.03 of the
Collateral Trust Agreement;
     (b) accept Replacement Sleeve Providers and Replacement Working Capital
Providers and their respective agreements as additional secured counterparties
and secured agreements in accordance with Section 3.01 and 3.03 of the
Collateral Trust Agreement;
     (c) remove the Merrill Parties as secured counterparties with respect to
the Credit Sleeve Obligations in accordance with Section 3.02 and 3.03 of the
Collateral Trust Agreement (A) upon the occurrence of the Credit Sleeve
Termination Date (or, if any Merrill Party is the sole secured counterparty
under the Collateral Trust Agreement upon the occurrence of the Credit Sleeve
Termination Date, at the direction of REPS release all of the Collateral in
accordance with Section 2.07 of the Collateral Trust Agreement); (B) under the
circumstances expressly contemplated by Section 10.01(a)(i), 10.01(a)(ii),
10.01(a)(iv) and 10.01(a)(v) (or, if any Merrill Party is the sole secured
counterparty under the Collateral Trust Agreement at the time of the occurrence
of the events and circumstances set forth in such Sections, at the direction of
REPS release all of the Collateral in accordance with Section 2.07 of the
Collateral Trust Agreement);
     (d) with respect to, and to the extent of, property constituting Collateral
that is, or will be, sold or otherwise transferred or disposed of in connection
with any transaction permitted under this Agreement, release or confirm the
release of such Collateral under Sections 2.04, 2.05 or 2.06 of the Collateral
Trust Agreement, as applicable; provided that (i) to the extent that such sale,
transfer or other disposition is of all of the Equity Interests in a Subsidiary,
the Merrill Parties shall also instruct the Collateral Trustee to release all of
the assets of such Subsidiary that constitute Collateral, (ii) to the extent
that such sale, transfer or other disposition is of all or substantially all of
the assets of a Subsidiary, the Merrill Parties shall also instruct the
Collateral Trustee to release all of the Equity Interests in such Subsidiary
that constitute Collateral and (iii) make or approve any conforming changes
reasonably requested by REPS in the Security Documents necessary to implement
such release in the reasonable discretion of the Merrill Parties;

-99-



--------------------------------------------------------------------------------



 



     (e) [Intentionally Deleted];
     (f) enter into intercreditor agreements with respect to the Credit Sleeve
Obligations in accordance with, and to the extent, expressly contemplated by
Section 10.01(a)(iii) and Article IX of the Collateral Trust Agreement; and
     (g) amend, restate, supplement, modify, renew or replace, or forbear from
exercising any rights with respect to the terms or provisions contained in, or
cancel, terminate or suspend performance under, any Security Document, or
consent to the taking of any of the foregoing actions with respect to any other
Transaction Document, in each case to the extent such foregoing action is
approved by the Sleeve Provider in accordance with Section 7.11 hereof.
The Merrill Parties shall timely execute and deliver, provide, return or
otherwise make available or direct the execution and delivery, provision, return
or otherwise making available of all filings, recordings, notices, and other
related documents and agreements, including releases and notices, directions and
other communications to the Collateral Trustee, reasonably required to implement
the foregoing in accordance with the terms of the foregoing.
          12.05. Waiver. No failure on the part of any Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
          12.06. Amendments, Etc.. Except as otherwise expressly provided in
this Agreement, any provision of this Agreement or in any other Transaction
Document between or among any of the Merrill Parties, on one hand, and any of
the Reliant Retail Obligors, on the other hand, may be modified or supplemented
only by an instrument in writing signed by the applicable Parties thereto.
          12.07. Expenses, Etc.
     (a) REPS agrees to pay or reimburse the Sleeve Provider for:  (A) all
reasonable and documented out-of-pocket costs and expenses of the Sleeve
Provider (including the reasonable fees and expenses of legal counsel and of any
other third-party advisors or consultants) in connection with the execution or
delivery of this Agreement or any other Transaction Document or any agreement or
instrument contemplated hereby or thereby, the performance by the Parties hereto
and thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, including, any such costs
and expenses incurred in connection with (1) any waiver, modification or
amendment of this Agreement or any other Transaction Document, whether or not
consummated, (2) any Default by the Reliant Retail Obligors and any enforcement
or collection proceedings resulting therefrom, including all manner of
participation in or other involvement with (i) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (ii) judicial
or regulatory proceedings and (iii) workout, restructuring or other negotiations
or proceedings (whether or not the workout,

-100-



--------------------------------------------------------------------------------



 



restructuring or transaction contemplated thereby is consummated) and (3) the
enforcement of this Section 12.07; and (B) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Transaction
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
          (b) REPS agrees to reimburse the Merrill Parties for any amounts paid
by the Merrill Parties (i) to cure defaults by REPS or any Other Reliant Retail
Obligor under any Transaction Document or any other document, contract or
agreement to which REPS or such Other Reliant Retail Obligor is a party or
(ii) to any software vendor relating to the use or maintenance of software
(A) used by the Reliant Retail Obligors or the IT Trust in the Retail Energy
Business or (B) to be used by the Reliant Retail Obligors or the IT Trust in
maintaining the Information Technology Systems or related services needed to
operate the Retail Energy Business at the best general efficiency level of
Information Technology Systems and related services used by the Reliant Retail
Obligors or the IT Trust before the time in question (the amounts referred to in
clauses (i) and (ii) being herein collectively referred to as the “Deferred Cure
Reimbursement Obligations”). Deferred Cure Reimbursement Obligations may be
prepaid but shall mature and be payable on the date that the Working Capital
Facility matures (whether on the Maturity Date under, and as defined in, the
Working Capital Facility, by acceleration or otherwise).
          (c) REPS shall indemnify each Merrill Party and each Related Party of
the Merrill Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all actual losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of any of the transactions
contemplated hereby, (ii) the provision of any ML Guarantee or other Merrill
Collateral or use thereof, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by RERH Holdings
or any of its Subsidiaries, or any liability under any Environmental Law related
in any way to RERH Holdings or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence or willful misconduct of such Indemnitee,
(B) any breach by such Indemnitee of its obligations hereunder, or (C) claims by
one Indemnitee against another Indemnitee not relating to a breach of this
Agreement by any Reliant Retail Obligor.
          12.08. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted

-101-



--------------------------------------------------------------------------------



 



assigns. Except as expressly set forth in Section 12.04(1), there shall be no
third party beneficiaries of this Agreement
          12.09. Assignments. Neither the Reliant Retail Obligors nor the
Merrill Parties may assign any of their rights or obligations hereunder without
the prior written consent of the other Parties hereto.
          12.10. Survival. The obligations of REPS under Section 12.07, Section
6.19(d) and any other provision that expressly provides for survival after
termination shall survive the Credit Sleeve Termination Date.
          12.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the Parties hereto may execute this Agreement by signing
any such counterpart.
          12.12. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
          (b) Submission to Jurisdiction. The Parties hereby submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of the Supreme Court of the State of New York sitting
in New York County (including its Appellate Division), and of any other
appellate court in the State of New York (the “New York Courts”), for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Notwithstanding the nonexclusive
submission above:
          (A) With respect to any proceeding initiated by or on behalf of any
Reliant Retail Obligor arising out of or relating to this Agreement or the
transactions contemplated hereby, the Reliant Retail Obligors agree to bring
such proceeding exclusively in the United States District Court for the Southern
District of New York or if such court does not have subject matter jurisdiction
in any of the other New York Courts located in New York, New York, and in such
case EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING;
          (B) With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of New York or if such court
does not have subject matter jurisdiction in any of the other New York Courts
located in New York, New York, EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUCH LEGAL PROCEEDING; and

-102-



--------------------------------------------------------------------------------



 



          (C) With respect to any proceeding initiated by or on behalf of any
Merrill Party arising out of or relating to this Agreement or the transactions
contemplated hereby, which the Merrill Parties elect to bring in the United
States District Court for the Southern District of Texas (Houston Division) or
if such court does not have subject matter jurisdiction in any of the other
Texas Courts located in Houston, Texas, the Reliant Retail Obligors expressly
reserve their rights to trial by jury.
          (c) Waiver of Venue. Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
          (d) Service of Process. Each Party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 12.01. Nothing in this Agreement will affect the right of any Party to
this Agreement to serve process in any other manner permitted by law.
          12.13. Certain Dispute Resolution Procedures. If a Party (a “Disputing
Party”) disputes any Market Information forming a component used in a
calculation under Sections 2.02(a)(v)(2), (3), and (4), then (i) the Disputing
Party will notify the other Party not later than the close of business on the
Business Day following the date that Disputing Party received the other Party’s
calculation and such Disputing Party will also provide its calculation of such
amount and the applicable Market Information used to make such calculation,
(ii) the Parties will in good faith consult with each other in an attempt to
resolve the dispute and (iii) if the Parties fail to resolve the dispute by the
third (3rd) Business Day following the date the notice of dispute was delivered,
then the Calculation Agent will recalculate the applicable calculation by:
(A) utilizing any Market Information that the Parties have agreed are not in
dispute; and (B) calculating the component that is in dispute by seeking four
actual quotations at mid market from reference market makers, and taking the
arithmetic average of those obtained; provided that if such number of quotations
are not available for a particular component, then fewer than such number of
quotations may be used for such component; and if no quotations are available
for a particular component, then the Calculation Agent shall use its own
calculations for that component. Following a recalculation pursuant to this
Section, the Calculation Agent will notify the Parties of the recalculation of
such amount not later than 12:00 noon CPT on the fifth Business Day following
the date of the notice of dispute was delivered, and the same shall be binding
for the purposes of this Agreement. The “Calculation Agent” shall be a third
party agreed to by both REPS and the Sleeve Provider from the list of third
parties in Schedule 12.13; provided that if the Parties are unable to promptly
agree on such third party, then the next third party listed on such Schedule who
has not yet served as Calculation Agent shall be the Calculation Agent for such
dispute.
          12.14. Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
          12.15. Limitation on Interest. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Reimbursement
Obligation, together

-103-



--------------------------------------------------------------------------------



 



with all fees, charges and other amounts which are treated as interest on such
Reimbursement Obligation under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Sleeve Provider in
accordance with applicable law, the rate of interest payable in respect of such
Reimbursement Obligations hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such
Reimbursement Obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to the
Sleeve Provider in respect of other Reimbursement Obligations or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by the Sleeve Provider.
          12.16. Integration. This Agreement and the other Transaction Documents
constitute the entire contract among the Parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
          12.17. Conditions to Amendment and Restatement. The Existing CSRA
shall be amended and restated hereby as of the Third A&R Date; provided that:
     (a) each of the following conditions has been satisfied or waived by the
Merrill Parties on or prior to June 1, 2009 (which may occur concurrently with
the effectiveness of such amendment and restatement):
     (i) The Purchase and Sale Agreement shall be in form and substance
satisfactory to the Merrill Parties in all respects (provided that the Merrill
Parties acknowledge and agree that the terms and conditions of the Purchase and
Sale Agreement in the form originally executed on the Signing Date are
satisfactory).
     (ii) The Retail Acquisition shall have been (or shall be simultaneously)
consummated in all respects in accordance with applicable Laws and the terms of
(and upon the satisfaction of the conditions precedent set forth in) the
Purchase and Sale Agreement in the form originally executed by the parties
thereto (provided that any modifications, supplements or waivers thereof, or
written consents or determinations thereunder, shall be reasonably satisfactory
to the Merrill Parties), and the Sleeve Provider shall have received a
certificate of a Responsible Officer of NRG Parent to such effect.
     (iii) Each agreement, opinion, certificate, instrument and other document
required pursuant to the Purchase and Sale Agreement to be delivered by the
parties thereto in connection with the closing of the Retail Acquisition shall
have been duly executed and delivered and in full force and effect, and the
Sleeve Provider shall have received a certificate of a Responsible Officer of
NRG Parent to such effect and to the effect that attached thereto are true and
complete copies of each such agreement, opinion, certificate, instrument and
other document, each of which shall be in form and substance

-104-



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Merrill Parties.
     (iv) The Merrill Parties shall have received evidence that NRG Parent has
initiated the wire transfer in the Federal Wire System of the Initial
Contribution for receipt by the Reliant Retail Obligors upon the open of
business on May 1, 2009.
     (v) The Merrill Parties shall be satisfied as to the absence of any
liabilities of the Reliant Retail Obligors or any Merrill Party to REI, any
Affiliate of REI or any other Person arising as a result of the Retail
Acquisition, including under any tax sharing or similar agreements (but
excluding liabilities arising under the Purchase and Sale Agreement or the
ML/REI Letter Agreement).
     (vi) The Offsetting Trades shall have been novated in accordance with
Section 2.04. The PMI/REPS EEI shall have been terminated, all transactions
thereunder novated to the PMI/REPS STANDARD ISDA and arrangements satisfactory
to the Merrill Parties made for return of the original ML Guarantee in respect
thereof.
     (vii) Since the date of the Audited Financial Statements, there shall have
not have occurred any event or circumstance, either individually or in the
aggregate that has had or could reasonably be expected to have a Retail Material
Adverse Effect (as defined in the Purchase and Sale Agreement).
     (viii) Since December 31, 2008, there shall have not have occurred any
event or circumstance, either individually or in the aggregate that has had or
could reasonably be expected to have a material adverse effect on the business,
operations, property or financial condition of NRG Parent and its Subsidiaries
(other than the Reliant Retail Obligors) taken as a whole.
     (ix) The Merrill Parties shall have received a favorable written opinion of
Kirkland & Ellis LLP, counsel for NRG Parent and the Reliant Retail Obligors (or
from such other counsel, which may be in-house counsel, as is reasonably
acceptable to the Merrill Parties), as to the enforceability of this Agreement
and each other Transaction Document effective as of the Third A&R Date, the
validity and perfection of the liens created by the Security Documents, the
absence of any violation of law and absence of conflict with the Organization
Documents and any material Contractual Obligations of the Reliant Retail
Obligors and NRG Parent (provided that, other than with respect to the NRG
Parent Credit Agreement, the Senior Note Documents and the Preferred Equity, or
any refinancing in effect at the relevant time, such opinion as to absence of
conflicts with other Contractual Obligations may be from in-house counsel to NRG
Parent), as to the absence of a substantive consolidation between any of RERH
Holdings or the IT Trust, on the one hand, with NRG Parent, on the other hand,
and covering such other matters relating to the Reliant Retail Obligors, NRG
Parent, this Agreement or the transactions contemplated hereby as the Merrill
Parties or their counsel shall reasonably request. In addition, the Reliant
Retail Obligors shall have made available to the Merrill Parties and their
counsel such documents as any of them may request in order to enable counsel to
the Merrill Parties to render to the Merrill Parties such legal opinions, if
any, as the

-105-



--------------------------------------------------------------------------------



 



Merrill Parties may request.
     (x) The Risk Management Policy shall be in form and substance reasonably
satisfactory to the Merrill Parties. The Merrill Parties acknowledge and agree
that Section VII of the Risk Management Policy in the form delivered by the
Merrill Parties to NRG Parent on February 26, 2009 is satisfactory; provided any
supplements, amendments or modifications thereto shall be satisfactory to the
Merrill Parties in all respects.
     (xi) The members of senior management, including the board of managers (or
similar governing body), of the Reliant Retail Obligors shall be reasonably
satisfactory to the Merrill Parties.
     (xii) The Working Capital Facility and each other Transaction Document
shall be in full force and effect, and in the case of each other Transaction
Document, together with all amendments and modifications thereto as may be
necessary or reasonably requested by the Merrill Parties in connection with the
consummation of the Retail Acquisition. Without limiting the generality of the
foregoing, each of the Tax Subordination Agreement, the Sublease, the Parent
Consent and Agreement, the Transition Services Agreement and Parent Services
Agreement shall be in form and substance satisfactory the Merrill Parties
(provided that the Merrill Parties acknowledge and agree that the terms and
conditions of the Sublease, the Parent Consent and Agreement, the Transition
Services Agreement and the Parent Services Agreement, in the original forms
attached to the Purchase and Sale Agreement are satisfactory).
     (xiii) The Merrill Parties shall have received the IT Trust Transfer and
Allocation Plan and the IP Trust shall have been dissolved in a manner
reasonably satisfactory to the Merrill Parties.
     (xiv) The NRG IT Trust shall have been duly formed in accordance with the
law of the State of Delaware, the NRG IT Trust Agreement shall be in full force
and effect, and the Merrill Parties shall have received a favorable written
opinion of special Delaware counsel to the NRG IT Trust covering the formation
of the NRG IT Trust, the enforceability of the NRG IT Trust Agreement and such
other matters relating to the NRG IT Trust as the Merrill Parties or their
counsel shall reasonably request.
     (xv) The partial assignment of the GLO Contract shall have been consummated
in accordance with the terms of the GLO Assignment Agreement and the Merrill
Parties shall have received a copy of the consent and release from GLO in
respect thereof.
     (xvi) The Reliant Retail Obligors shall have received all necessary
third-party consents and approvals to the transactions contemplated by this
Agreement.
     (xvii) REI shall not be in breach of any of its obligations under the
ML/REI Letter Agreement.
     (xviii) The Merrill Parties shall have received all fees and expenses that
are due

-106-



--------------------------------------------------------------------------------



 



under any Transaction Document (or shall have received evidence that payment of
all such fees and expenses has been initiated in the Federal Wire System for
payment upon the open of business on May 1, 2009), including under the
Exclusivity and Fee Letter, the NRG/ML Letter Agreement and the ML/REI Letter
Agreement, including payment of the following: (i) the invoice of the Merrill
Parties, (ii) the invoice of Milbank, Tweed, Hadley & McCloy LLP and (iii) the
invoice of Alvarez & Marsal.
     (xix) Each action contemplated to occur on or prior to the Third A&R Date
pursuant to the Upton Wind Side Letter shall have been consummated in accordance
with the terms thereof.
     (xx) The Merrill Parties shall have received a certificate, dated the Third
A&R Date, of a Responsible Officer of REPS, to the effect that:
     (1) the representations and warranties of the Reliant Retail Obligors made
in Section 5 and in the other Transaction Documents are true and correct in all
material respects on and as of the Third A&R Date, and
     (2) no Reliant Default or Reliant Event of Default has occurred and is
continuing as of the Third A&R Date.
     (xviii) The Security Documents shall create in favor of the Collateral
Trustee a valid, perfected first-priority lien (subject only to Permitted Liens)
in all assets transferred to the Reliant Retail Obligors, and the Merrill
Parties shall have received all additional security documents as may be
necessary in connection therewith, including, with respect to the Marks acquired
by NRG Retail on the Third A&R Date, a supplemental trademark security agreement
and, with respect to the Sublease, a valid leasehold mortgage; and
     (b) REPS shall have received a certificate, dated the Third A&R Date, of a
Responsible Officer of the Sleeve Provider, to the effect that no Sleeve
Provider Default or Sleeve Provider Event of Default described in
Section 8.02(f), (g) or (h) has occurred and is continuing as of the Third A&R
Date.
          12.18. Public Disclosures. REPS agrees that neither it nor its
Affiliates will at any time issue any press release or other public disclosure,
including any prospectus, proxy statement or other materials filed with any
Governmental Authority using the name of the Sleeve Provider, the ML Guarantee
Provider or any of their Affiliates or referring to this Agreement, the
transactions or any of the agreements contained herein or contemplated hereby or
any discussions relating to any of the foregoing, without at least one full
Business Day (or such shorter period as may be practicable in the circumstances)
prior notice to the Merrill Parties and the prior written consent of the Sleeve
Provider (such consent not to be unreasonably withheld, delayed or conditioned).
          12.19. Non-Recourse. The recourse of the Merrill Parties under or in
connection with this Agreement and the other Transaction Documents shall be
solely against

-107-



--------------------------------------------------------------------------------



 



RERH Holdings and its Subsidiaries and the Collateral (and, solely with respect
to the obligations of NRG Parent under the Parent Contribution Agreement and the
Exclusivity and Fee Letter, against NRG Parent). Each Merrill Party hereby
waives any claim against any other Affiliate of RERH Holdings other than its
Subsidiaries and, to the extent expressly provided by the Parent Contribution
Agreement or the Exclusivity and Fee Letter, as the case may be, NRG Parent)
(each a “Non-Recourse Party”) for any liability under or in connection with this
Agreement or any other Transaction Document, or any of the transactions
contemplated hereby or thereby, or by operation of law or otherwise, to the
extent arising in connection with any breach or Reliant Default, or alleged
breach or Reliant Default under the Transaction Documents or any instrument or
document provided thereunder, except to the extent the same is enforced against
any Non-Recourse Party only with respect to its obligations under any
Transaction Document to which it is a party. The foregoing acknowledgement,
waiver and agreement shall be enforceable by RERH Holdings and its Affiliates,
including NRG Parent.
[signatures follow]

-108-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written.

            RELIANT ENERGY POWER SUPPLY, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos      
  Title:   Vice President     



Signature Page to Credit Sleeve and Reimbursement Agreement





--------------------------------------------------------------------------------



 



            MERRILL PARTIES


MERRILL LYNCH COMMODITIES, INC.,
        as Sleeve Provider
      By:   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
Managing Director and COO        MERRILL LYNCH & CO., INC.,
        as ML Guarantee Provider
      By:   /s/ Marlene Debel         Name:   Marlene Debel        Title:  
Assistant Treasurer        Accepted and agreed, for the purposes of Section
12.18.

MERRILL LYNCH CAPITAL CORPORATION,
        as Working Capital Facility Provider
      By:   /s/ Barry S. Price         Name:   Barry S. Price        Title:  
Vice President   

Signature Page to Credit Sleeve and Reimbursement Agreement





--------------------------------------------------------------------------------



 



            OTHER RELIANT RETAIL OBLIGORS


RERH HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RELIANT ENERGY RETAIL HOLDINGS, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RELIANT ENERGY RETAIL SERVICES, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President        RE RETAIL RECEIVABLES, LLC
      By:   /s/ Christopher S. Sotos         Name:   Christopher S. Sotos       
Title:   Vice President     

Signature Page to Credit Sleeve and Reimbursement Agreement

